                                                                     849


 1
                      UNITED STATES DISTRICT COURT
 2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
 3

 4    UNITED STATES OF AMERICA,

 5              PLAINTIFF,               CASE NO.     CR-16-00373-EJD

 6        VS.                            SAN JOSE, CALIFORNIA

 7    GOYKO KUBUROVICH AND KRISTEL       SEPTEMBER 25, 2018
      KUBUROVICH,
 8                                       VOLUME 5
                DEFENDANTS.
 9                                       PAGES 849 - 976

10
                     TRIAL TRANSCRIPT OF PROCEEDINGS
11                BEFORE THE HONORABLE EDWARD J. DAVILA
                      UNITED STATES DISTRICT JUDGE
12
                           A-P-P-E-A-R-A-N-C-E-S
13

14    FOR THE PLAINTIFF:      OFFICE OF THE UNITED STATES ATTORNEY
                              BY:   SCOTT SIMEON
15                                  JEFF SCHENK
                              150 ALMADEN BOULEVARD, SUITE 900
16                            SAN JOSE, CALIFORNIA 95113

17
      FOR DEFENDANT           LAW OFFICE OF J. DAVID NICK
18    GOYKO:                  BY:   J. DAVID NICK
                              345 FRANKLIN STREET
19                            SAN FRANCISCO, CALIFORNIA 94102

20   FOR DEFENDANT            LAW OFFICE OF ZENIA K. GILG
     KRISTEL:                 BY:   ZENIA K. GILG
21                            SAUSALITO PLAZA
                              1505 BRIDGEWAY, SUITE 103
22                            SAUSALITO, CALIFORNIA 94965

23    OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                   CERTIFICATE NUMBER 8074
24

25        PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
     TRANSCRIPT PRODUCED WITH COMPUTER.


                      UNITED STATES COURT REPORTERS
                                                               850


 1
                            INDEX OF PROCEEDINGS
 2

 3
     GOVERNMENT'S CLOSING ARGUMENT                    P. 851
 4
     DEFENDANT GOYKO KUBUROVICH'S CLOSING ARGUMENT    P. 881
 5
     DEFENDANT KRISTEL KUBUROVICH'S CLOSING ARGUMENT P. 908
 6
     GOVERNMENT'S CLOSING ARGUMENT                    P. 939
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     851


           1   SAN JOSE, CALIFORNIA                             SEPTEMBER 25, 2018

           2                            P R O C E E D I N G S

09:59AM    3        (JURY OUT AT 9:59 A.M.)

09:59AM    4               THE COURT:    WE ARE ON THE RECORD.

09:59AM    5               MR. NICK:    MS. GILG IS IN THE RESTROOM, YOUR HONOR.

09:59AM    6               THE COURT:    ALL RIGHT.   THANK YOU.    LET'S GO OFF THE

09:59AM    7   RECORD.    WE'LL WAIT FOR MS. GILG FOR JUST A MOMENT.      WE'RE OFF

09:59AM    8   THE RECORD.

09:59AM    9        (PAUSE IN PROCEEDINGS.)

10:01AM   10        (JURY IN AT 10:01 A.M.)

10:01AM   11               THE COURT:    WE'RE BACK ON THE RECORD.     ALL COUNSEL

10:01AM   12   ARE PRESENT, AND THE DEFENDANTS ARE PRESENT, AND THE JURY AND

10:01AM   13   ALTERNATES ARE PRESENT.

10:01AM   14        GOOD MORNING.      LET ME TURN TO THE GOVERNMENT AND ASK THEM

10:01AM   15   IF THEY HAVE ANY CLOSING ARGUMENT.

10:01AM   16               MR. SCHENK:    YES, WE DO.   THANK YOU VERY MUCH, YOUR

10:01AM   17   HONOR.

10:01AM   18        (GOVERNMENT'S COUNSEL GAVE THEIR CLOSING ARGUMENT.)

10:01AM   19               MR. SCHENK:    GOOD MORNING.   IN 2010, 2010, WHEN

10:01AM   20   MR. GOYKO KUBUROVICH DECLARED BANKRUPTCY, HE WANTED TO REALIZE

10:01AM   21   THE BENEFITS OF BANKRUPTCY BUT WITHOUT SUFFERING ANY OF ITS

10:01AM   22   BURDENS.

10:01AM   23        DURING THE TRIAL YOU'VE LEARNED THAT A CHAPTER 7

10:01AM   24   BANKRUPTCY CREATES SORT OF TWO PILES.      ONE PILE IS YOUR DEBTS

10:02AM   25   OR LIABILITIES, AND THE OTHER PILE IS YOUR ASSETS, AND THEN THE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     852


10:02AM    1   TRUSTEE WORKS TO DIVVY UP OR SEPARATE THE ASSETS AND DEDICATE

10:02AM    2   THEM TOWARD LIABILITIES.

10:02AM    3        MR. KUBUROVICH DIDN'T MIND HAVING A VERY LARGE PILE OF

10:02AM    4   DEBTS, OF LIABILITIES.    THAT'S WHY IN 2009 HE STOPPED PAYING

10:02AM    5   HIS CREDIT CARD BILLS.    IN 2009 HE STOPPED PAYING MORTGAGE

10:02AM    6   PAYMENTS, THE HOUSE IN MORGAN HILL.

10:02AM    7        BUT HE DID MIND IF HE HAD A LARGE ASSETS PILE, AND HE

10:02AM    8   DEVISED A SCHEME TO SHRINK THE SIZE OF HIS ASSETS PILE.     IN

10:02AM    9   PARTICULAR, HE WANTED TO KEEP ABOUT A QUARTER OF A MILLION

10:02AM   10   DOLLARS OUT OF THE PILE OF ASSETS.

10:02AM   11        AND WHAT HIS SCHEME WAS, WAS TO TRANSFER HIS ASSETS BEFORE

10:02AM   12   HE DECLARED BANKRUPTCY TO SOMEONE THAT HE TRUSTED, SOMEONE THAT

10:03AM   13   HE FELT WOULD HOLD ON TO THE ASSETS, WOULD CREATE ENOUGH OF A

10:03AM   14   WALL BETWEEN HIMSELF AND HIS MONEY SO THAT IT WOULDN'T GO INTO

10:03AM   15   THE PILE OF ASSETS BUT THAT HE WOULDN'T LOSE ALL CONTROL OVER

10:03AM   16   THE ASSETS.   HE WANTED TO HAVE HIS CAKE AND EAT IT, TOO.   HE

10:03AM   17   WANTED THE BEST OF BOTH WORLDS.

10:03AM   18        AND THAT INDIVIDUAL WAS MS. KUBUROVICH, HIS DAUGHTER.

10:03AM   19        SO HE DEVISED A SCHEME AND WITH HER ASSISTANCE COMMITTED

10:03AM   20   BANKRUPTCY FRAUD.

10:03AM   21        AND YOU'RE HERE BECAUSE HE COMMITTED THREE CRIMES:     THE

10:03AM   22   CRIME OF BANKRUPTCY FRAUD, THE CRIME OF CONCEALMENT OF ASSETS,

10:03AM   23   AND THE CRIME OF MAKING A FALSE STATEMENT IN A BANKRUPTCY

10:03AM   24   PROCEEDING.

10:03AM   25        AND HIS DAUGHTER, MS. KUBUROVICH, COMMITTED TWO CRIMES,



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                   853


10:03AM    1   THOSE FIRST TWO CRIMES, BANKRUPTCY FRAUD AND CONCEALMENT OF

10:03AM    2   ASSETS.

10:03AM    3        SHE'S NOT CHARGED WITH AND YOU'RE NOT HERE TO VOTE ON THE

10:03AM    4   THIRD COUNT AS IT APPLIES TO HER, THE FALSE STATEMENT IN A

10:03AM    5   BANKRUPTCY PROCEEDING.   THAT COUNT ONLY APPLIES TO

10:04AM    6   MR. KUBUROVICH.

10:04AM    7        SO THREE CRIMES FOR HIM; TWO CRIMES FOR HER.

10:04AM    8        WHAT WE'RE GOING TO REVIEW THIS MORNING IS REALLY TWO

10:04AM    9   TOPICS.   THE FIRST IS THE EVIDENCE THAT YOU'VE HEARD IN THE

10:04AM   10   TRIAL, AND THE SECOND ARE THE ELEMENTS.

10:04AM   11        WHEN WE'RE ALL DONE MAKING OUR ARGUMENTS THIS MORNING, THE

10:04AM   12   JUDGE IS GOING TO READ TO YOU INSTRUCTIONS, AND AMONG THOSE

10:04AM   13   INSTRUCTIONS ARE THE ELEMENTS OF THE CRIMES, THE THINGS THAT

10:04AM   14   THE GOVERNMENT MUST PROVE BEYOND A REASONABLE DOUBT IN ORDER

10:04AM   15   FOR YOU TO CONVICT.

10:04AM   16        SO THIS MORNING WE'RE GOING TO FIRST REVIEW THE EVIDENCE,

10:04AM   17   AND THEN THE ELEMENTS FOR THE OFFENSE, AND I'M GOING TO ARGUE

10:04AM   18   TO YOU WHY THE GOVERNMENT HAS PROVED THE EVIDENCE SUPPORTS THE

10:04AM   19   ELEMENTS.

10:04AM   20        SO LET'S START WITH THE EVIDENCE.     THE EVIDENCE IS OF

10:04AM   21   THREE TYPES.   THE EVIDENCE COMES FROM EXHIBITS THAT HAVE BEEN

10:05AM   22   ADMITTED INTO EVIDENCE, IT COMES FROM WITNESS TESTIMONY, AND IT

10:05AM   23   COMES FROM THE STIPULATIONS OF THE PARTIES.

10:05AM   24        IF YOU RECALL AT THE END OF THE GOVERNMENT'S CASE LAST

10:05AM   25   FRIDAY, BEFORE WE LEFT FOR THE DAY, THE JUDGE READ TO YOU THREE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      854


10:05AM    1   STIPULATIONS OF THE PARTIES.    SO THAT'S THE THIRD TYPE OF

10:05AM    2   EVIDENCE:   THE EXHIBITS, WITNESS TESTIMONY, AND THE

10:05AM    3   STIPULATIONS.

10:05AM    4        LET'S START OFF WITH SOME OF THE EXHIBITS.    WHEN YOU GO

10:05AM    5   BACK TO THE DELIBERATION ROOM, YOU'RE GOING TO HAVE A COMPUTER

10:05AM    6   AND A CD AND ON THAT CD WILL BE ALL OF THE EXHIBITS.    THE

10:05AM    7   GOVERNMENT'S EXHIBITS ARE NUMBERS 1 THROUGH 60, OR THEREABOUTS,

10:05AM    8   AND THE DEFENSE EXHIBITS ARE LETTERS A, B, C, D.

10:05AM    9        AND IN THE GOVERNMENT'S EXHIBITS, EXHIBIT 1 IS THE

10:05AM   10   BANKRUPTCY PETITION, AND YOU SEE ON THE SCREEN IN FRONT OF YOU

10:05AM   11   1-12 IS THE 12TH PAGE OF EXHIBIT 1.    SO EVERYTHING AFTER THE

10:06AM   12   DASH REFERS TO THE PAGE NUMBER OF THAT PARTICULAR EXHIBIT.

10:06AM   13        EXHIBIT 1, AS YOU MIGHT EXPECT IN A BANKRUPTCY FRAUD CASE,

10:06AM   14   IS THE BANKRUPTCY PETITION ITSELF, THE HEART OF THE CASE.

10:06AM   15        AND ON THE SCREEN IN FRONT OF YOU, YOU SEE THE 12TH PAGE

10:06AM   16   OF EXHIBIT NUMBER 1 IS WHAT IS CALLED SCHEDULE A.

10:06AM   17        YOU HEARD MR. LAFFREDI TOLD YOU, THE VERY FIRST WITNESS,

10:06AM   18   THAT THE BANKRUPTCY PETITION CONTAINS SCHEDULES AND THEN

10:06AM   19   SOMETIMES FILED THE SAME DAY AND SOMETIMES FILED SEVERAL DAYS

10:06AM   20   LATER IS SOMETHING CALLED THE SOFA, OR THE STATEMENT OF

10:06AM   21   FINANCIAL AFFAIRS.

10:06AM   22        IN THE BANKRUPTCY PETITION I'M GOING TO DRAW YOUR

10:06AM   23   ATTENTION TO TWO SCHEDULES:     SCHEDULE A AND SCHEDULE B.   THE

10:06AM   24   12TH PAGE SHOWS SCHEDULE A WHERE YOU, THE DEBTOR, IS SUPPOSED

10:06AM   25   TO DECLARE ALL REAL PROPERTY, AND YOU WILL SEE THE HIGHLIGHTED



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     855


10:06AM    1   SENTENCE IN THE INSTRUCTION READ:     "EXCEPT AS DIRECTED BELOW,

10:07AM    2   LIST ALL PROPERTY IN WHICH THE DEBTOR HAS ANY LEGAL, EQUITABLE,

10:07AM    3   OR FUTURE INTEREST, INCLUDING ALL PROPERTY OWNED AS COTENANT,

10:07AM    4   COMMUNITY PROPERTY, OR IN WHICH THE DEBTOR HAS A LIFE ESTATE.

10:07AM    5   INCLUDE ANY PROPERTY IN WHICH THE DEBTOR HOLDS RIGHTS AND

10:07AM    6   POWERS EXERCISABLE FOR THE DEBTOR'S OWN BENEFIT."

10:07AM    7        WE'RE GOING TO REFER TO THAT SECOND SENTENCE WHEN WE TALK

10:07AM    8   ABOUT MR. WARDA.    REMEMBER, THAT WAS THE INDIVIDUAL THAT

10:07AM    9   TESTIFIED THAT HE GAVE A LOAN SECURED BY THE PROPERTY, AND HE

10:07AM   10   NEGOTIATED THAT LOAN THROUGH THE PROPERTY.      THE PROPERTY IS

10:07AM   11   7170 EAGLE RIDGE DRIVE, AND THAT DID NOT APPEAR ON SCHEDULE A.

10:07AM   12   THE FIRST PLACE THAT THE DEFENDANT, THE DEBTOR, FAILED TO

10:07AM   13   DISCLOSE SOMETHING THAT HE SHOULD HAVE AND HE DID SO WITH THE

10:07AM   14   INTENT TO DEFRAUD THE BANKRUPTCY ESTATE.      WE'LL GET TO THAT A

10:07AM   15   LITTLE BIT LATER.

10:08AM   16        SCHEDULE B IS THE 13TH PAGE OF EXHIBIT 1 AND THE 14TH PAGE

10:08AM   17   OF OTHER PAGES AROUND THERE.     SCHEDULE B ASKS THE DEBTOR TO

10:08AM   18   DISCLOSE PERSONAL PROPERTY.     YOU HEARD THAT PERSONAL PROPERTY

10:08AM   19   IS EVERYTHING OTHER THAN REAL PROPERTY.

10:08AM   20        AND IN THE PERSONAL PROPERTY SECTION, YOU'LL RECALL TO

10:08AM   21   QUESTION NUMBER 1 THAT ASKS FOR CASH, MONEY IN YOUR POCKET.

10:08AM   22   THE DEBTOR, IN THIS CASE THE DEBTOR, MR. KUBUROVICH, WROTE

10:08AM   23   ZERO.   HE ALSO LISTED BANK ACCOUNTS, AND THESE ARE BANK

10:08AM   24   ACCOUNTS THAT WERE LISTED.

10:08AM   25        ON SCHEDULE B THE FIRST FOUR ARE THE COMMUNITY PROPERTY



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     856


10:08AM    1   BANK ACCOUNTS, AND THE NEXT FOUR ARE IRA'S.        THOSE ARE ALL OF

10:08AM    2   THE BANK ACCOUNTS THAT HE LISTED.

10:08AM    3        BUT YOU LEARNED THROUGHOUT THE COURSE OF THIS TRIAL THAT

10:08AM    4   HE HAD OTHER BANKS.   HE HAD AN ACCOUNT AT VP BANK, THAT'S THE

10:08AM    5   BANK IN LIECHTENSTEIN THAT WAS NOT DISCLOSED, AND HE ALSO

10:08AM    6   TRANSFERRED MONEY, WE'LL COVER THIS IN GREATER DETAIL IN A

10:09AM    7   MOMENT, BUT HE MADE THREE $250,000 TRANSFERS IN DECEMBER OF

10:09AM    8   2008 TO HIS DAUGHTER INTO BANK ACCOUNTS THAT WERE STILL USED

10:09AM    9   FOR HIS BANKS, STILL MONEY THAT HE HAS BUT THEY WEREN'T

10:09AM   10   DISCLOSED ON HERE.

10:09AM   11        SO HE DIDN'T DISCLOSE HIS OWN ACCOUNT AT VP BANK, AND HE

10:09AM   12   ALSO DIDN'T DISCLOSE ACCOUNTS THAT HE MOVED MONEY INTO IN HIS

10:09AM   13   DAUGHTER'S NAME BUT THROUGH WHICH HE STILL HAD CONTROL.

10:09AM   14        THE 34TH PAGE OF THE FIFTH EXHIBIT IS WHERE YOU DECLARE

10:09AM   15   UNDER THE PENALTY OF PERJURY THAT THE THINGS THAT YOU HAVE SAID

10:09AM   16   ARE TRUE.   THIS IS GOING TO BE A DOCUMENT THAT SUPPORTS THE

10:09AM   17   ELEMENT OF THE OFFENSE LATER.    SO I'LL REMIND YOU WHEN WE GET

10:09AM   18   THERE.

10:09AM   19        BUT THE SCHEDULES HAVE THEIR OWN PENALTY OF PERJURY

10:09AM   20   ATTESTATION DECLARATION, AND YOU HEARD MR. GREEN, THE SECOND

10:10AM   21   WITNESS IN THE TRIAL, SAY I FILED THIS FOR THE DEBTOR, BUT I

10:10AM   22   KEEP THE INK COPY, THE SIGNATURE.    I HAVE THAT BEFORE THE

10:10AM   23   DECLARATION IS SUBMITTED.

10:10AM   24        SO THE VERSION THAT YOU HAVE IS THE ELECTRONICALLY FILED

10:10AM   25   VERSION, BUT MR. GREENE TOLD YOU I NEVER FILE THAT UNTIL I HAVE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     857


10:10AM    1   THE WET SIGNATURE.

10:10AM    2        SO HERE'S THE UNDER PENALTY OF PERJURY SIGNATURE PAGE FOR

10:10AM    3   THE SCHEDULES.

10:10AM    4        AFTER THE SCHEDULES, THE 40TH, 41ST, AND OTHER PAGES OF

10:10AM    5   EXHIBIT 1 ARE THE SOFA, THE STATEMENT OF FINANCIAL AFFAIRS.

10:10AM    6   AND IN THAT PART -- MR. LAFFREDI TOLD YOU IT'S NOT THE

10:10AM    7   PETITION, IT'S ACTUALLY A SEPARATE DOCUMENT AND SOMETIMES FILED

10:10AM    8   THE SAME DAY OR LATER.   AND IT ASKS QUESTIONS TO GET

10:10AM    9   INFORMATION ABOUT THE ASSETS OF THE DEBTOR.        AND IN THIS CASE

10:10AM   10   THE SLIDE IN FRONT OF YOU IS SHOWING BUSINESSES THAT THE DEBTOR

10:11AM   11   HAS AN INTEREST AND RESPONSIBILITY WITH AND LISTED HERE WERE

10:11AM   12   NOT DESTRO OR NATA.   YOU HEARD THOSE.    AND NATA WAS THE

10:11AM   13   BUSINESS ENTITY THAT OWNED THE HOME AT 7170 EAGLE RIDGE DRIVE.

10:11AM   14        YOU KNOW IT MATTERED BECAUSE WHEN WE HEARD YESTERDAY WHEN

10:11AM   15   MR. PARR TESTIFIED HE SAID I DO REMEMBER RECEIVING THOSE

10:11AM   16   SUBPOENAS BECAUSE HE SAID I'VE BEEN A LAWYER FOR A WHILE, BUT

10:11AM   17   THIS IS THE FIRST TIME THAT I EVER RECEIVED A SUBPOENA SO IT

10:11AM   18   STUCK OUT IN MY MIND.

10:11AM   19        IN THOSE SUBPOENAS WHAT THE BANKRUPTCY TRUSTEE WAS

10:11AM   20   INTERESTED IN WAS INFORMATION ABOUT THE OWNERSHIP OF DESTRO AND

10:11AM   21   NATA, INFORMATION THAT THE BANKRUPTCY COURT WANTED TO KNOW

10:11AM   22   ABOUT BUT WASN'T DISCLOSED.

10:11AM   23        THOSE WEREN'T THE ONLY PLACES, THOUGH, THAT YOU HEARD

10:11AM   24   TESTIMONY ABOUT ON THE SOFA.    YOU ALSO HEARD ABOUT THE GIFT

10:11AM   25   SECTION, THE TRANSFERS SECTION.    THE DEFENDANT DID NOT PROVIDE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      858


10:11AM    1   INFORMATION ABOUT THE TRANSFERS TO HIS DAUGHTER.     HE DID NOT

10:12AM    2   PROVIDE INFORMATION ABOUT THE PURCHASE OF THE HOME OR OTHER

10:12AM    3   GIFTS.

10:12AM    4        SO THE SOFA HAS ITS OWN SIGNATURE UNDER PENALTY OF

10:12AM    5   PERJURY, THAT'S THE 43RD PAGE OF EXHIBIT NUMBER 1.     AGAIN, WHEN

10:12AM    6   WE GET TO THE ELEMENTS, YOU'LL SEE THE GOVERNMENT AS PART OF

10:12AM    7   THE ELEMENTS HAS TO PROVE THAT, AND THERE ARE DOCUMENTS TO

10:12AM    8   SUPPORT IT.

10:12AM    9        IN ADDITION TO THE DECLARATION YOU ALSO HAVE RECEIVED

10:12AM   10   EVIDENCE, BUT BEFORE WE TURN TO EXHIBIT 8, I WANT TO REMIND YOU

10:12AM   11   OF THE STIPULATION.    AT THE END OF FRIDAY THE JUDGE READ TO YOU

10:12AM   12   THE STIPULATION OF THE PARTIES.     THERE WERE THREE OF THEM.    AND

10:12AM   13   THE JUDGE SAID YOU TAKE IT AS ACCEPTED.      IT'S SOMETHING THAT

10:12AM   14   THE PARTIES AGREED ON.

10:12AM   15        THE FIRST ONE WAS REGARDING CERTAIN EXHIBITS THAT WERE

10:12AM   16   FOUND AT 7170 EAGLE RIDGE.      SOME GOVERNMENT EXHIBITS, SOME

10:12AM   17   DEFENSE EXHIBITS.

10:12AM   18        THE GOVERNMENT EXHIBITS WERE EXHIBIT 8 AND ALSO

10:12AM   19   EXHIBIT 46.

10:13AM   20        THE DEFENSE EXHIBITS WERE E, F, G, AND H.

10:13AM   21        SO YOU KNOW, AND WE'RE GOING TO TALK ABOUT EXHIBIT 8 IN A

10:13AM   22   MOMENT, THAT THE STUFF IN EXHIBIT 8, WHEN YOU LOOK ON EXHIBIT 8

10:13AM   23   ON THE CD BACK IN THE DELIBERATION ROOM, BUT WE ALSO HAVE SOME

10:13AM   24   ORIGINALS FOR YOU THAT I'LL SHOW YOU NOW, THAT STUFF WAS FOUND,

10:13AM   25   THAT IS AT 7170 EAGLE RIDGE.     SO THAT'S THE FIRST STIPULATION.



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                       859


10:13AM    1        THE SECOND STIPULATION WAS READ TO YOU BEFORE YOU SAW THE

10:13AM    2   VIDEO.    DO YOU REMEMBER THE SHORT VIDEO SHOWED A STATEMENT THAT

10:13AM    3   MS. KUBUROVICH MADE, AND SHE WAS TALKING ABOUT BANK ACCOUNTS,

10:13AM    4   AND SHE WAS ALSO ASKED ABOUT WHO OWNS THE HOME THAT YOU LIVE IN

10:13AM    5   7170 EAGLE RIDGE?    AND SHE DIDN'T KNOW.    A VERY REVEALING FACT.

10:13AM    6   IF IN FACT THERE WAS A TRUE WALL BETWEEN MR. KUBUROVICH AND HIS

10:13AM    7   ASSETS AND THIS MONEY WAS MS. KUBUROVICH'S, SHE SPENT IT AS SHE

10:13AM    8   WANTED.   SHE WANTED TO SET UP A BUSINESS.     SHE WANTED TO BUY A

10:13AM    9   HOME.    YOU THINK SHE WOULD KNOW WHO OWNED THE HOME.

10:14AM   10        IF THERE WASN'T REALLY A WALL, IF IN FACT MR. KUBUROVICH

10:14AM   11   WAS THE ONE PULLING THE STRINGS AND CONTROLLING WITH THE

10:14AM   12   ASSISTANCE OF HIS DAUGHTER, THAT MAKES SENSE THAT SHE WOULDN'T

10:14AM   13   KNOW.

10:14AM   14        AND THEN THERE'S THE THIRD STIPULATION.        AND THE THIRD

10:14AM   15   STIPULATION WAS ABOUT $101,000, $101,359.56 TO BE EXACT.       THAT

10:14AM   16   AMOUNT OF MONEY, THE PARTIES AGREE, WAS TRANSFERRED FROM

10:14AM   17   KRISTEL KUBUROVICH'S VP BANK ACCOUNT, THAT'S THE BANK IN

10:14AM   18   LIECHTENSTEIN, TO THE UNITED STATES IN MARCH OF 2013 AND WAS

10:14AM   19   USED TO PAY ONE OF MR. KUBUROVICH'S DEBTS.

10:14AM   20        WE'RE GOING TO TALK ABOUT THIS A LITTLE BIT LATER AS THE

10:14AM   21   MISSING $100,000.    WE'LL SHOW YOU THAT 500,000 WENT TO

10:14AM   22   LIECHTENSTEIN BY KRISTEL KUBUROVICH.      400,000 CAME BACK TO BUY

10:14AM   23   THE EAGLE RIDGE HOME.    HERE'S WHAT HAPPENED TO THE OTHER

10:15AM   24   HUNDRED THOUSAND.

10:15AM   25        IT'S IMPORTANT BECAUSE, AGAIN, THERE'S A TRUE WALL BETWEEN



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     860


10:15AM    1   THEM.   WHY IS HER MONEY GOING TO PAY HIS DEBTS?     BECAUSE IT'S

10:15AM    2   HIS MONEY.

10:15AM    3        SO EXHIBIT 8 WAS STUFF THAT WAS FOUND IN EAGLE RIDGE, AND

10:15AM    4   YOU'LL HAVE THIS BACK HERE WITH YOU, AND IT'S IN A SEALED

10:15AM    5   EVIDENCE BAG NOW, BUT THE REASON IT'S SEALED IS FOR YOU.       YOU

10:15AM    6   CAN OPEN IT IF YOU WANT TO AND YOU CAN LOOK THROUGH IT.        IT'S

10:15AM    7   PRE-SIGNED CHECKS FOR VARIOUS ACCOUNTS.      YOU'LL SEE THAT

10:15AM    8   THERE'S A UNITED SECURITY BANK ACCOUNT, THERE'S CHECKS FROM

10:15AM    9   NATA.   THEY'RE SIGNED BY KRISTEL KUBUROVICH, AND THEY'RE AT

10:15AM   10   THEIR HOME.

10:15AM   11        AGAIN, A TRUE WALL.    NO NEED TO PRE-SIGN CHECKS AND MOVE

10:15AM   12   THEM AROUND.   IF THERE IS NO WALL AND MR. KUBUROVICH IS

10:15AM   13   ACTUALLY STILL USING THIS MONEY, MAKING THE DECISIONS, CALLING

10:15AM   14   THE SHOTS, IF YOU WILL, THAT WOULD EXPLAIN WHY YOU NEED TO

10:15AM   15   PRE-SIGN CHECKS.

10:15AM   16        SO EXHIBIT 8 BOTH ON THE CD IS PHOTOS OF ITEMS FOUND AT

10:16AM   17   THE HOUSE BUT SOME OF THEM WE HAVE IN THE ACTUAL.

10:16AM   18        EXHIBIT 8 ALSO INCLUDES STATEMENTS AT THE HOUSE FROM VP

10:16AM   19   BANK, THE BANK IN LIECHTENSTEIN.

10:16AM   20        REMEMBER THE LETTER?       WE'LL COVER THE LETTER IN A MOMENT

10:16AM   21   THAT CHARLES GREENE WROTE TO THE ESTATE SAYING THAT MR. BATZI

10:16AM   22   RECENTLY REMEMBERED OR RECENTLY DISCOVERED THAT HE HAD AN

10:16AM   23   ACCOUNT IN LIECHTENSTEIN, AND I WANT TO TURN OVER A THOUSAND

10:16AM   24   DOLLARS TO THE ESTATE.

10:16AM   25        WELL, THEY HAD INFORMATION.      FIRST OF ALL, HE'S



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                   861


10:16AM    1   E-MAILING -- MR. KUBUROVICH IS E-MAILING THE BANK, BUT ALSO

10:16AM    2   THEY HAVE INFORMATION ABOUT THE VP BANK AT THE HOUSE.    AGAIN,

10:16AM    3   HE DIDN'T RECENTLY DISCOVER.     HE DECIDED IT WASN'T PRUDENT TO

10:16AM    4   HIDE IT ANYMORE SO HE TURNED IT OVER.

10:16AM    5        HERE ARE SOME OF THE IMAGES THAT YOU'LL SEE.    THE 16TH

10:16AM    6   PAGE OF EXHIBIT 8 IS AN IMAGE OF THE SIGNED CHECKS, WHAT IS

10:17AM    7   INSIDE OF THE BAG THAT I JUST HELD UP.

10:17AM    8        HERE'S THE LETTER THAT I MENTIONED JUST A MOMENT AGO.

10:17AM    9   IT'S EXHIBIT 40.    CHARLES GREENE, MR. KUBUROVICH'S BANKRUPTCY

10:17AM   10   ATTORNEY, WRITES A LETTER IN 2014, NEARLY FOUR YEARS TO THE

10:17AM   11   DAY, FROM WHEN THE BANKRUPTCY PETITION WAS FILED SAYING

10:17AM   12   RECENTLY LEARNED OF AN OVERSEAS BANK ACCOUNT MR. BATZI NOW

10:17AM   13   WANTS TO TURN OVER, AND YOU'LL SEE THE LAST HIGHLIGHTED SECTION

10:17AM   14   SHOWS THE AMOUNT.    THE AMOUNT IS A THOUSAND DOLLARS, 1,025.

10:17AM   15        KEEP THAT IN MIND.    WE'RE GOING TO COME BACK TO THAT IN A

10:17AM   16   MOMENT.

10:17AM   17        BUT IN MAY OF 2013 THE VP BANK, THAT WAS NOT DISCLOSED ON

10:17AM   18   THE PETITION, THE KUBUROVICHES HAVE TWO ACCOUNTS THERE,

10:17AM   19   MR. KUBUROVICH'S AND KRISTEL KUBUROVICH'S, EACH HAS AN ACCOUNT.

10:17AM   20   HERS HAS $500,000 IN IT WHEN SHE TRANSFERS MONEY THERE.    HIS,

10:17AM   21   AT THIS POINT, FOUR YEARS AFTER FILING BANKRUPTCY HAS ABOUT A

10:18AM   22   THOUSAND DOLLARS IN IT.

10:18AM   23        EXHIBIT 46 IS AN E-MAIL THAT MR. KUBUROVICH WROTE TO VP

10:18AM   24   BANK DISCUSSING THE WIRE OF FUNDS, THE WIRE TRANSFER OF FUNDS

10:18AM   25   IN MS. KUBUROVICH'S ACCOUNT, IN KRISTEL'S ACCOUNT.



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      862


10:18AM    1          AGAIN, HE'S THE ONE THAT IS MAKING THE DECISIONS ABOUT HER

10:18AM    2   ACCOUNT WITH HER ASSISTANCE.    WE'RE GOING TO GET TO THAT PART

10:18AM    3   OF IT.    BUT SHE ISN'T MAKING THESE INDEPENDENT CALLS ABOUT HER

10:18AM    4   BANK ACCOUNT.    HE'S THE ONE WHO IS CONFIRMING THAT THE WIRE IS

10:18AM    5   RECEIVED.

10:18AM    6          EXHIBIT 47 IS A BLOG KRISTEL KUBUROVICH HAD OF A TRIP THAT

10:18AM    7   HER AND HER FATHER TOOK IN JANUARY OF 2009.        THE THREE $250,000

10:18AM    8   TRANSFERS TO HER AND HER DAD WERE IN DECEMBER OF 2008.       THE

10:18AM    9   VERY NEXT MONTH THEY GET ON A PLANE AND FLY TO EUROPE, AND SHE

10:19AM   10   BLOGS ABOUT THE TRAVEL.    SHE TALKS ABOUT THE DIFFERENT CITIES

10:19AM   11   THAT THEY VISITED.   AS PART OF THE RECORDS THAT YOU'LL HAVE

10:19AM   12   WITH YOU ARE THE CBP'S, THE CUSTOMS AND BORDER PROTECTION

10:19AM   13   BORDER CROSSING.   SO IT SHOWS THEIR TRAVEL TO DOCUMENT THIS

10:19AM   14   OCCURRING AND ALSO YOU'LL SEE THAT SHE TALKS ABOUT KIND OF THE

10:19AM   15   MUNDANE DETAILS OF TRAVEL, THE MEALS THAT THEY EAT, THE HOTEL,

10:19AM   16   THE TAXI DRIVER, THE DIFFERENT COUNTRIES THAT THEY VISIT, BUT

10:19AM   17   SOMETHING VERY CONSPICUOUS IS MISSING.     NOT A WORD ABOUT

10:19AM   18   LIECHTENSTEIN.

10:19AM   19          SHE TALKS ABOUT A LOTS OF DIFFERENT PLACES THEY GO, BUT

10:19AM   20   NEVER ONCE DOES SHE MENTION THE TIME SPENT IN LIECHTENSTEIN.

10:19AM   21   WHY?    BECAUSE WHAT HAPPENS THERE IS NOT SOMETHING SHE'S

10:19AM   22   SUPPOSED TO TALK ABOUT.    THAT'S WHERE THEY SET UP THE ACCOUNTS

10:19AM   23   TO HOLD MONEY THAT SHE GAVE HIM AND THAT HE IS GOING TO END UP

10:19AM   24   BENEFITTING.

10:19AM   25          EXHIBIT 52 IS A DOCUMENT THAT CREATED THAT COMPANY, NATA.



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                  863


10:20AM    1   YOU'VE HEARD THIS DOCUMENT DISCUSSED SEVERAL TIMES.

10:20AM    2        SO AFTER THE THREE $250,000 WIRE TRANSFERS ARE MADE IN

10:20AM    3   DECEMBER OF 2008, RIGHT AFTER THAT THE NATA COMPANY IS CREATED

10:20AM    4   AND BANK ACCOUNTS FOR NATA ARE CREATED.

10:20AM    5        SO THE MONEY CAN THEN GO FROM KRISTEL TO NATA, BUT

10:20AM    6   GOYKO KUBUROVICH IS THE ONE WHO IS THERE AT THE GROUND FLOOR OF

10:20AM    7   THE CREATION OF NATA.

10:20AM    8        THE DEFENSE TELLS YOU, AND THEY WILL LIKELY TELL YOU AGAIN

10:20AM    9   TODAY, THAT DON'T LOOK AT THAT, LOOK AT THE OPERATING

10:20AM   10   AGREEMENT, HOW NATA ACTUALLY WORKED.

10:20AM   11        BUT WE SUBMIT THAT MISSES THE POINT.     MR. KUBUROVICH

10:20AM   12   WANTED NATA TO BE CREATED AS A PLACE TO HOLD THE MONEY, AS A

10:20AM   13   PLACE TO BUY THE HOUSE, AN ATTEMPT TO BUILD THE WALL.

10:20AM   14        MS. KIKUGAWA ALSO TESTIFIED TO YOU AND REVIEWED EXHIBITS

10:21AM   15   58 AND 59.   YOU'VE HEARD THE TERM SCHEDULE USED TWO DIFFERENT

10:21AM   16   WAYS IN THIS TRIAL.   SCHEDULES A AND B ARE PART OF THE

10:21AM   17   BANKRUPTCY PETITION, REAL PROPERTY AND PERSONAL PROPERTY.

10:21AM   18        BUT MS. KIKUGAWA ALSO USED THE TERM SCHEDULES TO DESCRIBE

10:21AM   19   HOW SHE ITEMIZED TRANSACTIONS IN BANK ACCOUNTS.    THERE ARE 16

10:21AM   20   SCHEDULES FOR 16 DIFFERENT BANK ACCOUNTS AND THEN SUMMARIES OF

10:21AM   21   WHAT THE -- IF YOU LOOK AT THE INDIVIDUAL TRANSACTIONS, WHAT

10:21AM   22   THEY SHOW WHEN YOU FOLLOW THE MONEY OR TRACE THE FUNDS.

10:21AM   23        AND THE 207TH PAGE OF EXHIBIT 58 SHOWS TO YOU THE BALANCES

10:21AM   24   IN VARIOUS BANK ACCOUNTS THE DATE THE PETITION WAS FILED, MAY

10:21AM   25   25TH, 2010, THE LIECHTENSTEIN BANK ACCOUNT IN MR. KUBUROVICH'S



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      864


10:21AM    1   NAME HAS $1,800 IN IT.    REMEMBER, I ASKED YOU TO KEEP IN MIND

10:21AM    2   THAT LETTER THAT WAS WRITTEN IN MAY OF 2014, FOUR YEARS LATER

10:22AM    3   WHEN THE LAWYER, MR. GREENE, IS SAYING HERE'S A THOUSAND

10:22AM    4   DOLLARS, 1,025.

10:22AM    5        WHEN YOU FILE A BANKRUPTCY, WHAT THE ESTATE IS ENTITLED TO

10:22AM    6   IS THE ASSETS AT THE TIME YOU FILED THE BANKRUPTCY, $1800.

10:22AM    7   IT'S ONLY $800, BUT THE POINT IS THE DECEPTION, THE POINT IS

10:22AM    8   THE FRAUD.   THAT MATTERS.      INTEGRITY IN THE BANKRUPTCY SYSTEM

10:22AM    9   MATTERS.

10:22AM   10        THAT ISN'T THE ONLY ACCOUNT, THOUGH, THAT IS MISSING.         AT

10:22AM   11   THAT TIME IN MAY OF 2010 IN MS. KUBUROVICH'S ACCOUNT IS

10:22AM   12   $101,000.

10:22AM   13        NOW, THAT SHOULD BRING TO YOUR MIND THE STIPULATION THAT

10:22AM   14   I'VE READ TO YOU A MOMENT AGO, THE THIRD STIPULATION THAT TALKS

10:22AM   15   ABOUT WHAT ENDED UP HAPPENING WITH THIS BE MONEY?       $101,000

10:22AM   16   FROM KRISTEL KUBUROVICH'S ACCOUNT WAS BROUGHT BACK INTO THE

10:22AM   17   UNITED STATES IN 2013 AND WAS USED TO PAY ONE OF

10:23AM   18   MR. KUBUROVICH'S DEBTS.    AGAIN, NOBLE.

10:23AM   19        THE 208TH PAGE OF EXHIBIT 58 IS THE SUMMARY OF THE CREDIT

10:23AM   20   CARD DEBT, THE ACCUMULATION OF DEBT WHERE I DESCRIBED TO YOU IN

10:23AM   21   THE BEGINNING THE PILE OF LIABILITIES THAT MR. KUBUROVICH DID

10:23AM   22   NOT CARE IF IT GREW.   AND THIS SLIDE SHOWS YOU THE CREDIT CARD

10:23AM   23   DEBT IN THE YEAR PRECEDING THE FILING OF BANKRUPTCY.

10:23AM   24        MR. KUBUROVICH ACCUMULATED CREDIT CARD DEBT AND STOPPED

10:23AM   25   PAYING HIS CREDIT CARDS IN 2009.      HE DIDN'T CARE.   HE WAS GOING



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      865


10:23AM    1   TO FILE BANKRUPTCY THE NEXT YEAR.

10:23AM    2        BUT AT THAT TIME HE HAD MONEY.    HE STILL HAD MONEY.    HE

10:23AM    3   WAS JUST GIVING IT TO HIS DAUGHTER TO HOLD SO IT DIDN'T GO TO A

10:23AM    4   DEBT THAT WOULD BE DISCHARGED.    HE WANTED THE MONEY TO BE SPENT

10:23AM    5   OTHER WAYS.

10:23AM    6        THE DEFENSE CROSS-EXAMINED MS. KIKUGAWA ABOUT THIS

10:23AM    7   DOCUMENT AND CRITICIZED HER FOR NOT KNOWING WHETHER HE WAS THE

10:24AM    8   SOLE SIGNER ON CERTAIN ACCOUNTS, WHETHER SHE INSPECTED THE

10:24AM    9   CREDIT CARD ITEM EXPENSES, HOW HE WAS SPENDING THE MONEY.

10:24AM   10        AGAIN, IT MISSES THE POINT.    THESE ARE CREDIT CARDS THAT

10:24AM   11   MS. KIKUGAWA DIDN'T JUST SEARCH FOR AND DECIDE TO PUT ON THE

10:24AM   12   SUMMARY CHART.   THESE ARE CREDIT CARDS THAT HE PUT ON THE

10:24AM   13   BANKRUPTCY PETITION SEEKING DISCHARGE.

10:24AM   14        MS. KIKUGAWA GOT THE ACCOUNTS FROM HIS PETITION.

10:24AM   15        AND THE LAST EXHIBIT I'M GOING TO REFER TO THIS MORNING IS

10:24AM   16   THIS SUMMARY THAT MS. KIKUGAWA DID TRACING THE FUNDS.    THIS IS

10:24AM   17   EXHIBIT 59.   THE FUNDS USED TO PURCHASE EAGLE RIDGE.   YOU KNOW

10:24AM   18   THAT IT STARTED OFF WITH ABOUT A MILLION DOLLARS IN A BELLEVUE

10:24AM   19   CENTRE ACCOUNT THAT MR. KUBUROVICH CONTROLLED.     AND OF THAT

10:24AM   20   $1 MILLION, YOU GET THE $750,000, THE QUARTER OF A MILLION

10:24AM   21   DOLLARS THAT HE WANTED TO EXCLUDE FROM THE PILE OF ASSETS.

10:25AM   22        SO HE MADE THREE TRANSFERS TO HIS DAUGHTER,

10:25AM   23   KRISTEL KUBUROVICH, IN DECEMBER OF 2008, AND THEN YOU CAN

10:25AM   24   FOLLOW THE MONEY THROUGH MS. KUBUROVICH'S ACCOUNTS.     SHE

10:25AM   25   RECEIVES IT IN DECEMBER, FLIES TO LIECHTENSTEIN IN JANUARY, AND



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                  866


10:25AM    1   TRANSFERS $500,000 TO LIECHTENSTEIN.     YOU HEARD SOME REFERENCE

10:25AM    2   TO THE AMOUNT OF F.D.I.C. INSURANCE IN THE U.S. OR THE

10:25AM    3   RECESSION THAT WAS GOING ON, THE STABILITY OF THE FINANCIAL

10:25AM    4   MARKETS.    THE MONEY DIDN'T GO THERE FOR THAT REASON.   THE MONEY

10:25AM    5   SPENT THE WINTER IN LIECHTENSTEIN.

10:25AM    6        IT ARRIVES IN JANUARY.     THREE OR FOUR MONTHS LATER IT WAS

10:25AM    7   BACK IN THE UNITED STATES.      IT CAME BACK INTO THE UNITED

10:25AM    8   STATES, AND YOU CAN SEE IN THE BOXES, INTO ACCOUNTS CONTROLLED

10:25AM    9   BY KRISTEL KUBUROVICH, THEN TO NATA, THEN FOR THE PURCHASE OF

10:25AM   10   THE HOME.

10:25AM   11        ONE MORE FACT THAT INCREASED THE CREDIBILITY IN THE

10:26AM   12   GOVERNMENT'S EYES, AND WE SUBMIT IT SHOULD IN YOUR EYES, OF

10:26AM   13   MS. KIKUGAWA'S TESTIMONY WAS SHE TOLD YOU THE BALANCES IN THESE

10:26AM   14   ACCOUNTS BEFORE THESE TRANSFERS WAS OFTEN 0 OR ALMOST

10:26AM   15   NEGLIGIBLE.

10:26AM   16        SO YOU CAN IMAGINE A SITUATION WHERE IF A BANK ACCOUNT HAD

10:26AM   17   A MILLION DOLLARS IN IT AND $300,000 CAME IN AND THAT MONEY WAS

10:26AM   18   SPENT, IT'S VERY DIFFICULT TO SEPARATE OUT AND CLAIM THAT THE

10:26AM   19   MONEY THAT JUST WENT IN WAS THE SOURCE OF FUNDS TO BUY

10:26AM   20   SOMETHING.

10:26AM   21        IT'S A MUCH EASIER CONCLUSION, THOUGH, TO DRAW THAT THE

10:26AM   22   MONEY THAT JUST CAME IN WAS THE SOURCE OF FUNDS FOR A PURCHASE

10:26AM   23   IF THERE WAS NO MONEY IN THE ACCOUNT BEFORE THE MONEY CAME IN

10:26AM   24   OR IF THERE WAS INSUFFICIENT MONEY IN THE ACCOUNT BEFORE A

10:26AM   25   TRANSFER CAME IN TO PAY FOR THAT EXPENSE.



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                       867


10:26AM    1        AND THAT WAS THE CASE HERE.      THERE WAS INSUFFICIENT MONEY

10:26AM    2   IN THESE ACCOUNTS BEFORE THE TRANSFERS ARRIVED.      SO YOU KNOW

10:26AM    3   THE SOURCE OF FUNDS WAS MR. KUBUROVICH'S.

10:26AM    4        NOW WE'RE GOING TO TURN TO THE EVIDENCE.      I TOLD YOU THERE

10:27AM    5   WERE THREE CRIMES AT ISSUE HERE:      BANKRUPTCY FRAUD, CONCEALMENT

10:27AM    6   OF ASSETS, AND FALSE STATEMENT IN BANKRUPTCY.      MR. KUBUROVICH

10:27AM    7   IS CHARGED IN ALL THREE, AND MS. KUBUROVICH IS CHARGED ONLY IN

10:27AM    8   THE FIRST TWO.

10:27AM    9        AND THE CRIMES, EACH HAVE ELEMENTS, AGAIN, THINGS THAT THE

10:27AM   10   GOVERNMENT MUST PROVE BEYOND A REASONABLE DOUBT OR IT IS YOUR

10:27AM   11   DUTY TO FIND THE DEFENDANTS NOT GUILTY.

10:27AM   12        IF WE PROVE THE ELEMENT THEN BEYOND A REASONABLE DOUBT, IT

10:27AM   13   IS YOUR DUTY TO FIND THE DEFENDANTS GUILTY, AND THE GOVERNMENT

10:27AM   14   MUST PROVE EACH ELEMENT BEYOND A REASONABLE DOUBT.      THE CRIME

10:27AM   15   OF BANKRUPTCY FRAUD HAS FOUR ELEMENTS, AND THE JUDGE IS GOING

10:27AM   16   TO READ YOU THE ELEMENTS.       YOU'RE GOING TO HAVE THEM WRITTEN

10:27AM   17   DOWN FOR YOU IN THE INSTRUCTIONS.

10:27AM   18        THE FIRST IS THAT IF THERE WAS A SCHEME OR PLAN, THE

10:27AM   19   DEFENDANT DEVISED A SCHEME OR PLAN TO DEFRAUD.      LET'S LOOK AT

10:28AM   20   THE EVIDENCE FOR THAT.

10:28AM   21        I MENTIONED YOU TO AT THE BEGINNING WHAT THE SCHEME WAS.

10:28AM   22   FIRST, ACCUMULATE DEBT.    SECOND, TRANSFER ASSETS.

10:28AM   23        IT'S OKAY TO HAVE DEBT AND LIABILITIES WHEN YOU'RE GOING

10:28AM   24   TO COMMIT BANKRUPTCY FRAUD.      IT'S NOT OKAY TO HAVE A BIG PILE

10:28AM   25   OF ASSETS.



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                    868


10:28AM    1        THE CREDIT CARD SUMMARY CHARTS SHOWS YOU THE ACCUMULATION

10:28AM    2   OF DEBT; THE FAILURE TO PAY THE MORTGAGE IN MORGAN HILL SHOWS

10:28AM    3   YOU THE ACCUMULATION OF DEBT; AND THEN THE TRANSFER OF ASSETS,

10:28AM    4   DECEMBER '08, THE 750,000 TO KRISTEL KUBUROVICH FOR THE

10:28AM    5   PURCHASE OF EAGLE RIDGE SHOWS YOU THE TRANSFER OF ASSETS.

10:28AM    6        THE DATES ALSO LINE UP IN A WAY THAT SHOW YOU THE BUILDING

10:28AM    7   OF THE SCHEME.   YOU SEE THE FIRST THREE LINES ON THE LEFT

10:28AM    8   COLUMN ARE THE DATES OF THE TRANSFERS, ALL IN ABOUT TWO WEEKS

10:28AM    9   FROM DECEMBER 18TH, 2008, TO DECEMBER 31ST, 2008.    THREE

10:29AM   10   SEPARATE $250,000 TRANSFERS.

10:29AM   11        THEN THE VERY NEXT MONTH, JANUARY 25TH, 2009,

10:29AM   12   MS. KUBUROVICH GOES TO LIECHTENSTEIN WITH HER FATHER, AND THEY

10:29AM   13   TRANSFER $500,000 TO LIECHTENSTEIN.

10:29AM   14        THEN ABOUT THREE MONTHS LATER IN MARCH OF 2009

10:29AM   15   MS. KUBUROVICH PURCHASES A $50,000 CASHIER'S CHECK TO STEWART

10:29AM   16   TITLE, THE TITLE COMPANY FOR THE EAGLE RIDGE PROPERTY.

10:29AM   17        WHEN THEY'RE GOING TO GET THE HOUSE, SHE TRANSFERS MOST OF

10:29AM   18   THE MONEY BACK FROM LIECHTENSTEIN.    IT'S ABOUT $400,000 LESS

10:29AM   19   THE WIRE TRANSFER FEES TO BRING THE MONEY BACK.

10:29AM   20        AND THEN JUST A FEW DAYS LATER, THAT TRANSFER WAS

10:29AM   21   APRIL 6TH.   NOW, A MONTH LATER, MAY 11TH, 2009, 597, $597,000

10:29AM   22   IS USED TO PURCHASE IN AN ALL-CASH DEAL FOR EAGLE RIDGE

10:30AM   23   PROPERTY.

10:30AM   24        ALL OF THIS TIME NONE OF THIS INFORMATION IS DISCLOSED,

10:30AM   25   MR. KUBUROVICH'S BANKRUPTCY PETITION.     HE DOESN'T DISCLOSE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                    869


10:30AM    1   CERTAIN BANK ACCOUNTS AT USB AND PINNACLE, AND HE DOESN'T

10:30AM    2   DISCLOSE THE PROPERTY.

10:30AM    3        THE SECOND ELEMENT IS THE INTENT TO DEFRAUD; THAT THE

10:30AM    4   DEFENDANT ACTED WITH THE INTENT TO DEFRAUD.

10:30AM    5        THE EVIDENCE THAT MR. KUBUROVICH ACTED WITH THE INTENT TO

10:30AM    6   DEFRAUD WAS THAT HE KNEW OF THESE UNREPORTED ACTS.    HE

10:30AM    7   INITIATED THE WIRE TRANSFERS, HE HAD THE VP BANK, THAT'S THE

10:30AM    8   BANK IN LIECHTENSTEIN, DOCUMENTS AT HIS EAGLE RIDGE HOME.

10:30AM    9        MS. KUBUROVICH, TOO, THOUGH, KNEW THAT SHE WAS HELPING TO

10:30AM   10   HIDE THE ASSETS.   SHE SIGNED BLANK CHECKS.    YOU RECALL THAT

10:30AM   11   INCIDENT?    SHE OMITTED LIECHTENSTEIN FROM THE BLOG, FROM THE

10:30AM   12   TRAVEL.

10:30AM   13        THE THIRD ELEMENT THAT THE GOVERNMENT MUST PROVE IS

10:30AM   14   MATERIALITY; THAT IS, THAT WHAT THE DEFENDANT DID, THE ACTION,

10:31AM   15   MATTERED.    IT WASN'T ABOUT SOME UNRELATED OR INSIGNIFICANT

10:31AM   16   FACT, BUT RATHER WHAT WAS OMITTED OR WHAT ACTION WAS TAKEN

10:31AM   17   MATTERED.    IT WAS OF SIGNIFICANCE.

10:31AM   18        AND IN THIS INSTANCE OMITTING THE BANK ACCOUNTS, OMITTING

10:31AM   19   THE PROPERTY, DID NOT -- YOU HEARD TESTIMONY FROM SEVERAL

10:31AM   20   WITNESSES.   MR. LAFFREDI DISCUSSED TO YOU WHAT KINDS OF

10:31AM   21   INFORMATION THE TRUSTEE USES TO CREATE THE BANKRUPTCY ESTATE.

10:31AM   22        THE FOURTH ELEMENT IS THAT THE DEFENDANT FILED A PETITION,

10:31AM   23   THAT THERE WERE DOCUMENTS FILED IN TITLE 11'S WHERE THE

10:31AM   24   BANKRUPTCY CODE IS FOUND, AND THEN WITHIN THE TITLE CHAPTER 7

10:31AM   25   IS THE TYPE OF BANKRUPTCY THAT MR. AND MRS. KUBUROVICH FILED IN



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                       870


10:31AM    1   THIS CASE, AND AGAIN, THE FIRST DOCUMENT THAT I SHOWED YOU,

10:31AM    2   EXHIBIT NUMBER 1, IS THE PETITION.     SO YOU KNOW THERE WAS A

10:31AM    3   PETITION FILED IN THIS CASE.

10:31AM    4        THERE IS A THEORY OF LIABILITY CALLED AIDING AND ABETTING.

10:32AM    5   SO IF YOU DO NOT BELIEVE THAT KRISTEL KUBUROVICH COMMITTED EACH

10:32AM    6   ONE OF THOSE INDIVIDUAL ACTS, THE GOVERNMENT ASKS YOU TO FIND

10:32AM    7   HER LIABLE AND IN FACT THE EVIDENCE SUPPORTS THE AIDING AND

10:32AM    8   ABETTING THEORY, NOT THE AS A PRINCIPAL THEORY.       IT COULD BE

10:32AM    9   EITHER A PRINCIPAL WHEN YOU COMMIT A CRIME OR AN AIDER AND AN

10:32AM   10   ABETTOR.

10:32AM   11        MR. KUBUROVICH IS THE PRINCIPAL.      MS. KUBUROVICH IS THE

10:32AM   12   AIDER AND ABETTOR.

10:32AM   13        IN ORDER TO FIND SOMEONE GUILTY AS AN AIDER AND ABETTOR,

10:32AM   14   THE GOVERNMENT HAS TO PROVE, AGAIN, CERTAIN ELEMENTS BEYOND A

10:32AM   15   REASONABLE DOUBT.    IF WE DON'T PROVE THOSE ELEMENTS BEYOND A

10:32AM   16   REASONABLE DOUBT, IT'S YOUR DUTY TO FIND THE DEFENDANT NOT

10:32AM   17   GUILTY.

10:32AM   18        IF WE DO, IF WE DO PROVE THEM BEYOND A REASONABLE DOUBT,

10:32AM   19   IT'S YOUR DUTY TO FIND THE DEFENDANT GUILTY.        AIDING AND

10:32AM   20   ABETTING APPLIES TO THE TWO CRIMES THAT MS. KUBUROVICH IS

10:32AM   21   CHARGED WITH, COUNT ONE AND COUNT TWO, BANK FRAUD AND

10:32AM   22   CONCEALMENT OF ASSETS.

10:32AM   23        AIDING AND ABETTING HAS THREE ELEMENTS THAT THE GOVERNMENT

10:33AM   24   MUST PROVE.   FIRST, THAT THE CRIME -- IF IT'S COUNT ONE, THAT

10:33AM   25   MEANS BANKRUPTCY FRAUD, IF IT'S COUNT TWO THAT MEANS



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                  871


10:33AM    1   CONCEALMENT OF ASSETS, WAS COMMITTED BY SOMEONE.   IN THIS CASE

10:33AM    2   THAT'S MR. KUBUROVICH.

10:33AM    3        SO LET'S BE CLEAR, IF YOU FIND THAT MR. KUBUROVICH DID NOT

10:33AM    4   COMMIT BANKRUPTCY FRAUD, YOU DON'T GET TO AIDING AND ABETTING

10:33AM    5   FROM MS. KUBUROVICH.

10:33AM    6        IF YOU SAY THAT HE'S NOT GUILTY, YOU DON'T FIND HER GUILTY

10:33AM    7   AS AN AIDER AND ABETTOR.    THE CRIME MUST BE COMMITTED BY

10:33AM    8   SOMEONE.

10:33AM    9        IN THIS INSTANCE THE CRIME OF BANKRUPTCY FRAUD WAS

10:33AM   10   COMMITTED BY MR. KUBUROVICH.    YOU THEN TURN TO AIDING AND

10:33AM   11   ABETTING, AND WE SUBMIT YOU'LL SEE THAT THE EVIDENCE SUPPORTS

10:33AM   12   FINDING HER GUILTY AS AN AIDER AND ABETTOR TO BANKRUPTCY FRAUD,

10:33AM   13   AND THEN YOU DO THE SAME FOR CONCEALMENT, AND YOU DETERMINE

10:33AM   14   WHETHER IF HE COMMITTED THE CONCEALMENT, WHETHER SHE AS AN

10:33AM   15   AIDER AND ABETTOR SATISFIES THE ELEMENTS AND IS, THEREFORE,

10:33AM   16   GUILTY AS AN AIDER AND ABETTOR.

10:34AM   17        SO ONCE YOU DETERMINE THAT BANKRUPTCY FRAUD WAS COMMITTED

10:34AM   18   BY SOMEONE, THEN YOU MOVE TO THE OTHER ELEMENTS.   THE SAME FOR

10:34AM   19   COUNT TWO, ONCE YOU DETERMINE THAT A CONCEALMENT OF ASSETS WAS

10:34AM   20   COMMITTED BY SOMEONE, THEN YOU MOVE TO THE OTHER ELEMENTS.

10:34AM   21        THE SECOND IS THAT THE DEFENDANT, KRISTEL KUBUROVICH,

10:34AM   22   KNOWINGLY AND INTENTIONALLY -- AND THEN IT HAS A LIST OF

10:34AM   23   DIFFERENT VERBS -- AIDED, COUNSELLED, COMMANDED, INDUCED, OR

10:34AM   24   PROCURED THAT PERSON, THAT IS, MR. KUBUROVICH, TO COMMIT EACH

10:34AM   25   ELEMENT OF THE OFFENSE.    WE'RE GOING TO FOCUS ON NUMBER 8.



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                    872


10:34AM    1   WHAT DID SHE DO TO AID?    WELL, EXHIBIT NUMBER 8, THE BLANK

10:34AM    2   CHECKS.   RIGHT, HIS SCHEME FALLS APART IF HE TRANSFERS ASSETS

10:34AM    3   BEFORE FILING BANKRUPTCY AND LOSES ALL CONTROL OVER THEM, DOES

10:34AM    4   NOT HAVE THEM.

10:34AM    5        IF HE GIVES THEM TO A CHARITY, HE'S NOT COMMITTING

10:34AM    6   BANKRUPTCY FRAUD, HE'S MAKING A CHARITABLE DONATION.

10:34AM    7        WHAT CAUSES IT TO BE BANKRUPTCY FRAUD IS THAT HE'S

10:35AM    8   ACTUALLY STILL THE ONE WHO CONTROLS THE ASSETS, OTHERWISE WHY

10:35AM    9   THE NEED TO SIGN THE BLANK CHECKS?

10:35AM   10        EXHIBIT 46 IS THAT E-MAIL MR. KUBUROVICH WROTE TO VP BANK

10:35AM   11   DISCUSSING I WANT TO CONFIRM THAT YOU RECEIVED KRISTEL'S MONEY,

10:35AM   12   AND HE GETS A QUESTION BACK ABOUT WHERE THE MONEY SHOULD BE

10:35AM   13   PARKED WHILE IT'S IN LIECHTENSTEIN.

10:35AM   14        MR. KUBUROVICH, NOT MS. KUBUROVICH.

10:35AM   15        BUT KRISTEL KUBUROVICH DID OTHER THINGS TO AID IN THE

10:35AM   16   CRIME.    SHE OPENED BANK ACCOUNTS IN HER NAME AND DID WHAT SHE

10:35AM   17   WAS TOLD TO DO OR WHAT SHE WANTED TO DO TO ASSIST IN THE CRIME

10:35AM   18   OF THESE OR THROUGH THESE ACCOUNTS THAT SHE CONTROLLED.    SHE

10:35AM   19   WIRED MONEY INTO AND OUT OF HER ACCOUNTS, IN ACCOUNTS THAT

10:35AM   20   MR. KUBUROVICH DID NOT HAVE THE ABILITY TO DO ON HIS OWN.      HE

10:35AM   21   RELIED ON HER, AND THAT'S WHY ULTIMATELY WHAT YOU'LL CONCLUDE

10:35AM   22   IS THAT KIND OF BUT FOR MS. KUBUROVICH, THE CRIME DOESN'T

10:36AM   23   HAPPEN.   SHE IS NECESSARY.

10:36AM   24        WHEN MR. KUBUROVICH WANTS TO PUT HIS ASSETS SOMEWHERE

10:36AM   25   ELSE, HE NEEDS SOMEONE HE CAN TRUST.     HE CAN'T GIVE THEM AWAY



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      873


10:36AM    1   TO A CHARITY AND WHO IS THEN GOING TO USE THEM FOR CHARITABLE

10:36AM    2   PURPOSES OR GIVE THEM TO SOMEONE HE DOESN'T TRUST TO DO

10:36AM    3   SOMETHING HE WANTS THROUGH HIS INSTRUCTIONS.       SHE IS A BUT FOR

10:36AM    4   ACCOMPLICE.

10:36AM    5        THE THIRD ELEMENT IS THAT THE DEFENDANT, MS. KUBUROVICH,

10:36AM    6   ACTED BEFORE THE CRIME WAS COMMITTED.     THAT BEGS THE QUESTION

10:36AM    7   WHEN WAS THE CRIME COMMITTED?

10:36AM    8        WELL, THERE ARE TWO DATES THAT YOU HEARD ABOUT.      YOU HEARD

10:36AM    9   THAT THE BANKRUPTCY PETITION WAS FILED IN MAY OF 2010, BUT YOU

10:36AM   10   ALSO HEARD THAT IT STAYS OPEN, THE BANKRUPTCY PROCEEDING, UNTIL

10:36AM   11   DISCHARGE OR DISMISSAL.    IT'S CALLED WHAT IS CALLED A

10:36AM   12   CONTINUING OFFENSE, AND THAT HAPPENED IN AUGUST OF 2015.       I

10:36AM   13   THINK MR. LAFFREDI WAS THE ONE WHO TESTIFIED ABOUT THAT.

10:37AM   14        YOU KNOW THAT THE ACTIONS OF MS. KRISTEL KUBUROVICH

10:37AM   15   OCCURRED MANY BEFORE BOTH DATES BUT CERTAINLY BEFORE AUGUST OF

10:37AM   16   2015.   THE WIRE TRANSFERS INTO HER ACCOUNT WERE IN MAY OF 2008,

10:37AM   17   AND THEN THE TRANSFERS OUT OF HER ACCOUNT INTO LIECHTENSTEIN TO

10:37AM   18   BUY A HOME WERE IN 2009, JANUARY MAND THEN MARCH AND APRIL OF

10:37AM   19   2009.

10:37AM   20        AIDING AND ABETTING IS WHAT IS CALLED A THEORY OF

10:37AM   21   LIABILITY.    IT BEGS YOU TO QUESTION IS SHE AS RESPONSIBLE AS

10:37AM   22   HIM IF SHE'S JUST AN AIDER AND ABETTOR?     WE SUBMIT THAT'S

10:37AM   23   ASKING YOU TO CONSIDER PUNISHMENT, SOMETHING THAT YOU'RE NOT

10:37AM   24   ALLOWED TO CONSIDER.

10:37AM   25        YOU LOOK AT THE ELEMENTS AND DECIDE WHETHER THE GOVERNMENT



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      874


10:37AM    1   MET ITS BURDEN OF PROVING THE ELEMENTS BEYOND A REASONABLE

10:37AM    2   DOUBT BUT NOT IS THE AIDER AND ABETTOR AS CULPABLE, IT KIND OF

10:37AM    3   MAKES ME FEEL UNCOMFORTABLE, IS SHE AS RESPONSIBLE.      IT IS NOT

10:37AM    4   A THEORY OF CULPABILITY.    IT'S A THEORY OF LIABILITY.

10:38AM    5        COUNT TWO IS CALLED CONCEALMENT OF ASSETS.      AGAIN, BOTH

10:38AM    6   DEFENDANTS ARE CHARGED IN THIS COUNT.      CONCEALMENT OF ASSETS

10:38AM    7   HAS THREE ELEMENTS.   THE FIRST ONE WAS THAT A BANKRUPTCY

10:38AM    8   PETITION OR PROCEEDING WAS IN EXISTENCE.

10:38AM    9        AND YOU KNOW, AGAIN, EXHIBIT NUMBER 1 SHOWS THE PETITION

10:38AM   10   WAS FILED, AND IT WAS FILED IN MAY OF 2010.

10:38AM   11        THE SECOND ELEMENT IS THAT THE DEFENDANT KNOWINGLY AND

10:38AM   12   FRAUDULENTLY CONCEALED ASSETS, PROPERTY OF THE ESTATE OF THE

10:38AM   13   DEBTOR, AND THAT HAPPENS WHEN SOMEONE IMPROPERLY WITHHOLDS,

10:38AM   14   INFORMATION, KNOWINGLY ACTS FOR THE PURPOSE OF PREVENTING

10:38AM   15   DISCOVERY, SO NOT REVEALING THE ASSETS, TRANSFERRING THE ASSETS

10:38AM   16   TO SOMEONE ELSE, TRANSFERRING THE MONEY FOR THE PURCHASE OF THE

10:38AM   17   HOUSE TO SOMEONE ELSE, AND THIS WAS DONE TO DECEIVE OR CHEAT A

10:39AM   18   CREDITOR, A TRUSTEE OR A BANKRUPTCY JUDGE.

10:39AM   19        NOTICE WHAT THE GOVERNMENT IS NOT REQUIRED TO PROVE.        WE

10:39AM   20   DON'T HAVE TO PROVE SUCCESS.      WE DON'T HAVE TO PROVE THAT THE

10:39AM   21   TRUSTEE OR THE CREDITORS NEVER GOT PAID.      YOU CAN COMMIT A

10:39AM   22   CONCEALMENT OF ASSETS EVEN IF A TRUSTEE THROUGH HIS OR HER

10:39AM   23   EFFORTS FINDS THE ASSETS.       IT'S THE INTENT, THE KNOWINGLY AND

10:39AM   24   FRAUDULENTLY CONCEALING THE ASSETS THAT MATTERS.      SO THE $1,800

10:39AM   25   THAT WAS PARKED IN LIECHTENSTEIN AND NOT DECLARED, THE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     875


10:39AM    1   TRANSFERS TO KRISTEL THAT MADE THEIR WAY TO LIECHTENSTEIN AND

10:39AM    2   THEN CAME BACK FOR THE DEFENDANT'S BENEFIT.        YOU LEARNED THAT

10:39AM    3   IN THE STIPULATION, $101,000 CAME BACK FOR THE DEFENDANT'S

10:39AM    4   BENEFIT TO PAY A DEBT.   IT DOESN'T MEAN THAT YOU CAN UNRING THE

10:39AM    5   BELL OF FRAUDULENTLY CONCEAL JUST BECAUSE IT EVENTUALLY MAKES

10:39AM    6   ITS WAY TO A CREDITOR.

10:39AM    7        AGAIN, SUCCESS IS NOT AN ELEMENT.     WE DON'T NEED TO PROVE

10:40AM    8   THAT THEY WERE SUCCESSFUL IN DECEIVING CREDITORS, ONLY THAT

10:40AM    9   THEY FRAUDULENTLY AND KNOWINGLY CONCEALED THE PROPERTY.

10:40AM   10        IT ALSO INCLUDES TRANSFERRING PROPERTY TO A THIRD PARTY,

10:40AM   11   AND THAT'S WHAT HAPPENED IN THIS CASE.     THE PROPERTY OF

10:40AM   12   MR. KUBUROVICH, THE THREE 700 -- I'M SORRY, THE THREE $250,000

10:40AM   13   TRANSFERS WERE TRANSFERRED TO A THIRD PARTY, TO MS. KUBUROVICH.

10:40AM   14        AND THE PROOF FOR THAT COMES FROM SEVERAL PLACES, BUT MOST

10:40AM   15   APPARENTLY IS THE SIMPLE OMISSION IN SCHEDULE A OF THE REAL

10:40AM   16   PROPERTY AND SCHEDULE B, THE PERSONAL PROPERTY, THE BANK

10:40AM   17   ACCOUNTS.

10:40AM   18        YOU ALSO KNOW THAT THE DEFENDANT ACTUALLY CONTROLLED THE

10:40AM   19   PROPERTY.   YOU KNOW FROM DAVID WARDA'S TESTIMONY THAT WHEN

10:40AM   20   MR. WARDA WAS GOING TO LOAN MONEY, HE WANTED HIS LOAN TO BE

10:41AM   21   SECURED AND IN THIS INSTANCE IT WAS SECURED BY 7170 EAGLE RIDGE

10:41AM   22   AND THAT THAT NEGOTIATION TOOK PLACE EXCLUSIVELY WITH

10:41AM   23   MR. KUBUROVICH.

10:41AM   24        MR. WARDA SAID I ASSUMED IT WAS HIS HOME, AND HE WAS

10:41AM   25   NEGOTIATING WITH ME BECAUSE IT WAS HIS HOME, AND I TOOK A DEED



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                   876


10:41AM    1   OF TRUST IN THEM.

10:41AM    2        MS. KUBUROVICH SHOWED UP SIGNING, BUT HE COULDN'T EVEN

10:41AM    3   IDENTIFY HER IN THE COURTROOM.

10:41AM    4        YOU ALSO KNOW THAT THE CONTROL OF THE PROPERTY ACTUALLY

10:41AM    5   RESTED WITH MR. KUBUROVICH WITH SIGNED CHECKS.      HE HAD ACCESS

10:41AM    6   TO THE PROPERTY.    YOU ALSO KNEW THROUGH FINANCIAL TRACING THAT

10:41AM    7   THE MONEY OF THE PURCHASE OF THE HOME ALL WENT BACK TO

10:41AM    8   MR. KUBUROVICH.

10:41AM    9        THE THIRD ELEMENT IS THAT THE PROPERTY BELONGED TO THE

10:41AM   10   ESTATE.   AGAIN, MR. KUBUROVICH IS DIRECTING THE MOVEMENT OF THE

10:41AM   11   MONEY.    REMEMBER THE E-MAIL THAT HE WROTE TO VP BANK ABOUT

10:42AM   12   MS. KUBUROVICH'S ACCOUNT.

10:42AM   13        AND MR. WARDA'S TESTIMONY ABOUT BEING ABLE TO SECURE HIS

10:42AM   14   LOAN THROUGH A SECURE ADDRESS IN PROPERTY THAT ONLY NEEDED TO

10:42AM   15   BE NEGOTIATED WITH MR. KUBUROVICH.

10:42AM   16        COUNT THREE IS A FALSE STATEMENT MADE IN A BANKRUPTCY

10:42AM   17   PROCEEDING, AND THIS IS THE ONE THAT ONLY MR. KUBUROVICH IS

10:42AM   18   CHARGED IN.   THIS COUNT, THIS CRIME HAS FIVE ELEMENTS, AND

10:42AM   19   AGAIN, YOU'RE GOING TO GET THESE ELEMENTS READ TO YOU AND IN

10:42AM   20   PAPER FORM.

10:42AM   21        THE FIRST IS THAT THERE WAS A BANKRUPTCY PROCEEDING.

10:42AM   22   AGAIN, YOU HAVE EXHIBIT 1 THAT SHOWS THAT THERE WAS A

10:42AM   23   BANKRUPTCY PROCEEDING IN THIS CASE, THE PETITION.

10:42AM   24        THE SECOND IS THAT THERE WAS A DECLARATION MADE.     THIS IS

10:42AM   25   WHY I TOLD YOU AT THE VERY BEGINNING, I WAS SHOWING YOU THE TWO



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                  877


10:42AM    1   SLIDES THAT SHOW UNDER PENALTY OF PERJURY.     IT'S BECAUSE IT'S

10:42AM    2   THE SECOND ELEMENT OF THE THIRD CRIME.     EXHIBIT 1, PAGE 34, AND

10:43AM    3   EXHIBIT 1, PAGE 43 AND ARE THE UNDER PENALTY OF PERJURY PAGES.

10:43AM    4        THE THIRD ELEMENT, AGAIN, IS MATERIALITY.     THE FALSE

10:43AM    5   STATEMENT MATTERED.   IT'S NOT A CRIME IF THE FALSE STATEMENT IS

10:43AM    6   ABOUT SOMETHING INSIGNIFICANT.    THE FALSE STATEMENT IS MATERIAL

10:43AM    7   AND IT HAS TO MATTER.   WELL, HERE THE FALSE STATEMENTS WERE ON

10:43AM    8   SCHEDULE A AND B AND THE OMISSION OF THE PROPERTY AND THE

10:43AM    9   OMISSION OF THE BANK ACCOUNTS.

10:43AM   10        YOU KNOW BECAUSE YOU HEARD TESTIMONY ABOUT IT THAT THOSE

10:43AM   11   WERE THE KIND OF THINGS THAT MATTERED WHEN YOU WERE CREATING

10:43AM   12   AND DEFINING THE BOUNDARIES OF THE BANKRUPTCY ESTATE.

10:43AM   13        THE FOURTH ELEMENT IS THAT THE STATEMENT MUST BE FALSE.

10:43AM   14   FOR SCHEDULE A YOU KNOW THAT THE PROPERTY THROUGH FINANCIAL

10:43AM   15   TRACING WAS THE DEFENDANT'S.    YOU KNOW THROUGH WITNESS

10:43AM   16   TESTIMONY, LIKE MR. WARDA, THAT THE DEFENDANT HAD USE, HAD AN

10:43AM   17   INTEREST, HAD THIS KIND OF ABILITY TO NEGOTIATE A LOAN WITH THE

10:44AM   18   PROPERTY, THE 7170 EAGLE RIDGE PROPERTY, AND USE IT AS SECURITY

10:44AM   19   TO OBTAIN OR RECEIVE MONEY FROM MR. WARDA.

10:44AM   20        AND ON SCHEDULE B YOU KNOW THE OMISSION OF BANK ACCOUNTS

10:44AM   21   ALSO WAS FALSE BECAUSE UNQUESTIONABLY MR. KUBUROVICH HAD IN HIS

10:44AM   22   OWN NAME THE VP BANK ACCOUNT AND ALSO ADDITIONAL MONIES HE

10:44AM   23   PARKED IN OTHER BANK ACCOUNTS IN KRISTEL KUBUROVICH'S ACCOUNTS

10:44AM   24   BOTH HERE IN THE U.S. AND ELSEWHERE.

10:44AM   25        THE FIFTH ELEMENT IS THAT THE FALSE STATEMENT WAS MADE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                      878


10:44AM    1   KNOWINGLY AND WITH INTENT, NOT BY MISTAKE.      WELL, YOU KNOW THAT

10:44AM    2   THAT WAS THE ENTIRE REASON FOR MOVING THE MONEY TO

10:44AM    3   KRISTEL KUBUROVICH WAS TO HIDE THESE ASSETS, TO CONCEAL THESE

10:44AM    4   ASSETS, THE PROPERTY AND THE CASH IN THE BANKS FROM THE ESTATE,

10:44AM    5   AND THAT'S WHY THE MONEY WAS MOVED TO LIECHTENSTEIN.        NOT FOR

10:45AM    6   ECONOMIC STABILITY OR INSURANCE PURPOSES.      AGAIN, IT SPENT

10:45AM    7   THREE OR FOUR MONTHS THERE.     IT WAS JUST TO TRY TO MAKE THE

10:45AM    8   MONEY HARDER TO LOCATE.

10:45AM    9        AGAIN, THAT IT WAS FOUND.     THAT THEY DID IT WITH WIRE

10:45AM   10   TRANSFERS THAT HAD DOCUMENTS BEHIND THEM IS NOT AN ELEMENT --

10:45AM   11   THE GOVERNMENT DOESN'T HAVE TO PROVE SUCCESSFULLY HIDING,

10:45AM   12   SUCCESSFUL DECEPTION FROM THE ESTATE.      THE GOVERNMENT HAS TO

10:45AM   13   PROVE INTENT.   THAT'S WHAT THE GOAL WAS.

10:45AM   14        THE GOVERNMENT ALSO DOESN'T HAVE TO PROVE THAT THE

10:45AM   15   DEFENDANTS WERE AWARE OF THE LAW; THAT MR. KUBUROVICH KNEW HIS

10:45AM   16   FALSE STATEMENTS VIOLATED THE LAW.     WE NEED TO PROVE THAT HE

10:45AM   17   KNEW THE STATEMENTS WERE FALSE, BUT NOT THAT WHEN YOU MAKE

10:45AM   18   THESE FALSE STATEMENTS IT'S A VIOLATION OF SECTION SUCH AND

10:45AM   19   SUCH OF THE UNITED STATES CRIMINAL CODE.      YOU DON'T HAVE TO

10:45AM   20   KNOW THE LAW, YOU JUST HAVE TO KNOW THE STATEMENTS WERE FALSE.

10:45AM   21        LASTLY, YOUR COMMON SENSE.     THE JUDGE IS GOING TO READ YOU

10:45AM   22   AN INSTRUCTION ABOUT REASONABLE DOUBT AND THE INSTRUCTION IS

10:46AM   23   GOING TO SAY THAT A REASONABLE DOUBT IS A DOUBT BASED ON REASON

10:46AM   24   AND COMMON SENSE.    IT GIVES YOU PERMISSION.       IT TELLS YOU THAT

10:46AM   25   WHEN YOU WALK INTO THE COURTROOM, YOU DON'T LEAVE YOUR COMMON



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                  879


10:46AM    1   SENSE BEHIND.   THE WISDOM OF THE JURY SYSTEM IS THAT WHEN YOU

10:46AM    2   GET INDIVIDUALS FROM THE COMMUNITY TOGETHER WHO COME FROM BROAD

10:46AM    3   EXPERIENCES AND DIVERSE EXPERIENCES, THAT TOGETHER WITH THEIR

10:46AM    4   COMMON SENSE THEY ANALYZE THESE FACTS AND DECIDE WHAT REALLY

10:46AM    5   HAPPENED HERE, WHAT WAS GOING ON.

10:46AM    6        AND WE SUBMIT THAT YOUR COMMON SENSE WILL ALSO TELL YOU

10:46AM    7   THAT BECAUSE WHEN MR. KUBUROVICH MADE THESE MISTAKES ON HIS

10:46AM    8   PETITION, WHEN HE MADE THESE OMISSIONS, THEY WEREN'T ACCIDENTS.

10:46AM    9   THEY WERE INTENTIONAL.   THIS IS NOT A CASE WHERE SOMEONE IS

10:46AM   10   SAYING THE FORM IS REALLY COMPLICATED.     IT'S LIKE A 1040, AND

10:46AM   11   I'M TRYING MY BEST, AND I JUST CAN'T FIGURE IT OUT.

10:46AM   12        WHEN MR. KUBUROVICH MAKES MISTAKES, THEY ALL TEND TOWARDS

10:46AM   13   ONE SIDE OF THE LINE.    THEY ALL UNDERDISCLOSE.

10:47AM   14        YOU WOULD EXPECT IF THIS WAS A GENUINE MISTAKE, AN

10:47AM   15   ACCIDENT, MISTAKES WOULD FALL ON BOTH SIDES OF THE LINE.    I'M

10:47AM   16   NOT SURE IF I'M SUPPOSED TO DISCLOSE THIS OR I'M NOT SURE IF

10:47AM   17   I'M SUPPOSED TO DISCLOSE THAT, SO YOU DO YOUR BEST AND PUT DOWN

10:47AM   18   INFORMATION.    YOU EXPECT TO SEE KIND OF A RANDOM DISTRIBUTION

10:47AM   19   OF ERRORS.   YOU DON'T SEE THAT HERE.    THEY ALL FALL ON ONE SIDE

10:47AM   20   OF THE LINE, UNDERDISCLOSED, WHICH THERE IS AN INCENTIVE TO IF

10:47AM   21   YOU WANT TO HIDE ASSETS.

10:47AM   22        I APOLOGIZE, THIS SLIDE IS SMALL.     IT COVERS WHAT WE HAVE

10:47AM   23   ALREADY DISCUSSED.   ABOVE THE LINE SHOWS YOU EVENTS THAT

10:47AM   24   HAPPENED, AND BELOW THE LINE ARE SPECIFIC WIRE TRANSFERS.

10:47AM   25        IN 2008 THE NATA BUSINESS WAS OPENED, AND THEN THE WIRE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S CLOSING ARGUMENT                                     880


10:47AM    1   TRANSFERS TO KRISTEL KUBUROVICH HAPPENED.

10:47AM    2        IN 2009 THE TRIP TO LIECHTENSTEIN HAPPENS, AND THEN THE

10:47AM    3   MONEY IS BROUGHT BACK FROM LIECHTENSTEIN, AND THE HOME IS

10:48AM    4   PURCHASED.

10:48AM    5        IN 2010 THE DEFENDANT, MR. KUBUROVICH, OBTAINS THE LOAN

10:48AM    6   FROM MR. WARDA.

10:48AM    7        AND THEN IN 2014, A LETTER IS WRITTEN TRANSFERRING THE

10:48AM    8   MONEY BACK TO THE ESTATE.

10:48AM    9        AND THE ORDER REALLY HAPPENS IN A WAY THAT SUPPORTS THAT

10:48AM   10   THERE WAS FRAUD.    IT'S NOT AN ACCIDENT THAT THE EVENTS LINED UP

10:48AM   11   THIS WAY.    THEY LINED UP THIS WAY SO THAT ASSETS COULD BE

10:48AM   12   HIDDEN FROM THE ESTATE.

10:48AM   13        WHEN YOU SEE ALL OF THE EVIDENCE, WHEN YOU REVIEW ALL OF

10:48AM   14   THE EVIDENCE, YOU REALIZE THAT THIS CASE IS NOT ABOUT THE GREAT

10:48AM   15   RECESSION.    THIS CASE IS NOT ABOUT SOME BUSINESS CALLED

10:48AM   16   MEDILEAF.    THIS CASE IS ABOUT ACTS OF A DEFENDANT AND ACTS TO

10:48AM   17   AID THAT DEFENDANT BY HIS CODEFENDANT.        THOSE ACTIONS SUPPORT

10:48AM   18   THREE GUILTY VERDICTS AGAINST MR. KUBUROVICH AND TWO GUILTY

10:49AM   19   VERDICTS AGAINST MS. KUBUROVICH.

10:49AM   20        THANK YOU.

10:49AM   21                THE COURT:   THANK YOU.   MR. NICK, DO YOU HAVE A

10:49AM   22   CLOSING ARGUMENT?

10:49AM   23                MR. NICK:    YES, YOUR HONOR.

10:49AM   24                THE CLERK:   DO YOU WANT THE PODIUM?

10:49AM   25                MR. NICK:    IS THAT POSSIBLE?



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                   881


10:49AM    1                THE CLERK:    YES.

10:49AM    2                MR. NICK:    THANK YOU.

10:49AM    3                THE CLERK:    I CAN GET IT.

10:49AM    4        (DEFENDANT GOYKO KUBUROVICH'S COUNSEL GAVE THEIR CLOSING

10:49AM    5   ARGUMENT.)

10:49AM    6                MR. NICK:    OKAY.   GOOD MORNING.   IT'S JUST AN OLD

10:49AM    7   CRUTCH THAT I USE.       IT MAKES ME COMFORTABLE AND ALLOWS ME TO

10:50AM    8   EXPRESS MYSELF IN A MANNER THAT YOU CAN UNDERSTAND ME.        SO

10:50AM    9   FORGIVE ME FOR PUTTING THIS BIG OBJECT IN FRONT OF ME.

10:50AM   10        I THINK WHAT I WANTED TO START OUT DOING IS JUST TO KIND

10:50AM   11   OF TALK ABOUT SOME OF THE UNDERLYING PRINCIPLES OF WHAT A JURY

10:50AM   12   DOES AND WHAT YOUR FUNCTION IS GOING TO BE WHERE I START

10:50AM   13   GETTING INTO THE PROSECUTION'S CASE AND EXPLAINING TO YOU THE

10:50AM   14   VARIOUS INCONSISTENCIES, HOLES, FALLACIES, AND PROBLEMS THAT

10:50AM   15   THEY HAVE WITH THEIR CASE.

10:50AM   16        I THINK MOST IMPORTANTLY HERE IS THAT THERE ARE 12 JURORS,

10:50AM   17   AND AT LEAST SO FAR AND WITH THE ALTERNATES, BUT THERE'S 12

10:51AM   18   JURORS.   AND EACH OF YOU IS THE JUDGE OF WHAT HAPPENED HERE OR

10:51AM   19   WHAT HAS BEEN PROVEN I THINK IS MORE PRECISE.

10:51AM   20        AND THE DEFENDANTS ARE ENTITLED TO THE INDIVIDUAL OPINION

10:51AM   21   OF EACH AND EVERY ONE OF YOU, AND YOU WILL GET INTO

10:51AM   22   DELIBERATION.    SOME OF YOU MAY SEE THE EVIDENCE DIFFERENT THAN

10:51AM   23   OTHERS AND SOME OF YOU MAY BE PERSUADED BY THE ARGUMENTS OF

10:51AM   24   OTHERS TO GO A DIFFERENT WAY, AND SOME OF YOU MAY NOT.

10:51AM   25        AND IN ORDER FOR THIS PROCESS TO FUNCTION, EVERY SINGLE



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                              882


10:51AM    1   PERSON WHO DELIBERATES MUST BE PREPARED TO DEFEND THEIR

10:51AM    2   PERSONAL POINT OF VIEW OF THIS CASE.     SO AS A GROUP OF LAWYERS

10:52AM    3   WOULD GET TOGETHER IN A CASE AND GO IN THEIR OFFICE AND DISCUSS

10:52AM    4   THE WEAKNESSES OR STRENGTH OF A CASE, THEY'RE NOT EXPECTED TO

10:52AM    5   WILT UNDER THE PRESSURE OF OTHER ATTORNEYS THAT MAY SEE THINGS

10:52AM    6   DIFFERENTLY AND ARE EXPECTED TO STAND STRONG AND DEFEND THEIR

10:52AM    7   POSITION.   AND THAT'S WHAT I ASK EVERYBODY HERE TO DO AS YOU

10:52AM    8   DIGEST WHAT HAS OCCURRED HERE.

10:52AM    9        YOU ARE THE ULTIMATE JUDGES OF THE FACT.      IN OTHER WORDS,

10:52AM   10   THE PROCESS IS NOT REALLY TO CONSTRUCT WHAT HAPPENED.     THAT IS

10:52AM   11   NOT YOUR FUNCTION.

10:52AM   12        IF YOU THINK ABOUT THE SOLITARY, SINGLE, YOU CAN DESCRIBE

10:52AM   13   THE FUNCTION IN JUST A FEW WORDS, YOUR ULTIMATE GOAL AND THE

10:53AM   14   DUTY YOU HAVE SWORN TO IS TO DETERMINE IF THE UNITED STATES,

10:53AM   15   THROUGH THEIR PROSECUTORS, HAVE BEEN ABLE TO PROVE THIS CASE

10:53AM   16   BEYOND A REASONABLE DOUBT.    EVERYTHING YOU THINK ABOUT IN THIS

10:53AM   17   CASE, EVERY DECISION THAT YOU MAKE, EVERY THOUGHT THAT YOU HAVE

10:53AM   18   AS TO WHAT MAY OR MAY NOT HAVE OCCURRED, MUST BE FILTERED

10:53AM   19   THROUGH THAT PROCESS.

10:53AM   20        THIS IS NOT REASONABLE SUSPICION.     THIS IS NOT EVEN

10:53AM   21   PREPONDERANCE OF THE EVIDENCE, WHICH IS WHAT YOU -- ALL YOU

10:53AM   22   NEED FOR CIVIL CASES, CAR ACCIDENTS, BREACHES OF CONTRACT,

10:53AM   23   THINGS OF THAT NATURE.    THIS IS THE HIGHEST STANDARD KNOWN IN

10:53AM   24   THE LAW:    PROOF BEYOND A REASONABLE DOUBT.

10:54AM   25        AND THUS, EVEN THOUGH IT SOUNDS REDUNDANT AND SILLY



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                883


10:54AM    1   BECAUSE IT'S OBVIOUS, WHAT IS THE EASIEST WAY OF UNDERSTANDING

10:54AM    2   THAT IS AFTER YOU LOOK AT THIS YOU'RE LEFT WITH A DOUBT AND YOU

10:54AM    3   CAN'T ANSWER QUESTIONS OR YOU DON'T REALLY KNOW WHAT HAPPENED

10:54AM    4   OR WHAT MAY HAVE HAPPENED OR WHAT COULD HAVE HAPPENED.     THAT'S

10:54AM    5   REASONABLE DOUBT.    AND THAT'S THE MOST FUNDAMENTAL PURPOSE THAT

10:54AM    6   YOU ARE HERE FOR.    THAT'S PROBABLY THE ONE WORD THAT YOU HAVE

10:54AM    7   EVER HEARD ABOUT A CRIMINAL CASE OVER AND OVER AND OVER AGAIN.

10:54AM    8   HEY, YOU HAVE TO PROVE IT BEYOND A REASONABLE DOUBT.

10:54AM    9        WELL, NOW IS THE TIME TO APPLY IT.      AND IT'S IMPORTANT

10:54AM   10   THAT THOSE THAT UNDERSTAND THIS CONCEPT DEFEND IT IN THE JURY

10:55AM   11   ROOM, AND YOU MAKE SURE THAT THE GOVERNMENT'S FEET IS HELD TO

10:55AM   12   THAT FIRE AND THAT THEY'RE HELD TO THAT STANDARD.

10:55AM   13        WITH THAT SAME PRINCIPLE IN MIND, I WANT TO TALK ABOUT

10:55AM   14   ANOTHER ONE, AND I KIND OF TALKED TO YOU AT THE BEGINNING OF

10:55AM   15   THE CASE, AND I HAD MENTIONED TO YOU THAT IT WAS PROBABLY THE

10:55AM   16   ONLY ONE THAT I TALKED TO YOU ABOUT AT THE BEGINNING OF THE

10:55AM   17   CASE IS THAT THE ARGUMENTS OF THE LAWYERS AND THE WORDS THAT

10:55AM   18   THEY SPEAK ARE NOT EVIDENCE.

10:55AM   19        MR. SCHENK GETTING UP HERE AND TELLING YOU THE WAY THAT

10:55AM   20   THE UNITED STATES VIEWS SET OF FACTS THAT YOU HAVE HEARD,

10:55AM   21   THAT'S NOT EVIDENCE.

10:55AM   22        HIS RENDITION ABOUT WHAT WAS IN MY CLIENT'S MIND WHEN HE

10:55AM   23   GAVE HIS DAUGHTER THREE QUARTERS OF A MILLION DOLLARS IS HIS

10:56AM   24   RENDITION, AND THAT IS NOT EVIDENCE.

10:56AM   25        YOU SHOULD DEMAND EVIDENCE, CONCRETE EVIDENCE THAT BACKS



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                              884


10:56AM    1   UP THESE WORDS.   IF YOU WANT THE PROSECUTOR'S WORDS TO HAVE

10:56AM    2   SOME MEANING, YOU MUST SEARCH FOR THE EVIDENCE FROM EITHER

10:56AM    3   SOMEBODY WHO SPOKE ON THE WITNESS STAND OR A DOCUMENT THAT

10:56AM    4   ESTABLISHES THAT FRAUD SCHEME WAS AFOOT HERE, THE WAY THAT THEY

10:56AM    5   HAVE SPUN THIS CASE.   THAT IS CRITICAL.

10:56AM    6        IT'S CRITICAL IN THE FOLLOWING SENSE:     IF YOU THINK ABOUT

10:56AM    7   THE ONE POINT THAT MR. SIMEON MADE WITH MS. KIKUGAWA, WHO COULD

10:56AM    8   HAVE BEEN -- I GUESS YOU COULD DIVIDE HER IMPORTANCE WITH

10:56AM    9   MR. LAFFREDI FOR THE GOVERNMENT'S CASE, THEY MADE ONE POINT

10:57AM   10   OVER AND OVER AGAIN.   MS. KIKUGAWA WAS NOT HERE TO DETERMINE

10:57AM   11   THE INTENT OF THE DEFENDANTS.    SHE'S NOT HERE TO TELL YOU THAT

10:57AM   12   THE DEFENDANTS AND THAT MR. KUBUROVICH HAD FORMED THE SCHEME TO

10:57AM   13   HIDE THIS RESIDENCE THAT THEY'RE LIVING IN FROM THE BANKRUPTCY

10:57AM   14   TRUSTEE.

10:57AM   15        MR. LAFFREDI DIDN'T PROVIDE THAT.     MR. GREENE DID NOT

10:57AM   16   PROVIDE THAT.

10:57AM   17        AND SO IF YOU THINK ABOUT IT, BY BASIS OF DEDUCTION,

10:57AM   18   BASICALLY THE GOVERNMENT IS STANDING HERE BEFORE YOU AND

10:57AM   19   TELLING YOU WE DON'T REALLY HAVE ANY EVIDENCE OF WHAT THEIR

10:57AM   20   INTENT WAS AND WHETHER THERE WAS A SCHEME, WE JUST THINK IT IS.

10:57AM   21   WE THINK IT'S A SCHEME.    THAT'S THE BEST THAT THEY'VE GOT, AND

10:58AM   22   THAT'S AN HONEST WAY OF LOOKING AT THIS.

10:58AM   23        THEY, IN THEIR PROFESSIONAL JUDGMENT, HAVE LOOKED AT THIS

10:58AM   24   AND SAID, WE BELIEVE IT IS.    THAT IS NOT EVIDENCE.

10:58AM   25        AND WE'RE GOING TO GET INTO -- WELL, WE'LL DISCUSS ALL OF



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                               885


10:58AM    1   THE CONTRARY EVIDENCE THAT THERE IS IN THIS CASE THAT REFUTES

10:58AM    2   THIS ALLEGATION.

10:58AM    3        LET ME PRESENT TO YOU YET ANOTHER EXAMPLE OF THE

10:58AM    4   GOVERNMENT RELYING ON THEIR OWN PERSUASIVE SKILLS TO BE A

10:58AM    5   SUBSTITUTE FOR EVIDENCE.

10:58AM    6        I THINK EXHIBIT 8 IS A GREAT EXAMPLE.      IF I COULD BORROW

10:58AM    7   THIS, COUNSEL.

10:58AM    8        HERE WE ARE.    WE HAVE AN ENTIRE CHECK BOOK.   WE HAVE ONE

10:58AM    9   CHECK SIGNED.    HERE YOU HAVE ANOTHER SERIES OF CHECKS.   YOU

10:59AM   10   ONLY HAVE GOT TWO SIGNED.

10:59AM   11        NOW, BEFORE I TELL YOU THE MEANING OF THIS, FIRST I WANT

10:59AM   12   TO DRAW YOUR ATTENTION TO ONE OF THE INSTRUCTIONS.     AND WITHOUT

10:59AM   13   REALLY READING ALL OF THE DETAILS OF IT, ONE OF THE

10:59AM   14   INSTRUCTIONS THAT YOU'RE GOING TO RECEIVE FROM THE COURT AND

10:59AM   15   WHICH THE JUDGE ALREADY READ TO YOU AT THE BEGINNING IS

10:59AM   16   CIRCUMSTANTIAL EVIDENCE AND DIRECT EVIDENCE ARE KIND OF THE

10:59AM   17   SAME AS FAR AS BEING EVIDENCE AND BEING ABLE TO BE USED, BUT IF

10:59AM   18   YOU PAY CLOSE ATTENTION TO THE INSTRUCTION, YOU WILL SEE THAT

11:00AM   19   CIRCUMSTANTIAL EVIDENCE NEEDS FURTHER ANALYSIS IN ORDER TO

11:00AM   20   DETERMINE WHETHER IT'S VALUED OR NOT, WHETHER IT ESTABLISHES

11:00AM   21   WHAT THE GOVERNMENT CLAIMS.

11:00AM   22        AND SO THE EXAMPLE THAT THE LAW USES AND THAT IS IMBEDDED

11:00AM   23   AND INCLUDED IN THE JUDGE'S INSTRUCTIONS TO YOU ON HOW TO VIEW

11:00AM   24   CIRCUMSTANTIAL EVIDENCE IS THAT THEY USE AN EXAMPLE THAT THERE

11:00AM   25   IS A WET SIDEWALK AND THERE HAD JUST BEEN RAIN.



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                 886


11:00AM    1        AND RAIN, HAVING HAPPENED SOME TIME RECENTLY, COULD BE AN

11:00AM    2   EXPLANATION AS TO WHY THE SIDEWALK IS WET, BUT THE EXISTENCE OF

11:00AM    3   A GARDEN HOSE THAT I THINK IS THE ANALOGY SAYS THAT IT MAY HAVE

11:01AM    4   BEEN LEAKING OR MAY HAVE BEEN TURNED ON, COULD ALSO EXPLAIN WHY

11:01AM    5   THE SIDEWALK WAS WET.

11:01AM    6        AND SO THE PROBLEM WITH CIRCUMSTANTIAL EVIDENCE, OR NOT

11:01AM    7   THE PROBLEM, I GUESS THE WEAKNESS, AND THE WAY THAT YOU ANALYZE

11:01AM    8   IT, IS THE INSTRUCTION IS TELLING YOU LOOK AT IT AND SEE IF

11:01AM    9   THERE'S TWO REASONABLE INTERPRETATIONS.

11:01AM   10        ONE WAY OF VIEWING IT WOULD INDICATE X, MEANING YOU SEE

11:01AM   11   THE HOSE, THE HOSE IS LEAKING, IT WAS ALSO RECENTLY RAINING.

11:01AM   12   IT COULD HAVE BEEN EITHER ONE.       IT COULD BE THE HOSE.   IT COULD

11:01AM   13   BE THE RAIN.   THOSE ARE TWO REASONABLE INTERPRETATIONS.

11:01AM   14        AND SO IF IT COULD BE THE HOSE, AND IT CAN BE THE RAIN,

11:02AM   15   THAT'S REASONABLE DOUBT.    THAT'S THE GOVERNMENT FAILING TO

11:02AM   16   ESTABLISH FOR YOU WHAT HAPPENED AND HOPING THAT YOU BEHAVE IN A

11:02AM   17   CYNICAL MANNER AND TO REMIND EVERYBODY WHAT THE DEFINITION OF

11:02AM   18   BEING CYNICAL IS LOOKING AT EVERYTHING IN A BAD WAY.         IT HAD TO

11:02AM   19   HAVE BEEN THE RAIN OR I GUESS SOMEBODY ELSE COULD HAVE SAID IT

11:02AM   20   HAD TO BE UNCLE TOM WHO LEFT THAT HOSE ON.      THE HECK WITH THIS

11:02AM   21   RAIN HAVING HAPPENED FIVE MINUTES AGO.

11:02AM   22        DO NOT DO THAT.    THAT IS NOT FAIR.    YOU MUST BE VERY

11:02AM   23   CAREFUL WHEN YOU ARE PRESENTED WITH CIRCUMSTANTIAL EVIDENCE

11:02AM   24   THAT YOU NOT DISLODGE YOURSELF FROM YOUR ROLE AS JURORS,

11:02AM   25   REMINDING YOURSELF OF WHAT THE ULTIMATE GOAL IS AND WHAT YOU



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                   887


11:03AM    1   DO, WHICH IS TO ASCERTAIN THE DEGREE AND WEIGHT OF THE EVIDENCE

11:03AM    2   PRESENTED BY THE PROSECUTION AND DETERMINE IF IT ADDS UP TO

11:03AM    3   PROOF BEYOND A REASONABLE DOUBT.

11:03AM    4        AND SO WITH THAT IN MIND, AND THIS IS JUST ANOTHER EXAMPLE

11:03AM    5   MOVING FROM THE GARDEN HOSE INTO SOMETHING MORE RATIONAL IN

11:03AM    6   THIS CASE, OR I'M SORRY, NOT RATIONAL BUT RELATED TO THIS CASE.

11:03AM    7        THIS IS JUST AN EXAMPLE.    I'M GOING TO HAVE MORE, AND I'M

11:03AM    8   ACTUALLY STARTING FROM THE BEGINNING, BUT I'M ONLY SHOWING YOU

11:03AM    9   THE WAY TO ANALYZE THE EVIDENCE.

11:03AM   10        SO YOU LOOK AT THESE CHECKS, RIGHT, AND YOU SEE TWO OF

11:03AM   11   THEM SIGNED.   SO LET'S GO BACK TO THE GARDEN HOSE AND THE RAIN.

11:03AM   12   WHAT DOES THE GOVERNMENT WANT YOU TO THINK?        THIS HAS GOT TO

11:03AM   13   SHOW THAT THEY WERE UP TO SOME FRAUD.     THESE CHECKS WERE SIGNED

11:03AM   14   AHEAD OF TIME SO THAT MR. KUBUROVICH COULD USE IT WHENEVER HE

11:04AM   15   WANTS TO.

11:04AM   16        NOW, I KNOW EVERY SINGLE ONE OF YOU CAN COME UP WITH THE

11:04AM   17   OPPOSITE ABOUT WHAT THIS MEANS WITHOUT ME EVEN TELLING YOU.          SO

11:04AM   18   START THINKING ABOUT IT.

11:04AM   19        SO WHAT I WOULD SAY IS THAT THE OTHER WAY OF EXPLAINING IS

11:04AM   20   WHO KNOWS WHAT THIS IS FOR?    MAYBE IT WAS A PRE-SIGNED CHECK TO

11:04AM   21   PAY A BILL BY MS. KUBUROVICH?    MAYBE SHE SIGNED THE CHECK TO

11:04AM   22   GIVE IT TO HER SISTER SO THAT SHE COULD USE IT WHENEVER SHE

11:04AM   23   FELT SHE NEEDED TO?

11:04AM   24        WE DON'T EVEN KNOW WHERE IN THE HOUSE THIS WAS FOUND.       WE

11:04AM   25   DON'T KNOW IF THIS WAS FOUND UNDER MRS. KUBUROVICH'S BED, IN



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                888


11:04AM    1   MR. KUBUROVICH'S ROOM.    THINK OF ALL OF THE OTHER REASONABLE

11:04AM    2   INTERPRETATIONS OF WHAT THIS MEANS AND EVEN THINK ABOUT WHAT

11:04AM    3   YOU WOULD EXPECT IF IT WAS A SCHEME.

11:04AM    4        WHY WOULD WE ONLY HAVE ONE CHECK SIGNED?      YOU MIGHT AS

11:05AM    5   WELL SIGN THEM ALL.

11:05AM    6        WHY IS THERE ONLY ONE SIGNED?

11:05AM    7        AND THIS IS A PRETTY GOOD THEME OF THE GOVERNMENT'S CASE.

11:05AM    8   I GUESS IF I WANTED TO BE CUTE ABOUT IT, AND I GUESS I WILL,

11:05AM    9   YOU BASICALLY CAN SAY THAT THE GOVERNMENT DOES NOT WANT YOU TO

11:05AM   10   ANALYZE THE GARDEN HOSE.    THAT'S IN ESSENCE WHAT THEY DON'T

11:05AM   11   WANT YOU TO DO.

11:05AM   12        THEY WANT TO THROW A BLANKET OVER THE HOSE, HIDE IT, CLOSE

11:05AM   13   YOUR MIND DOWN, HAVE YOU SHUT DOWN YOUR ANALYTICAL POWERS, AND

11:05AM   14   JUST GO WITH A ONE TRACK MIND.       THIS HAD TO HAVE BEEN DONE

11:06AM   15   BECAUSE THERE WAS A SCHEME AFOOT.

11:06AM   16        I COULD STOP RIGHT NOW AND NOT SAY MUCH MORE, BUT I HAVE A

11:06AM   17   DUTY TO DEFEND MY CLIENT TO THE END, AND I'LL HAVE MORE TO SAY.

11:06AM   18        BUT THE REASON THAT I SAY I COULD STOP NOW IS BECAUSE THAT

11:06AM   19   PRETTY MUCH EXPLAINS THE WEAKNESSES IN THEIR CASE.      FOR

11:06AM   20   EVERYTHING THAT THEY SAY THAT THESE DOCUMENTS SHOW, EVERY ONE

11:06AM   21   OF YOU COULD COME UP WITH ANOTHER REASONABLE INNOCENT

11:06AM   22   EXPLANATION.   YOU COULD LITERALLY MAKE A CHART IN THE JURY

11:06AM   23   ROOM.   I BET YOU WOULD COME UP WITH 24 DIFFERENT REASONABLE

11:06AM   24   EXPLANATIONS FOR ALL OF THIS.    THAT IS THE DEFINITION OF

11:06AM   25   REASONABLE DOUBT RIGHT THERE, LADIES AND GENTLEMEN.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                 889


11:06AM    1        AND SO LASTLY ON THIS TOPIC, I GUESS I GIVE YOU THE MOST

11:06AM    2   DIRECT EVIDENCE THAT THAT IS THEIR CASE, AND -- ONE MOMENT,

11:07AM    3   PLEASE.

11:07AM    4        AND I'LL SHOW YOU ALL THIS CHART IN A MOMENT, BUT YOU ALL

11:07AM    5   PROBABLY REMEMBER WHEN MS. KIKUGAWA WAS TESTIFYING, AND I'LL

11:07AM    6   SHOW IT TO YOU AGAIN REAL QUICK JUST TO REMIND YOU.       WHEN I

11:07AM    7   CAME BACK IN MY LAST QUESTIONS TO HER, I BASICALLY HAD A COUPLE

11:07AM    8   OF QUESTIONS RELATED TO THE SAME SUBJECT, WHICH IS THAT YOU

11:07AM    9   CREATED THIS CHART, YOU PUT A BIG LABEL ON THE TOP THAT SAYS

11:07AM   10   GOYKO KUBUROVICH'S ACCOUNTS, YOU CREATED A BIG HUGE GREEN BAR,

11:07AM   11   AND I'M REFERRING TO -- THIS IS GOVERNMENT'S EXHIBIT 58-215 --

11:08AM   12   YOU CREATED A BIG HUGE BAR WITH THE ACCOUNT BALANCES, BUT

11:08AM   13   THEY'RE NOT HIS ACCOUNTS.    FORGET ABOUT WHEN HE CONTROLS ALL OF

11:08AM   14   THIS STUFF FOR A MOMENT, JUST FOR A MOMENT.        THEY'RE SIMPLY NOT

11:08AM   15   HIS ACCOUNTS.   WHY WOULD THEY DO THIS?    WHY IS THIS NECESSARY?

11:08AM   16   WHY IS IT NECESSARY TO BRAG ABOUT BEING THE GREATEST OF ALL

11:08AM   17   TIME WHEN YOU'RE JUST THE GREATEST FOR THE MOMENT?       WHY IS IT

11:08AM   18   NECESSARY TO GIVE YOU A GRAPH LIKE THIS, WHICH EVERYBODY HERE

11:08AM   19   IN THIS COURTROOM KNOWS IT IS NOT ACCURATE, NO MATTER HOW YOU

11:08AM   20   MAY WANT TO SLICE IT UP AS FAR AS THE DEGREE OF INACCURACY?

11:08AM   21        IT'S, AGAIN, THE GOVERNMENT USING THEIR WORDS AND THEIR

11:08AM   22   PERSUASIVE SKILLS TO TRY TO GET YOU TO SHUT DOWN YOUR

11:09AM   23   ANALYTICAL POWERS AND TO SEE ALL OF THE OTHER REASONABLE

11:09AM   24   EXPLANATIONS THAT THIS CASE IS RIDDLED WITH.

11:09AM   25        SO WHAT I'D LIKE TO DO IS TO TOUCH UPON THE INVESTIGATION



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                               890


11:09AM    1   OF THIS CASE, AND I THINK THAT -- I KIND OF WANT TO START, AND

11:09AM    2   I HAVE MY OUTLINE HERE A, B, AND C.      I THINK I SHOULD KIND OF

11:09AM    3   START WITH C FIRST, BUT I WON'T, AND I'LL TELL YOU WHY IN A

11:09AM    4   SECOND.

11:09AM    5        BUT HERE'S THE POINT OF THIS INVESTIGATION OF WHY IT'S SO

11:09AM    6   CRITICAL.   AFTER RUNNING THROUGH ALL OF HIS DOCUMENTS, MEANING

11:10AM    7   MR. KUBUROVICH'S, ALL OF HIS E-MAILS, GOING THROUGH THE

11:10AM    8   DOCUMENTS IN HIS RESIDENCE, GOING THROUGH HIS BUSINESS

11:10AM    9   DOCUMENTS, AND INVESTIGATING THIS FOR YOU KNOW HOW LONG BECAUSE

11:10AM   10   YOU HEARD THE TESTIMONY, AND I'LL GET TO THAT IN A LITTLE BIT

11:10AM   11   MORE, WE HAVE NOT ONE SINGLE E-MAIL WITH MR. KUBUROVICH EVEN

11:10AM   12   HINTING THAT HE'S GOT SOME SORT OF A SCHEME TO DECLARE

11:10AM   13   BANKRUPTCY, NOT ONE PERSON WHOEVER HEARD THAT, NOT ONE FAX, NOT

11:10AM   14   ONE DOCUMENT.   NOTHING.   ZERO.     YOU WOULD THINK IF SOMEBODY WAS

11:10AM   15   DEVISING SUCH A SCAM THAT REQUIRED YOU PLANNING IT TWO YEARS

11:11AM   16   AHEAD OF TIME THAT SOMEWHERE ALONG THE WAY YOU WOULD HAVE

11:11AM   17   SLIPPED UP AND SENT OUT AN E-MAIL, HEY, THIS IS WHAT I'M GOING

11:11AM   18   TO DO WITH MY CREDIT CARDS AND MY ACCOUNTS, AND I'M GETTING

11:11AM   19   AWAY WITH THIS, AND I'M JUST TAKING MY MONEY AND PUTTING IT

11:11AM   20   INTO AN ACCOUNT FOR MY DAUGHTER.      NOTHING.   ZERO.

11:11AM   21        AND SO ALL YOU HAVE WITH RESPECT TO WHETHER THERE'S A

11:11AM   22   SCHEME OR A DEVICE TO DEFRAUD THE BANKRUPTCY COURT IS THE WORDS

11:11AM   23   OF THE PROSECUTOR.   I'M TAKING THIS EVIDENCE, PUTTING IT

11:11AM   24   TOGETHER, HOWEVER THEY WANT, FORGETTING ALL OF THE REASONABLE

11:11AM   25   INTERPRETATIONS THAT MAY EXIST, WEAVING ONE SINGLE TALE AND



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                 891


11:11AM    1   TRYING TO SHEPHERD YOU INTO THAT THOUGHT.      THAT IS NOT FAIR,

11:11AM    2   LADIES AND GENTLEMEN, AND THAT'S DIVORCING YOURSELF FROM YOUR

11:12AM    3   DUTIES AS JURORS.

11:12AM    4        AGAIN, REMEMBER YOUR NUMBER ONE FUNCTION IS TO MAKE SURE

11:12AM    5   THAT THE UNITED STATES HAS PROVED THIS CASE BEYOND A REASONABLE

11:12AM    6   DOUBT.

11:12AM    7        SECONDLY, ON THIS SAME TOPIC OF THE INVESTIGATION, I

11:12AM    8   CANNOT THINK OF A MATTER OF THIS LEVEL, MEANING OF A COMMON

11:12AM    9   CITIZEN, THAT HAS BEEN SO OVERLY REVIEWED BY EVERYBODY.      THIS

11:12AM   10   BANKRUPTCY TOOK FIVE YEARS TO GO THROUGH.      THE TRUSTEE DID

11:12AM   11   EVERYTHING HE/SHE COULD DO TO DETERMINE THE LEGITIMACY OF THIS

11:13AM   12   BANKRUPTCY.   THEY SUBPOENAED RECORDS.     THEY QUESTIONED PEOPLE.

11:13AM   13   THEY EVEN HAD THE FBI LOOKING AT THE RECORDS BECAUSE YOU HEARD

11:13AM   14   MS. KIKUGAWA, I STARTED LOOKING AT THEM IN 2014.      WE KNOW THE

11:13AM   15   PETITION IS GRANTED IN 2015.

11:13AM   16        A BANKRUPTCY JUDGE HEARD ALL OF THIS AND STILL GRANTED THE

11:13AM   17   PETITION.

11:13AM   18        YOU HEARD FROM THE TRUSTEE, A PETITION CANNOT BE GRANTED

11:13AM   19   IF THERE IS FRAUD INVOLVED.

11:13AM   20        AND EVEN THE FBI AT ONE TIME, MS. KIKUGAWA, HAD APPARENTLY

11:13AM   21   LOST INTEREST IN THIS.    THEY STARTED IN 2014.     THEY LOOKED AT

11:13AM   22   ALL OF THESE RECORDS.    THEY DROPPED IT SOME TIME RIGHT AFTER

11:14AM   23   THE BANKRUPTCY PETITION WAS GRANTED, AND THEN ABOUT A YEAR AND

11:14AM   24   SOME MONTHS LATER THEY PICK IT UP AGAIN FOR SOME UNKNOWN

11:14AM   25   REASON.



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                               892


11:14AM    1        WE DON'T NEED TO GUESS WHAT THE GOVERNMENT'S MOTIVATIONS

11:14AM    2   ARE HERE FOR BRINGING TO YOU SUCH A WEAK CASE, BUT I THINK IT'S

11:14AM    3   PRETTY OBVIOUS THAT THIS IS SOUR GRAPES, RETALIATION, NOT

11:14AM    4   HAPPY, WHATEVER DESCRIPTION YOU WANT TO GIVE IT, ABOUT HOW

11:14AM    5   THINGS WENT WITH THEIR ATTEMPT TO KNOCK THIS BANKRUPTCY OUT.

11:14AM    6        IT DIDN'T WORK WITH THE BANKRUPTCY JUDGE, IT DIDN'T WORK

11:14AM    7   WITH THE TRUSTEE, AND SO THEY'RE JUST GOING TO THROW IT UPON

11:14AM    8   YOU AND USE THEIR LEGAL PERSUASIVE SKILLS THAT I'VE BEEN

11:14AM    9   WARNING YOU ABOUT TO TRY TO GET YOU TO REVERSE EVERYBODY ELSE.

11:14AM   10        DON'T FALL FOR THE TRICK.       AND THIS IS WHY -- IF THERE IS

11:15AM   11   ONE AREA AND YOU JUST THINK ABOUT IT AND ASK YOURSELVES ABOUT

11:15AM   12   IT, IF THERE WAS ONE AREA THAT AGENT KIKUGAWA WAS, I'LL JUST

11:15AM   13   CALL IT WISHY WASHY, JUST NOT RIGHT ON, NOT ASSERTIVE IN

11:15AM   14   TELLING YOU WHAT HAPPENED IS IN EXPLAINING WHY SHE STOPPED

11:15AM   15   LOOKING AT THESE RECORDS AND WHY IT TOOK SO LONG BEFORE SHE

11:15AM   16   PICKED IT UP AGAIN.   YOU KNOW YOU'RE NOT GETTING A COMPLETE

11:15AM   17   STORY ON THAT.

11:15AM   18        AND SO AS YOU ANALYZE THIS EVIDENCE, YOU'VE GOT TO

11:16AM   19   REMEMBER THAT THERE IS EVIDENCE IN THIS CASE THAT INDICATES

11:16AM   20   THAT THE PROFESSIONALS, INCLUDING THE BANKRUPTCY JUDGE, THE

11:16AM   21   TRUSTEE, AND EVERYBODY ELSE HAD ALREADY REVIEWED THIS AND COME

11:16AM   22   TO A DIFFERENT CONCLUSION.    THEY COULD HAVE EVEN REOPENED THE

11:16AM   23   BANKRUPTCY.   YOU HEARD THAT FROM MR. LAFFREDI.     WE CAN GO BACK

11:16AM   24   AND SHOW THAT THERE IS FRAUD.    WELL, WHY DIDN'T THEY DO IT?

11:16AM   25   HERE WE ARE ALL OF THESE YEARS LATER.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                  893


11:16AM    1          AND I GET THE GOVERNMENT GETS TO DO THIS AND SO HERE WE

11:16AM    2   ARE.    THERE'S NOTHING THAT WE CAN DO EXCEPT HAVE THIS TRIAL,

11:16AM    3   HEAR THE EVIDENCE, AND HAVE YOU RULE IN A FAIR MANNER.

11:16AM    4          SO THEN LET'S GET INTO A LITTLE BIT OF WHAT HAPPENED IN

11:16AM    5   THIS CASE.    IF YOU COULD EXCUSE ME FOR A MINUTE SO I CAN HAVE A

11:16AM    6   LITTLE DRINK OF WATER.

11:16AM    7          (PAUSE IN PROCEEDINGS.)

11:16AM    8                MR. NICK:   WE KNOW THAT MR. KUBUROVICH WAS FLYING

11:17AM    9   HIGH IN THE REAL ESTATE DEVELOPMENT INDUSTRY.       WE HEARD THAT

11:17AM   10   FROM MR. NEIL FORREST, AND HE EXPLAINED TO YOU THAT

11:17AM   11   MR. KUBUROVICH WAS DOING VERY WELL IN THE REAL ESTATE INDUSTRY

11:17AM   12   AND THIS ALL STARTED DRYING UP IN 2008, 2009.       THERE'S NO

11:17AM   13   SECRET ABOUT THAT.

11:17AM   14          BY THE WAY, THE GOVERNMENT TELLS YOU IT'S NOT ABOUT THAT.

11:17AM   15   WELL, IF -- LOOK, IF THERE'S NO RECESSION, THERE'S NO

11:17AM   16   BANKRUPTCY.    AND SO THEY CAN'T JUST IGNORE THAT.    THEY WANT YOU

11:17AM   17   TO IGNORE THAT BECAUSE IT SHOWS A LEGITIMATE REASON FOR

11:17AM   18   BUYING -- FOR FILING FOR BANKRUPTCY.

11:17AM   19          NOT THEIR THEORY.

11:18AM   20          THE CONDITION OF THE ECONOMY DURING THIS TIME IS CONFIRMED

11:18AM   21   BY BOTH MR. GREENE, WHO EXPLAINED TO YOU THAT HE DID THE MOST

11:18AM   22   BANKRUPTCIES EVER DURING THE PERIOD THAT STARTED IN 2008 AND

11:18AM   23   THROUGH I THINK 2013 WAS THE LAST YEAR THAT I THINK HE SAID.

11:18AM   24   THERE WAS AN INCREASE IN THE NUMBER OF BANKRUPTCIES.

11:18AM   25          AND THE MOST OBVIOUS EVIDENCE OF HOW WELL HE WAS DOING IS



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                   894


11:18AM    1   A SINGLE TRANSACTION, YOU MAKE A MILLION DOLLARS.       A SINGLE

11:18AM    2   TRANSACTION FOR REAL ESTATE DEVELOPMENT YOU GET A $1 MILLION

11:18AM    3   CHECK, WHICH IS THE CHECK THAT EVENTUALLY GETS PARTITIONED AND

11:18AM    4   GIVEN TO THE DAUGHTER, AND ALL OF THESE THINGS WHICH I'LL TALK

11:18AM    5   TO YOU IN A LITTLE BIT.

11:18AM    6        NOW, WHILE I EXPLAINED THIS ISSUE ABOUT THE INCOME,

11:18AM    7   REMEMBER WHAT I KEEP SAYING, THE GOVERNMENT DOESN'T WANT YOU TO

11:19AM    8   LOOK AT THE HOSE.    THEY DON'T WANT YOU TO SEE THE HOSE, AND IT

11:19AM    9   COULD BE ANOTHER REASON WHY THERE IS WATER ON THE SIDEWALK.

11:19AM   10        AND SO YOU HAVE TO ASK YOURSELVES AND LITERALLY JUST WRITE

11:19AM   11   IT UP ON A CHALKBOARD IN THE JURY ROOM, WHY IS THE GOVERNMENT

11:19AM   12   NOT GIVING US ANY EVIDENCE ABOUT HIS INCOME?        HOW WOULD THAT

11:19AM   13   SERVE A TRICKY LAWYER TRYING TO PERSUADE YOU TO LOOK AT THINGS

11:19AM   14   ONLY ONE WAY AND FORGET ABOUT THE POTENTIAL GARDEN HOSE AND ALL

11:19AM   15   OF THE OTHER REASONABLE EXPLANATIONS THAT THERE MAY EXIST?

11:19AM   16        AND THAT'S REAL EASY BECAUSE IT'S A LOT EASIER TO PERSUADE

11:19AM   17   YOU THAT SOMEBODY IS UP TO NO GOOD WITH BANKRUPTCY IF THEY

11:19AM   18   DON'T SHOW ANY MONEY BEING EARNED.

11:19AM   19        BUT IN 2006 AND 2007 HIS I.R.S. TAX RETURN WOULD HAVE

11:19AM   20   SHOWN HUNDREDS OF THOUSANDS OF DOLLARS IN EARNINGS, MILLIONS IN

11:19AM   21   DOLLARS, AND THEN IN 2009 IT'S ALMOST NOTHING.       THAT WOULD BE

11:20AM   22   IMPORTANT.

11:20AM   23        YOU'VE ADJUSTED YOURSELF TO LIVING IN THIS LIFESTYLE AND

11:20AM   24   ALL OF A SUDDEN YOU'RE NUMBER ONE BASIS OF MAKING MONEY, REAL

11:20AM   25   ESTATE, THE MARKET JUST COMES TO A CRASHING HALT, AND THE MONEY



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                895


11:20AM    1   STOPS COMING IN.

11:20AM    2        WHY WOULD THE GOVERNMENT DO THAT?      IT DOESN'T EVEN SERVE

11:20AM    3   THEIR PURPOSE.   THE ONLY PURPOSE IT CAN SERVE IS TO TRY TO KEEP

11:20AM    4   THE WATER HOSE AWAY FROM YOU TO KEEP HIDING IT AND TO LET YOUR

11:20AM    5   MIND WONDER INTO CYNICAL, EVIL THOUGHTS OF WHAT THE DEFENDANT

11:20AM    6   WAS UP TO AND GO, NO, IT MUST BE ONLY BECAUSE HE'S UP TO FRAUD,

11:20AM    7   THAT'S IT, THAT'S THE ONLY EXPLANATION.

11:20AM    8        BUT IF YOU HAVE AN INCOME IN FRONT OF YOU, YOU WOULDN'T BE

11:21AM    9   ABLE TO ACCEPT THAT KIND OF A THEORY BECAUSE YOU WOULD CLEARLY

11:21AM   10   SEE MAKING A BUNCH OF MONEY BEFORE, MAKING ZERO NOW.      OKAY,

11:21AM   11   THAT WOULD EXPLAIN WHY YOU RUN UP YOUR CREDIT CARDS, CAN'T PAY

11:21AM   12   THEM, AND YOU'VE GOT TO DECLARE BANKRUPTCY.

11:21AM   13        SO THIS DOWNTURN OCCURS AND SOME PEOPLE CALL IT THE CRASH,

11:21AM   14   THE GREAT RECESSION, WHATEVER IT IS, IT'S HAPPENING, AND IT'S

11:21AM   15   STARTING TO HIT HOME REALLY HARD IN 2009.

11:21AM   16        SO AGAIN THE GOVERNMENT TELLS YOU, WELL, IT'S NOT ABOUT

11:21AM   17   MEDILEAF.   BUT IT IS ABOUT MEDILEAF.     AT LEAST AS FAR AS

11:21AM   18   EXPLAINING WHAT HAPPENED FINANCIALLY, HERE HE IS, A GUY WHO HAS

11:21AM   19   BEEN A REAL ESTATE DEVELOPER.     YOU HEARD IT FROM PEOPLE WHO

11:21AM   20   KNOW HIM, LAWYERS, HIS BUSINESS PARTNER, OR ASSOCIATE,

11:21AM   21   MR. NEIL FORREST.    THERE'S JUST NO MORE REAL ESTATE INCOME

11:22AM   22   COMING IN, AND THAT WOULD EXPLAIN WHY YOU WOULD TRY TO OPEN UP

11:22AM   23   THIS TYPE OF A BUSINESS.

11:22AM   24        SO YOU GIVE IT A SHOT, YOU OPEN UP THIS MEDILEAF BUSINESS,

11:22AM   25   YOU SET A SALARY FOR YOURSELF.       YOU OPEN IT JUST A FEW MONTHS,



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                  896


11:22AM    1   ABOUT SIX MONTHS, SIX OR SEVEN MONTHS BEFORE THE BANKRUPTCY IS

11:22AM    2   FILED.   YOU REVEAL MEDILEAF IN THE PETITION.      IT'S IN THERE.

11:22AM    3        AND THEN THINGS DON'T GO AS THEY WERE EXPECTED.      YOU HEARD

11:22AM    4   FROM MR. FORREST, UNEXPECTED HIGH COST FOR PERMITTING,

11:22AM    5   UNEXPECTED HIGH COST IN LEGAL FEES, AND MR. KUBUROVICH NEVER

11:23AM    6   GOT A SALARY.   HE OPERATED THIS BUSINESS FROM ITS INCEPTION AND

11:23AM    7   IT WAS I THINK THE LAST MONTH, AND HE DIDN'T GET HIS COMPLETE

11:23AM    8   PAYCHECK BEFORE THE PLACE CLOSED DOWN.     HE WAS DESPERATE TO

11:23AM    9   MAKE THIS PLACE WORK, AND SO HE ARRANGED FOR THE LOAN TO BE

11:23AM   10   MADE TO THE BUSINESS, STOP IT FROM FAILING.

11:23AM   11        THE LOAN IS MADE, BUT THAT WASN'T ENOUGH TO STOP THE

11:23AM   12   BUSINESS FROM FAILING, AND THIS IS WHAT HE WAS COUNTING ON TO

11:23AM   13   PAY FOR HIS CREDIT CARDS, BUT NOTHING EVER CAME.      NOTHING EVER

11:24AM   14   CAME.

11:24AM   15        SO AFTER FIVE MONTHS, SIX MONTHS OF BEING IN THIS

11:24AM   16   BUSINESS, YOU'VE ALREADY DRIED UP YOUR REAL ESTATE BUSINESS,

11:24AM   17   NOTHING IS COMING IN, YOU CAN'T PAY YOUR CREDIT CARDS, YOU

11:24AM   18   CAN'T PAY YOUR MORTGAGE, THE CREDITORS ARE LIKELY CALLING, AND

11:24AM   19   YOU CAN INFER THAT FROM THE EVIDENCE.     THEY DO THE THINGS THAT

11:24AM   20   CREDITORS DO.   THEY ARE TRYING TO FORECLOSE HIS HOME IN MORGAN

11:24AM   21   HILL.

11:24AM   22        MR. KUBUROVICH IS NOW BACKED UP INTO A CORNER AND HAS NO

11:24AM   23   OTHER RECOURSE THAN TO SEEK THE PROTECTION OF THE BANKRUPTCY

11:24AM   24   COURT, WHICH IS WHAT THEY ARE THERE FOR.

11:24AM   25        THIS ALLEGATION THAT WHEN MY CLIENT WENT TO SHAWN PARR TO



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                               897


11:24AM    1   SET UP A CORPORATION FOR HIS DAUGHTER TO BE ABLE TO TRANSFER

11:25AM    2   ALL OF THESE ASSETS TO, THAT THE BANKRUPTCY SCHEME STARTED THAT

11:25AM    3   DAY, I JUST HAVE TO SAY IT'S AN OUTRAGEOUS CLAIM.     THERE IS

11:25AM    4   JUST -- JUST GO BACK THERE AND GO WHERE IS THE EVIDENCE OF

11:25AM    5   THIS?    WHY NOT JUST TRANSFER THE PROPERTY, RUN UP YOUR CREDIT

11:25AM    6   CARDS THE NEXT MONTH, AND THE THIRD MONTH YOU FILE FOR

11:25AM    7   BANKRUPTCY?   WHAT IS THE DIFFERENCE?

11:25AM    8        EXCEPT WHAT YOU SEE IN BETWEEN THE TIME THAT THE TRANSFER

11:25AM    9   IS MADE TO HIS DAUGHTER AFTER BEING HIGH ON THE HOG AND GETTING

11:25AM   10   A MILLION DOLLAR CHECK, AND YOU CAN INFER YOU'RE EXPECTING MORE

11:25AM   11   BECAUSE YOU'RE NOT A FORTUNE TELLER THAT CAN TELL WHAT IS

11:26AM   12   HAPPENING WITH THE ECONOMY, FOR SURE, AND YOU'RE THINKING, HEY,

11:26AM   13   THIS BUSINESS HAS GOT TO SURVIVE SOMEHOW.     IT HAS ALL OF THESE

11:26AM   14   YEARS.   IT IS JUST SIMPLY DEVOID OF ANY EVIDENCE TO ALLEGE THAT

11:26AM   15   THIS FAMILY IN 2008 WENT TO AN ESTATE LAWYER WITH THE PURPOSE

11:26AM   16   OF TWO YEARS OR A YEAR AND EIGHT MONTHS AFTER THAT CLAIMING

11:26AM   17   BANKRUPTCY.   WHERE IS THE EVIDENCE OF THAT, THAT THAT WAS WHAT

11:26AM   18   THEY WANTED TO DO?   THERE'S NOTHING EXCEPT THE WORDS THAT

11:26AM   19   THEY'RE GOING TO SPEAK.

11:26AM   20        WHERE IS THE E-MAIL?    WHERE IS THE FRIEND THAT HE SAID

11:26AM   21   THAT TO?   WHERE IS THE IMMEDIATE FILING OF BANKRUPTCY AND THE

11:26AM   22   IMMEDIATE RUNNING UP OF THE CREDIT CARDS?     WHY IS THERE AN

11:26AM   23   ATTEMPT TO RUN A BUSINESS TO TRY TO RAISE MONEY?

11:26AM   24        NONE OF THESE THINGS WORK.      BANKRUPTCY PROTECTION IS ALL

11:27AM   25   THAT YOU CAN RELY ON.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                  898


11:27AM    1        I ASK YOU TO DEMAND THE EVIDENCE THAT THE LAW REQUIRES

11:27AM    2   WHICH IS PROOF BEYOND A REASONABLE DOUBT; THAT YOU NOT ALLOW

11:27AM    3   THE GOVERNMENT TO JUST STAND UP HERE AND SAY IT WAS A SCHEME

11:27AM    4   AND IT STARTED THEN BECAUSE WE TELL YOU SO.         THAT'S THE EXTENT

11:27AM    5   OF ALL THEY HAVE.    WE TELL YOU, AND YOU SHOULD FOLLOW US.

11:27AM    6        IT JUST SIMPLY IS NOT THERE.     AND YOU KNOW WHAT?     SOME

11:27AM    7   DEFENDANTS GET UP HERE WITH THEIR LAWYERS AND THEY JUST SAY

11:27AM    8   THINGS LIKE, WELL, THERE'S NOT ENOUGH EVIDENCE AND EVEN THOUGH

11:27AM    9   IT KIND OF LOOKS LIKE I DID IT, YOU KNOW, THERE'S NOT ENOUGH

11:27AM   10   EVIDENCE AND YOU SHOULD ACQUIT.

11:27AM   11        THAT'S NOT WHAT OCCURRED HERE.     THESE PEOPLE DIDN'T DO

11:28AM   12   THIS.   THEY DID NOT COMMIT BANKRUPTCY FRAUD.       MY CLIENT DID NOT

11:28AM   13   DO THAT.   HE IS SIMPLY THE VICTIM OF A RELENTLESS SYSTEM THAT

11:28AM   14   WILL NOT GIVE UP, OF A SYSTEM THAT WASN'T HAPPY WHEN A

11:28AM   15   BANKRUPTCY JUDGE SAID, I'M PUTTING THIS PETITION THROUGH AND

11:28AM   16   I'M DISCHARGING THESE DEBTS DESPITE ALL OF THIS STUFF THAT

11:28AM   17   YOU'VE SAID ABOUT ME.

11:28AM   18        I HAD A COUPLE MORE POINTS THAT I WANTED TO MAKE THAT WAS

11:28AM   19   MORE SPECIFIC TO THE GOVERNMENT'S CASE BEFORE I WRAP UP AND LET

11:28AM   20   MS. GILG MAKE HER CLOSING ARGUMENT.

11:29AM   21        I SUPPOSE NOW THE GOVERNMENT WANTS YOU TO HOLD

11:29AM   22   MR. KUBUROVICH LIABLE FOR THE $1,000-PLUS ACCOUNT THAT HE HAD

11:29AM   23   IN LIECHTENSTEIN THAT HE DID NOT LIST IN HIS ORIGINAL PETITION.

11:29AM   24        FIRST OF ALL, WITH A LEVEL OF DEBT THAT THERE WAS IN THIS

11:29AM   25   CASE, WHAT BENEFIT DO YOU GET BY HIDING A THOUSAND DOLLARS?



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                 899


11:29AM    1   NONE.   I MEAN, THE DEBTS ARE SO ASTRONOMICAL, IT WOULDN'T EVEN

11:29AM    2   PAY A FRACTION OF ONE OF THE CREDIT CARDS.

11:30AM    3        SO OBVIOUSLY IF SOMEBODY IS GOING TO HIDE ASSETS FROM THE

11:30AM    4   BANKRUPTCY COURT IN AN INTENTIONAL MANNER, YOU'VE GOT TO THINK

11:30AM    5   LIKE, HEY, THEY'VE GOT SOMETHING TO GAIN BY DOING THAT.

11:30AM    6        LET'S TALK ABOUT THAT INTENT ISSUE WITH THE HOUSE.      HE

11:30AM    7   COULD HAVE DECLARED IT AS HIS HOME IF THEY WANTED TO JUST, HEY,

11:30AM    8   TRANSFER IT BACK TO ME.    AND YOU HEARD MR. LAFFREDI, YOU GET A

11:30AM    9   HOMESTEAD EXEMPTION FOR THE HOME.    HE LIVED IN IT WITH HIS

11:30AM   10   DAUGHTER.   THIS IS EXEMPT FROM THE BANKRUPTCY COURT.     IT'S EVEN

11:30AM   11   EXEMPT FROM BEING USED TO PAY DEBTS.     WHAT PURPOSE IS THERE?

11:30AM   12   SO THINK ABOUT A REAL BANKRUPTCY FRAUD SITUATION, ONE THAT YOU

11:30AM   13   WOULD EXPECT IF YOU COULD CREATE THE CRIME.

11:30AM   14        YOU KNOW WHAT, I'M NOT GIVING UP MY TWO STORY BEACHFRONT

11:31AM   15   HOME IN FLORIDA ON THE COAST.    NO WAY.   I'M JUST GOING TO

11:31AM   16   TRANSFER THAT TO A FRIEND OF MINE, AND I'M GOING TO BE THE ONLY

11:31AM   17   GUY THAT OCCUPIES IT, AND I'M GOING TO PAY EVERYTHING FOR IT IN

11:31AM   18   CASH.

11:31AM   19        AND YOU KNOW WHY I DON'T WANT TO DO IT?       BECAUSE THERE'S

11:31AM   20   $2 MILLION IN EQUITY IN THAT HOUSE, AND THEY'LL TAKE IT, AND

11:31AM   21   THEY'LL SELL EVERYTHING TO PAY ALL OF THESE DEBTS.      THAT'S A

11:31AM   22   REAL MOTIVE.

11:31AM   23        SO YOU HAVE TO ASK YOURSELVES, WHAT ARE YOU GETTING?      YOU

11:31AM   24   REALLY HAVE TO HAVE A STRONG CRIMINAL MOTIVE TO GAIN SOMETHING.

11:31AM   25   PEOPLE DON'T JUST GO COMMITTING BANKRUPTCY FRAUD OR LYING ON



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                             900


11:31AM    1   THE PETITION JUST FOR THE HECK OF IT, OH, LET ME JUST DO THIS

11:31AM    2   JUST TO SEE WHAT HAPPENS.

11:31AM    3         NO.   YOU WANT TO BE ABLE TO STOP ASSETS FROM BEING TAKEN.

11:31AM    4   AND THEY CAN'T TAKE THE HOUSE BECAUSE OF THE HOMESTEAD

11:32AM    5   EXEMPTION.

11:32AM    6         SO THIS, TO ME, SEEMS COMPLETELY LUDICROUS, THEIR THEORY.

11:32AM    7         THE SECOND ONE IS -- OR THE OTHER ONE I WANT TO TALK ABOUT

11:32AM    8   IS, WELL, IT SHOWS THAT HE HAD CONTROL OVER THE ACCOUNT IN

11:32AM    9   LIECHTENSTEIN THAT HAD THE LARGER AMOUNT OF MONEY, WHICH WAS

11:32AM   10   THE DAUGHTER'S ACCOUNT.    THE ACCOUNT IS HIS DAUGHTER'S.   THAT'S

11:32AM   11   IT.   PERIOD, END OF STORY.

11:32AM   12         AT MOST, HE'S GOT POWER OF ATTORNEY.    WE DON'T KNOW WHY.

11:32AM   13   YOU DIDN'T HEAR ANY EVIDENCE WHETHER THAT'S REQUIRED BY THE

11:32AM   14   BANK, NOT REQUIRED BY THE BANK.

11:32AM   15         BUT WE KNOW ONE THING, IT'S HER THAT IS MAKING ALL OF THE

11:33AM   16   WIRE TRANSFERS, NOT HIM.    HE'S NOT USING -- YOU WILL NOT FIND

11:33AM   17   ONE SINGLE DOCUMENT IN THIS CASE THAT SHOWS HIM USING THAT

11:33AM   18   POWER OF ATTORNEY TO CONTROL THE ACCOUNT.     EVERYTHING IS DONE

11:33AM   19   BY KRISTEL.

11:33AM   20         AND THEY ALSO CLAIM THAT THE PAYMENT OF $100,000 DEBT,

11:33AM   21   100,000-PLUS IN 2013, 2 AND A HALF YEARS INTO BANKRUPTCY, THAT

11:33AM   22   IT WAS A DEBT OF MR. KUBUROVICH THAT SHOWS THAT HE'S REALLY IN

11:33AM   23   CONTROL.

11:33AM   24         NOW, ASK YOURSELF THIS AS YOU'RE ANALYZING THESE

11:33AM   25   ARGUMENTS.    THE GOVERNMENT TALKS IN A WAY AS IF THERE'S NO SUCH



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                               901


11:33AM    1   THING AS A FATHER-DAUGHTER RELATIONSHIP, THAT THERE'S NO SUCH

11:33AM    2   THING AS FAMILY MEMBERS LOANING MONEY TO ONE ANOTHER, THAT'S

11:34AM    3   THERE'S NO SUCH THING AS HIS DAUGHTER HAVING A MOTIVE TO HELP

11:34AM    4   THE FATHER.

11:34AM    5        IT'S AS IF NONE OF THIS EXISTS.     THAT WE ALL LIVE IN A

11:34AM    6   PLASTIC, UNEMOTIONAL WORLD WHERE THOSE THINGS DO NOT PLAY PART

11:34AM    7   IN ANY OF THESE DECISIONS.

11:34AM    8        WHY WOULD A DAUGHTER EVER LOAN MONEY TO THE FATHER?       IT'S

11:34AM    9   LIKE YOU'RE IN ANOTHER WORLD.     THAT'S WHAT HAPPENS.   THIS ISN'T

11:34AM   10   SOME FRIEND OF HIS THAT HE HADN'T SEEN IN YEARS WHO HE PUTS HIS

11:34AM   11   NAME IN AND WHENEVER HE NEEDS MONEY HE CALLS THE FRIEND UP AND

11:34AM   12   SAYS, HEY, WIRE ME SOME MONEY.

11:34AM   13        AND SO IT BRINGS ME TO YET ANOTHER STATEMENT BY THE

11:35AM   14   GOVERNMENT WHEN THEY WERE ARGUING THEIR CASE.      THEY MENTIONED

11:35AM   15   THAT THE LAST PAYMENTS TO THE CREDIT CARDS ARE IN MARCH OF

11:35AM   16   2009.   AND I MEAN, I'M JUST GOING TO QUOTE THE PROSECUTOR.      "HE

11:35AM   17   DIDN'T CARE.   HE WAS GOING TO FILE BANKRUPTCY."

11:35AM   18        ALL RIGHT.   AS I SAID TO YOU BEFORE, THE WORDS OF THE

11:35AM   19   ATTORNEYS IS NOT EVIDENCE.    WHERE IS THE PROOF ABSENT HAVING TO

11:35AM   20   JUST GUESS?    FLIPPING A COIN?   HEADS IS HE WANTED TO FILE

11:35AM   21   BANKRUPTCY; TAILS, HE'S NOT GOING TO FILE BANKRUPTCY.     THAT'S

11:35AM   22   THE BEST YOU'VE GOT BECAUSE THERE'S AGAIN NO DOCUMENT, NO

11:35AM   23   STATEMENT, NO E-MAIL, NO WITNESS.

11:36AM   24        AND A LOT OF CIRCUMSTANCES THAT OCCUR AFTER THOSE CREDIT

11:36AM   25   CARDS ARE CHARGED, WHICH BRING THE PERSON TO BANKRUPTCY, AND



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                902


11:36AM    1   NOTHING TO SHOW THAT THAT WAS WHAT WAS PLANNED.

11:36AM    2        YEAH, LET ME JUST RUN UP MY CREDIT CARDS.     REMEMBER, IF

11:36AM    3   YOU STOP PAYMENT IN MARCH, THAT MEANS THAT HE HAD THAT BALANCE

11:36AM    4   GOING BACK IN '08 WHEN HE'S GETTING A MILLION DOLLAR CHECK AND

11:36AM    5   DOING GOOD.

11:36AM    6        THEN THE MEDILEAF BUSINESS IS STARTED TO TRY TO SWAGE THE

11:36AM    7   LOSS OF INCOME.    THAT FALLS THROUGH AS WELL.

11:36AM    8        NONE OF THAT CAN BE A REASONABLE EXPLANATION FOR WHAT

11:36AM    9   OCCURRED HERE, AND IT JUST HAS TO BE, AS THE PROSECUTOR SAID,

11:36AM   10   HE KNEW HE WAS GOING TO DISCHARGE THAT IN BANKRUPTCY AND JUST

11:36AM   11   DIDN'T CARE.

11:36AM   12        ASK YOURSELF WHERE IS THE EVIDENCE FOR THIS THAT ALLOWS

11:37AM   13   YOU TO JUST MAKE ONE CONCLUSION?     THAT'S THE ONLY THING THAT

11:37AM   14   THEY WERE UP TO.   IT DOESN'T EXIST.

11:37AM   15        THE BEST YOU CAN GET TO IS, WELL, YOU'RE A CRAFTY LAWYER,

11:37AM   16   AND YOU CAN KIND OF ARGUE IT THAT WAY.     BUT IF YOU'RE A

11:37AM   17   RATIONAL, FAIR, REASONABLE JUROR, YOU START THINKING OF ALL OF

11:37AM   18   THE OTHER REASONABLE POSSIBILITIES THAT HAVEN'T BEEN PROVEN

11:37AM   19   OUT, AND YOU SHOULD JUST REJECT THESE KIND OF ARGUMENTS

11:37AM   20   OUTRIGHT.

11:37AM   21        THE OTHER WAY THEY ARGUE CONTROL OVER THIS ACCOUNT IS

11:37AM   22   MR. WARDA.    AND AS YOU ANALYZE WHAT MR. WARDA HAD TO SAY, JUST

11:37AM   23   REMEMBER ONE THING, THAT MAN ONLY HAS ONE INTEREST.    I LOAN

11:38AM   24   HARD MONEY, I MAKE BIG INTEREST, I NEED A PROPERTY TO SECURE

11:38AM   25   THE LOAN, AND THAT'S IT.    I DON'T CARE WHO OWNS THE PROPERTY, I



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                  903


11:38AM    1   JUST NEED THE PROPERTY SECURING MY LOAN.     THAT'S ALL I NEED.

11:38AM    2        SO THE BEST THE GOVERNMENT HAS GOT IS THAT HE THOUGHT IT

11:38AM    3   WAS BATZI'S HOUSE.   THAT'S GOING TO BE YOUR ENTIRE CASE?      DO

11:38AM    4   YOU PRESENT A WITNESS UP THERE THAT THE BEST HE CAN SAY IS I

11:38AM    5   THOUGHT IT WAS HIS HOUSE?    ONLY TO BE CONFRONTED AND MET, NOT

11:38AM    6   BECAUSE HE'S LYING, BECAUSE THINGS HAPPEN SO LONG AGO, WITH AN

11:38AM    7   E-MAIL WHERE MY CLIENT IS TELLING HIM YOU'RE LOANING THE MONEY

11:38AM    8   TO MY DAUGHTER, IT'S GOING TO BE SECURED BY HER PROPERTY, SO HE

11:39AM    9   MUST HAVE FORGOTTEN THAT PART, BUT HE DID ADMIT TO IT ON THE

11:39AM   10   STAND, I MUST HAVE RECEIVED THIS.

11:39AM   11        NOT ONLY THAT, BUT WHAT ELSE DID MR. WARDA TELL YOU?

11:39AM   12   THAT'S AGAIN PART OF THE HOSE BEING COVERED UP BY THE

11:39AM   13   PROSECUTOR.

11:39AM   14        AND WHAT HE TOLD YOU IS -- AND BEFORE I EXPLAIN IT, I WANT

11:39AM   15   TO TELL YOU WHAT THE GOVERNMENT'S POINT IS.        THE GOVERNMENT'S

11:39AM   16   POINT IS THAT, WELL, THE FATHER IS GOING AROUND NEGOTIATING ALL

11:39AM   17   OF THESE LOANS OR THIS LOAN WITH MR. WARDA SO HE MUST HAVE ALL

11:39AM   18   OF THE CONTROL IN THE WORLD OVER THIS.

11:39AM   19        BUT YOU HEAR MR. WARDA TELL YOU IN BUSINESS WHERE YOU HAVE

11:39AM   20   SMALL CORPORATIONS, IT IS A COMMON DAY OCCURRENCE TO HAVE

11:40AM   21   INDIVIDUALS WHO ARE ASSIGNED BY THE CORPORATION TO NEGOTIATE

11:40AM   22   CONTRACTS, TO NEGOTIATE AGREEMENTS.

11:40AM   23        GOOGLE DOESN'T SEND THEIR CEO TO NEGOTIATE LEASES, TO

11:40AM   24   NEGOTIATE LOANS.   THEY PROBABLY DON'T EVEN SEND ANY OF THEIR

11:40AM   25   OFFICERS.   THIS IS JUST COMMON SENSE.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                 904


11:40AM    1        AND SO WHO IS MOST APPROPRIATE TO NEGOTIATE THIS LOAN THAT

11:40AM    2   THEY DESPERATELY NEED TO SAVE THE BUSINESS THAT'S GOING TO

11:40AM    3   PROVIDE HIM THE INCOME TO SAVE HIM FROM BANKRUPTCY?

11:40AM    4        HE'S GOING TO SEND HIS DAUGHTER TO NEGOTIATE?      WITH SUPER

11:40AM    5   EXPERIENCE DAVID WARDA?    THAT'S A JOKE.    A JOKE MEANING LIKE IT

11:41AM    6   JUST CAN'T BE SERIOUS THAT THAT'S WHAT THE GOVERNMENT EXPECTS.

11:41AM    7        OKAY.   HONEY, YOU'VE GOT THE COLLATERAL SO WHY DON'T YOU

11:41AM    8   GO NEGOTIATE WITH DAVID WARDA.       DOES THAT SOUND RATIONAL TO YOU

11:41AM    9   THAT THIS MAN WOULD SEND HIS DAUGHTER TO NEGOTIATE WITH THIS

11:41AM   10   MAN WHO IS A HARD CORE REAL ESTATE DEVELOPMENT BUSINESSMAN WHO

11:41AM   11   IS LOOKING FOR 20 PERCENT ON A LOAN?

11:41AM   12        NO, IT'S NOT REASONABLE.    IT'S NOT RATIONAL, AND IT'S A

11:41AM   13   THOUGHT THAT IS TOTALLY DIVORCED FROM COMMON SENSE AND HOW THE

11:41AM   14   WORLD WOULD NORMALLY WORK.

11:41AM   15        YOU SEND THE STRONGEST PERSON IN YOUR FAMILY TO DO THE

11:41AM   16   FAMILY WORK.

11:41AM   17        SO YOU SEND AN EQUAL LIKE BATZI KUBUROVICH WHO IS ALSO AN

11:41AM   18   EXPERIENCED REAL ESTATE DEVELOPER WHO KNOWS ABOUT LENDING, WHO

11:42AM   19   KNOWS ABOUT BORROWING, WHO KNOWS ABOUT DEEDS OF TRUST, AND HE

11:42AM   20   NEGOTIATES THE DEED.

11:42AM   21        NOW, THIS IS THE BEST PART OF THIS.      SO THE GOVERNMENT

11:42AM   22   MAKES A BIG DEAL ABOUT DAVID WARDA DIDN'T EVEN KNOW

11:42AM   23   KRISTEL KUBUROVICH.    I GUESS THAT WOULD BE LIKE GOOGLE SAYING,

11:42AM   24   WELL, YEAH, I FINALLY SAW THE CEO ON THE DAY OF SIGNING.

11:42AM   25        HERE'S WHAT IS IMPORTANT.       IT'S KRISTEL KUBUROVICH WHO



                                  UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                 905


11:42AM    1   SHOWS UP TO SIGN THOSE PAPERS.

11:42AM    2        WHY IS THAT IMPORTANT?     BECAUSE EVERY ONE OF YOU HEARD HOW

11:42AM    3   EASY IT IS TO JUST APPOINT SOMEBODY ELSE TO DO IT.      GIVE THEM A

11:42AM    4   POWER OF ATTORNEY.    HAVE A RESOLUTION IN THE CORPORATION SAYING

11:42AM    5   THAT YOU'RE HEREBY AUTHORIZED TO SIGN THIS CONTRACT ON BEHALF

11:42AM    6   OF THE CORPORATION.

11:42AM    7        NONE OF THAT IS DONE.

11:43AM    8        SO WHEN EVERY DEVICE IS USED THAT BENEFITS THE GOVERNMENT,

11:43AM    9   THEY POINT TO IT.    AND WHENEVER IT'S NOT THERE, THEY JUST KIND

11:43AM   10   OF IGNORE IT, OH, HOSE COVERED UP, YOU KNOW, BURLAP BAG AND

11:43AM   11   MAKE SURE NOBODY SEES IT.

11:43AM   12        SHE COULD HAVE GIVEN BATZI A POWER OF ATTORNEY, AND SHE

11:43AM   13   COULD HAVE AUTHORIZED HIM, AND HE COULD HAVE SHOWED UP AND

11:43AM   14   SIGNED ALL OF THE PAPERS.     NO.    THE PERSON IN CHARGE IS THE

11:43AM   15   PERSON WHO SIGNS ALL OF THE PAPERS AND THE PERSON WHO IS

11:43AM   16   BENEFITTING FROM THE BUSINESS AS WELL BECAUSE SHE'S INVOLVED IN

11:43AM   17   MEDILEAF AS WELL.

11:43AM   18        THESE ARE NOT THE ONLY ITEMS IN THIS CASE THAT I HAVE

11:43AM   19   POINTED OUT WHERE THE GOVERNMENT HAS ONLY GIVEN YOU A HALF OF A

11:44AM   20   LOAF.   I MEAN, I CAN COME UP WITH ALL OF THE ANALOGIES WHERE

11:44AM   21   IT'S COVERED.   THE LEAKING HOSE.     THERE ARE OTHERS THAT YOU'RE

11:44AM   22   GOING TO ENCOUNTER, BUT I THINK IT'S PRETTY CLEAR WHERE THE

11:44AM   23   NUMBERS THAT I HAVE POINTED OUT THAT YOU MUST BE ABSOLUTELY

11:44AM   24   SUSPICIOUS OF THIS CASE AND WHY IT WAS BROUGHT.

11:44AM   25        DO NOT BE TRICKED BY THE PERSUASIVE SKILLS OF A



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                                 906


11:44AM    1   PROSECUTOR.   DEMAND EVIDENCE.

11:44AM    2        INTERNALIZE AND THINK ABOUT THE CONCEPT OF PROOF BEYOND A

11:44AM    3   REASONABLE DOUBT.    BE LOYAL TO IT.   DON'T JUST SAY YOU'VE

11:44AM    4   GOTTEN THERE WHEN, IN FACT, YOU DO HAVE A DOUBT AND WHEN, IN

11:44AM    5   FACT, YOU DO NOT KNOW WHAT HAPPENED.

11:45AM    6        AND IT IS FOR THIS REASON, AND THIS REASON ONLY, THAT THE

11:45AM    7   GOVERNMENT FALLS ON ONE CONCEPT, WHICH THEY LEFT IT FOR THE END

11:45AM    8   OF THEIR ARGUMENT, AND THAT'S TO TELL YOU TO USE YOUR COMMON

11:45AM    9   SENSE.

11:45AM   10        TO ME THOSE ARE -- WHEN I HEAR THOSE WORDS, IT'S LIKE MY

11:45AM   11   ALARM GOES OFF.   THEY'RE SAYING COMMON SENSE.      WHY ARE THEY

11:45AM   12   SAYING COMMON SENSE?    WHY DON'T THEY JUST SAY THE EVIDENCE?

11:45AM   13   WHY DON'T THEY JUST POINT TO THE EVIDENCE?      BECAUSE AGAIN, IT'S

11:45AM   14   AN INTERNAL TRICK THEY WANT TO CAUSE.      AND WHAT THEY MEAN BY

11:45AM   15   COMMON SENSE IS THAT, YOU KNOW, INTERNALLY YOU HEAR THE CASE,

11:45AM   16   AND I THINK HE DID IT.    I DON'T THINK THERE'S ANY EVIDENCE

11:45AM   17   THERE, BUT I STILL THINK HE DID IT.     THAT'S WHAT COMMON SENSE

11:45AM   18   IS TO THEM.

11:45AM   19        FOR YOU TO DIVORCE YOURSELF FROM YOUR DUTY TO DEMAND

11:46AM   20   EVIDENCE TO PROVE THESE ALLEGATIONS.      THINK ABOUT IT.   WHY

11:46AM   21   WOULD YOU USE THE WORD "COMMON SENSE"?      WHY IS THAT NECESSARY?

11:46AM   22   IF YOU HAVE PROVEN YOUR CASE, YOU DON'T NEED TO SAY COMMON

11:46AM   23   SENSE.   YOU JUST LINE IT ALL UP.    HERE'S THE QUESTIONING,

11:46AM   24   HERE'S THE E-MAIL WHERE HE SAYS IT'S A SCHEME.      THERE'S NO

11:46AM   25   OTHER EXPLANATION FOR THIS.



                                   UNITED STATES COURT REPORTERS
               DEFENDANT GOYKO'S CLOSING ARGUMENT                            907


11:46AM    1        SO WHEN YOU DON'T HAVE THAT, YOU WANT TO TRY TO CORRAL

11:46AM    2   JURORS INTO PERHAPS RUNNING AWAY WITH SUSPICION AND NOTHING

11:46AM    3   MORE.   I DON'T EVEN THINK THAT'S HERE.

11:46AM    4        AND IT'S FOR THESE REASONS THAT I HAVE ARTICULATED TO YOU

11:46AM    5   SINCE I STARTED TALKING THAT I THINK THAT THE ONLY FAIR THING

11:46AM    6   TO DO IN THIS CASE IS TO DO WHAT EVERYBODY ELSE WHO HAD

11:47AM    7   REVIEWED IT BEFORE YOU AND TO RETURN VERDICTS OF NOT GUILTY

11:47AM    8   AGAINST MR. KUBUROVICH.    THAT IS THE ONLY RATIONAL CONCLUSION

11:47AM    9   IN THIS CASE, THE ONLY FAIR ONE, AND IT IS THE ONLY ONE

11:47AM   10   SUPPORTED BY THE LACK OF EVIDENCE THERE IS IN THIS CASE.

11:47AM   11        THANK YOU VERY MUCH.

11:47AM   12              THE COURT:   THANK YOU, COUNSEL.

11:47AM   13        LADIES AND GENTLEMEN, BEFORE WE ENGAGE THE FINAL ARGUMENTS

11:47AM   14   IN THIS CASE, MS. GILG'S AND ANY REBUTTAL ARGUMENT, WHY DON'T

11:47AM   15   WE TAKE A BREAK.

11:47AM   16        AS I THINK I TOLD YOU, MY INTENT IS TO GO FORWARD WITH THE

11:47AM   17   ARGUMENTS AND PERHAPS ENGAGE INSTRUCTIONS AND THEN GIVE YOU THE

11:47AM   18   CASE.   I REALIZE WE'RE A LITTLE -- WE STARTED A LITTLE LATER,

11:47AM   19   BUT LET'S TAKE ABOUT 20 MINUTES, 20 MINUTES AND YOU CAN FORTIFY

11:47AM   20   YOURSELVES, AND WE'LL ENGAGE THE FINAL ARGUMENTS AFTER THAT

11:48AM   21   RECESS.

11:48AM   22        WE'LL BE IN RECESS.

11:48AM   23              THE CLERK:   WE'RE IN RECESS.

11:48AM   24        (RECESS FROM 11:48 A.M. UNTIL 12:08 P.M.)

12:08PM   25              THE COURT:   WE'RE BACK ON THE RECORD.   ALL COUNSEL



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                            908


12:08PM    1   AND DEFENDANTS ARE PRESENT, AND OUR ALTERNATES AND JURORS ARE

12:08PM    2   PRESENT.

12:08PM    3        MS. GILG, DO YOU HAVE AN ARGUMENT?

12:08PM    4                MS. GILG:   I DO, YOUR HONOR.   THANK YOU.

12:08PM    5        (DEFENDANT KRISTEL KUBUROVICH'S COUNSEL GAVE THEIR CLOSING

12:09PM    6   ARGUMENT.)

12:09PM    7                MS. GILG:   GOOD AFTERNOON NOW.   FIRST, I WANTED TO

12:09PM    8   MAKE IT CLEAR WE DID NOT COLOR COORDINATE OUR OUTFITS ON THE

12:09PM    9   DEFENSE SIDE, AND I CAN'T SPEAK FOR THESE GUYS WITH THEIR TIES.

12:09PM   10   SO IF I OVERLAP IN SOME OF MR. NICK'S STATEMENTS, I WASN'T

12:09PM   11   SPENDING ALL OF THE TIME COORDINATING OUR OUTFITS, AND SO I

12:09PM   12   FORGOT TO COORDINATE OUR ARGUMENTS.

12:09PM   13        BUT I THINK THAT I ANTICIPATED AND DID DISCUSS ENOUGH WITH

12:09PM   14   MR. NICK SO THAT I WON'T BE TOO REPRESENTATIVE.      BUT I

12:09PM   15   APPRECIATE VERY MUCH OF THE TIME THAT YOU'VE PUT INTO YOUR JURY

12:09PM   16   SERVICE, UNDERSTANDING THAT MAYBE YOU DON'T FEEL LIKE IT WAS

12:09PM   17   VOLUNTARY SERVICE TO PUT IN THE TIME, IT CERTAINLY IS VOLUNTARY

12:09PM   18   TO PUT IN THE CONSIDERATION AND ATTENTION.      BUT I'VE RECOGNIZED

12:10PM   19   AND OBSERVED ALL OF YOU PUTTING IT INTO THIS CASE, AND IT'S

12:10PM   20   GREATLY APPRECIATED BY ALL PARTIES.

12:10PM   21        BUT I BET YOU ARE ALL A LITTLE BIT DISAPPOINTED THAT

12:10PM   22   YOU'RE SPENDING THESE LAST DAYS, THESE BEAUTIFUL WARM FALL DAYS

12:10PM   23   IN SEPTEMBER WHERE IT'S NOT TOO HOT, BUT IT'S NOT STILL SUNNY,

12:10PM   24   AND YOU'RE SPENDING IT HERE IN THIS COURTROOM WHERE I THINK THE

12:10PM   25   AIR CONDITIONING IS A LITTLE BIT LOW.



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                           909


12:10PM    1         MAYBE YOU'D RATHER BE SPENDING THIS TIME OUT AT THE BEACH.

12:10PM    2   SO I'M GOING TO ASK YOU TO TAKE A TRIP OUT TO THE BEACH WITH

12:10PM    3   ME.   I WANT US ALL TO PRETEND WE'RE STANDING OUT AT HALF MOON

12:10PM    4   BAY AND LOOKING OVER THE PACIFIC OCEAN AND WAVES ARE COMING IN,

12:10PM    5   AND WE'RE STANDING ON A PIER LOOKING AT THAT MASSIVE OCEAN, AND

12:10PM    6   WE'RE STANDING ON THIS PIER, AND WE'RE GOING TO CALL THIS PIER

12:11PM    7   THE PIER OF PRESUMED INNOCENT.

12:11PM    8         AND YOU'VE BEEN STANDING ON THAT PIER FROM THE DAY YOU

12:11PM    9   WALKED INTO THIS COURTROOM.    YOU'VE BEEN STANDING ON THE PIER

12:11PM   10   OF PRESUMED INNOCENCE.    YOU'RE STILL STANDING ON THAT PIER, THE

12:11PM   11   PIER OF PRESUMED INNOCENCE.

12:11PM   12         AND WHAT HAS BEEN GOING ON DURING THE COURSE OF THIS TRIAL

12:11PM   13   IS THAT THESE GENTLEMEN HAVE BEEN BUILDING A RAFT ON THE

12:11PM   14   PACIFIC OCEAN UNDER THE PIER.    AND YOU'VE JUST BEEN WATCHING,

12:11PM   15   AND THE GOVERNMENT IS BUILDING THIS RAFT, AND THEY'VE GOT TO

12:11PM   16   GET ALL OF THE PIECES, AND THEY'VE GOT TO COORDINATE THE

12:11PM   17   WITNESSES AND THE EVIDENCE AND GET IT ALL WORKED UP TOGETHER SO

12:11PM   18   THAT IT BECOMES A RAFT THAT YOU FEEL COMFORTABLE JUMPING ON AND

12:11PM   19   SAILING OFF TO THE ISLAND OF PROOF BEYOND A REASONABLE DOUBT.

12:12PM   20         SO WHAT HAS THE GOVERNMENT BEEN PRESENTING TO YOU TO BUILD

12:12PM   21   THIS RAFT IS THE EVIDENCE.    AND I'D LIKE TO GO THROUGH THE

12:12PM   22   EVIDENCE AND ASSOCIATE IT WITH EACH OF THE ELEMENTS OF THE

12:12PM   23   OFFENSE THAT ARE REQUIRED TO PROVE THE TWO CHARGES THAT MY

12:12PM   24   CLIENT IS CHARGED WITH.

12:12PM   25         THIS IS A PORTION OF THE JURY INSTRUCTIONS THAT YOU'LL GET



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                             910


12:12PM    1   FOR COUNT ONE.   WHAT COUNT ONE WILL REQUIRE YOU TO DO IS TO

12:13PM    2   CONSIDER EACH OF THESE FOUR ELEMENTS IN DETERMINING WHETHER OR

12:13PM    3   NOT THE GOVERNMENT HAS PROVEN EACH BEYOND A REASONABLE DOUBT.

12:13PM    4   SO LET'S START WITH THE SCHEME TO DEFRAUD.

12:13PM    5        SO YOU FIRST HAVE TO ASK, OKAY, SCHEME TO DEFRAUD.     WHAT

12:13PM    6   IS THE SCHEME?   FIRST WE HAVE TO ASK WHAT THE SCHEME IS.    AND I

12:13PM    7   THINK THAT MR. SCHENK GAVE US WHAT HE IS HOPING THAT THE

12:13PM    8   EVIDENCE PROVES AS FAR AS THE SCHEME.      AND THEN HE SAID IT'S A

12:13PM    9   SCHEME TO ACCUMULATE DEBT AND HIDE ASSETS.

12:13PM   10        NOW, I DON'T KNOW WHO PLANS TO ACCUMULATE DEBT, BUT THAT'S

12:14PM   11   THE THEORY OF THE PROSECUTION'S CASE.      I WOULD SAY THAT AS FAR

12:14PM   12   AS SCHEMES GO IN THE PRESENT CASE, THERE MAY BE A SCHEME FOR

12:14PM   13   THIS FATHER TO PROTECT THE LEGACY OF HIS FATHER AND THE WISHES

12:14PM   14   OF HIS FATHER TO LEAVE A BEQUEST TO HIS GRANDCHILDREN.     THAT'S

12:14PM   15   A SCHEME TO DO THAT, TO PROTECT THAT.

12:14PM   16        THERE'S A SCHEME TO SECURE HIS CHILDREN'S FINANCIAL

12:14PM   17   FUTURE, BUT THERE'S NO SCHEME TO ACCUMULATE DEBT AND HIDE

12:14PM   18   ASSETS.    LET'S BE VERY CLEAR, THE ASSETS THAT ARE ISSUED HERE

12:14PM   19   ARE THE ONES THAT WERE INITIALLY GIVEN TO HIS DAUGHTERS IN

12:15PM   20   DECEMBER OF 2008.

12:15PM   21        AND WHEN I SAY "A SCHEME," THERE HAS TO BE A SCHEME TO

12:15PM   22   DEFRAUD.   SO EVEN IF THERE WERE A SCHEME TO ACCUMULATE DEBT AND

12:15PM   23   HIDE ASSETS, THE SCHEME WOULD HAVE TO HAVE THE INTENT TO

12:15PM   24   DEFRAUD THE BANKRUPTCY COURT.     AND THAT IS WHY WHEN I FIRST

12:15PM   25   CAME HERE I SAID THERE'S NOT GOING TO BE ANY EVIDENCE THAT MY



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                              911


12:15PM    1   CLIENT OR MR. KUBUROVICH COULD PREDICT WHAT WOULD HAPPEN

12:15PM    2   18 MONTHS DOWN THE LINE.

12:15PM    3        SO THERE NOT ONLY HAS TO BE A SCHEME TO DEFRAUD, BUT IT

12:15PM    4   HAS TO BE A SCHEME THAT IS DEVISED FOR THE PURPOSE OF DECEIVING

12:15PM    5   OR CHEATING THE BANKRUPTCY COURT.

12:15PM    6        SO LET'S IMAGINE THAT SOMEBODY GAVE THEIR CHILDREN AN

12:15PM    7   ASSET AND THE NEXT DAY LET'S SAY THAT SOMEBODY CAME IN ON

12:15PM    8   MAY 24TH, 2016 -- I MEAN ON MAY 26TH, 2016, AND ON MAY 24TH,

12:16PM    9   2016, THEY GAVE A MILLION DOLLARS TO THEIR CHILDREN.     THAT IN

12:16PM   10   AND OF ITSELF IS NOT A CRIME.     IT HAS -- YOU HAVE TO DO THAT

12:16PM   11   WITH THE INTENT OF DECEIVING AND CHEATING.

12:16PM   12        NOW, IT MAY BE THAT THE BANKRUPTCY COURT WOULD SEE THIS

12:16PM   13   GIFT THE YEAR BEFORE, AND THEY MIGHT DO THIS CLAWING BACK THAT

12:16PM   14   MR. LAFFREDI TALKED ABOUT, AND THERE'S RECOURSE IN THE

12:16PM   15   BANKRUPTCY COURT ABOUT THAT.     AND SO AGAIN, THERE HAS TO BE AN

12:16PM   16   ATTEMPT TO DEFRAUD, AND THAT ACT ALONE IS NOT SUFFICIENT.

12:16PM   17        THE GOVERNMENT SEEMS TO BE ARGUING THAT WHY THIS APPEARS

12:16PM   18   TO BE A SCHEME, AND GOING BACK TO MY EXAMPLE OF ON MAY 24TH YOU

12:16PM   19   BEQUEATH YOUR CHILDREN A MILLION DOLLARS AND THEN GO TO

12:16PM   20   BANKRUPTCY COURT.    WELL, YOU GIVE YOUR CHILDREN A MILLION

12:17PM   21   DOLLARS, AND THEN GO TO BANKRUPTCY COURT.      WHY THIS IS

12:17PM   22   DIFFERENT IN THIS CASE IS BECAUSE YOU CAN FOLLOW THE MONEY, YOU

12:17PM   23   CAN FOLLOW THE TRAIL.    IT'S ALL VERY, VERY -- THIS IS AN

12:17PM   24   ELABORATE SCHEME THAT WAS DEVELOPED IN ORDER TO DECEIVE THE

12:17PM   25   BANKRUPTCY COURT.



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                           912


12:17PM    1        I'D LIKE TO USE THE GOVERNMENT'S OWN EXHIBIT, EXHIBIT 59.

12:17PM    2   THIS IS THE BIG COMPLEX SCHEME THAT WAS EMPLOYED BY MY CLIENT

12:17PM    3   AND HER FATHER TO HIDE THIS ASSET.

12:17PM    4        SO WHAT HAPPENS?    THERE'S THIS BELLEVUE ACCOUNT WHICH THE

12:17PM    5   MONEY COMES FROM THIS ATWATER SALE.    I DON'T THINK WE HAVE ANY

12:18PM    6   OF THAT IN ANY OF THE EXHIBITS, BUT IT WAS TESTIFIED TO BY

12:18PM    7   AGENT KIKUGAWA.

12:18PM    8        AND SO THE FUNDS GO FROM THIS ATWATER SALE TO THIS

12:18PM    9   BELLEVUE ACCOUNT, AND THEN IT GOES INTO A PRIVATE ACCOUNT OF

12:18PM   10   MR. KUBUROVICH AND HIS WIFE, PATTY KUBUROVICH.     IT DOESN'T GO

12:18PM   11   RIGHT TO THE DAUGHTER.    IT DOESN'T, YOU KNOW, GO RIGHT TO

12:18PM   12   SOMETHING THAT CAN'T BE TRACED RIGHT BACK TO HIM.    NO.   HE PUTS

12:18PM   13   IT RIGHT IN HIS OWN ACCOUNT.

12:18PM   14        THEN, THEN THEY CREATE DESTRO AND NATA, THE TWO ENTITIES

12:18PM   15   THAT ARE GOING TO HOLD THESE PROCEEDS.

12:18PM   16        THEY HAVE THOSE TWO ENTITIES CREATED, BUT THEY DON'T OPEN

12:18PM   17   A BANK ACCOUNT FOR NATA OR DESTRO.     INSTEAD, THEY PUT IT INTO A

12:18PM   18   PERSONAL ACCOUNT OF KRISTEL KUBUROVICH.     AND JUST IN CASE

12:19PM   19   SOMEONE WERE TO NOT REALIZE THAT KRISTEL KUBUROVICH, WHICH IS A

12:19PM   20   FAIRLY UNCOMMON NAME, IS SOMEHOW RELATED TO GOYKO KUBUROVICH,

12:19PM   21   HE WRITES ON THE -- AND AGAIN, THIS IS -- OH, THIS IS

12:19PM   22   DEFENDANTS' EXHIBIT E, BUT THIS WAS TESTIFIED TO, HE WRITES

12:19PM   23   RIGHT ON THE DEPOSIT SLIP TO OPEN DAUGHTER'S CHECKING ACCOUNT,

12:19PM   24   AND THE NUMBER, JUST IN CASE SOMEBODY MISSES THAT IT'S COMING

12:19PM   25   FROM HIM, THE BIG SECRET TRACING OF THE DOCUMENTS, HIDING THE



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                                  913


12:19PM    1   ASSETS, JUST IN CASE YOU MISSED THAT ONE.

12:19PM    2        THEN AFTER PUTTING IT IN THE DAUGHTER'S PERSONAL ACCOUNT,

12:19PM    3   AGAIN, STILL NOTHING WITH NATA AND DESTRO, AND THIS IS IN THE

12:20PM    4   DAUGHTER'S USB ACCOUNT.    THEN THEY GO AND THEY PUT IT IN THE

12:20PM    5   ACCOUNT IN LIECHTENSTEIN, THE VP ACCOUNT, AND AGAIN IN THE

12:20PM    6   DAUGHTER'S NAME.

12:20PM    7        AND JUST TO BE SURE, ONCE AGAIN, TO BE SURE THAT THIS IS

12:20PM    8   HIDDEN, HIDDEN REALLY WELL, GOVERNMENT'S EXHIBIT 46,

12:20PM    9   MR. KUBUROVICH WRITES A LETTER TO THE BANK.         "HEY, I WANT TO

12:20PM   10   CONFIRM THAT MY DAUGHTER'S DEPOSIT WAS MADE."        HE DOESN'T GO,

12:20PM   11   HEY, KRISTEL, WRITE TO THE BANK BUT MAKE SURE YOUR DEPOSIT WAS

12:20PM   12   MADE BECAUSE I CAN'T REALLY BE INVOLVED IN THIS.

12:20PM   13        NO.   "HI FREDI, HOW ARE YOUR KIDS?"     INSERTING HIMSELF

12:20PM   14   RIGHT INTO THE PICTURE, ONCE AGAIN, MAKING SURE THAT ASSET IS

12:21PM   15   HIDDEN.

12:21PM   16        SO NOW WE HAVE IT IN THE VP ACCOUNT.      AND I MEAN, THE

12:21PM   17   GOVERNMENT WANTS TO MAKE IT SOUND LIKE IT WENT TO THIS VP

12:21PM   18   ACCOUNT AND THEN IT CAME BACK.

12:21PM   19        WELL, EVEN THEIR OWN WITNESSES, EVERYONE AGREED.        I MEAN,

12:21PM   20   WE DON'T EVEN NEED A WITNESS.     YOU JUST HAVE TO SHOW NOTICE OF

12:21PM   21   WHAT WAS HAPPENING IN THE BANKING INDUSTRY IN 2008, AND IS IT

12:21PM   22   REALLY SO UNUSUAL THAT YOU WOULD PUT MONEY IN A BANK YOU MIGHT

12:21PM   23   FIND MORE SECURE?

12:21PM   24        BUT THE POINT IS THAT IT DOESN'T EVEN MATTER.        IT COULD

12:21PM   25   HAVE GONE TO A BANK IN SUNNYVALE.      IT WAS IN THE DAUGHTER'S



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                              914


12:21PM    1   NAME, AND IT WAS IN THE FATHER'S NAME.

12:21PM    2        AND JUST IN CASE, WE STILL HAVE NATA, AND WE HAVE DESTRO,

12:21PM    3   AND WE HAVE ACCOUNTS FOR NATA AND DESTRO WHEN THE MONEY COMES

12:21PM    4   BACK IN MARCH OF 2008 BECAUSE THOSE ACCOUNTS WERE OPENED I

12:21PM    5   THINK IN FEBRUARY OF 2009, WHEN THE MONEY COMES BACK -- I'M

12:21PM    6   SORRY -- IN MARCH, APRIL OF 2009, YOU HAVE THE NATA AND DESTRO

12:22PM    7   ACCOUNT.

12:22PM    8        BUT THEN WE'RE GOING TO TRY TO BE REALLY SECRET.    LET'S

12:22PM    9   HIDE THE MONEY AWAY, GUYS.    WHY DON'T WE HIDE IT RIGHT BACK TO

12:22PM   10   THE SAME ACCOUNT THAT WE TRANSFERRED IT OUT OF THIS WAY WE'RE

12:22PM   11   REALLY HIDING THAT BECAUSE I GUESS THEY HAVE TO GET MORE THAN

12:22PM   12   ONE BANK STATEMENT FROM THE BANKS TO FIGURE THAT OUT.

12:22PM   13        AGAIN, THIS IS NOT EVIDENCE OF HIDING THESE FUNDS.

12:22PM   14        AND THEN WE HAVE THIS INTENT TO HIDE MR. KUBUROVICH'S

12:22PM   15   ASSOCIATION OR THIS ALLEGATION OF AN ATTEMPT TO HIDE

12:22PM   16   MR. KUBUROVICH'S ASSOCIATION WITH DESTRO AND NATA.

12:22PM   17        SO GOVERNMENT'S EXHIBIT 38 WE HAVE THE ACCOUNT FOR DESTRO

12:23PM   18   LLC AND SOMEHOW, I MEAN, HE'S NOT A SIGNATORY.     HE'S NOWHERE

12:23PM   19   LISTED ON THIS ACCOUNT, BUT, ONCE AGAIN, SOMEHOW THE BANK PER

12:23PM   20   BATZI TRANSFERS THE FUNDS TO A DIFFERENT ACCOUNT.    THAT WAS THE

12:23PM   21   TESTIMONY.   I'M NOT SURE HOW THAT HAPPENED, BUT THAT'S WRITTEN

12:23PM   22   ON THE RECORD FOR SURE.

12:23PM   23        SO OF ALL OF THE ACCOUNTS THAT MR. KUBUROVICH COULD PUT

12:23PM   24   HIS NAME ON, THIS DESTRO ONE IS AN INTERESTING ONE BECAUSE THIS

12:23PM   25   IS ONE THAT ONLY HAD $100 THROUGHOUT THE WHOLE TIME OF ITS



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                           915


12:23PM    1   LIFE.   THE BALANCE ON THAT, IF YOU LOOK AT GOVERNMENT'S

12:23PM    2   EXHIBIT 38, $100 IN THAT ACCOUNT THE WHOLE TIME, AND NATA ONLY

12:24PM    3   HAD ONE ACCOUNT.

12:24PM    4        AND SPEAKING OF DESTRO, JUST IN CASE HE COULDN'T MAKE IT

12:24PM    5   SUPER, SUPER CLEAR THAT HE WAS INSERTING HIMSELF INTO THIS

12:24PM    6   ENTITY, HE SIGNS HIS NAME AS A MANAGING MEMBER OF DESTRO IN THE

12:24PM    7   DECEMBER 8TH FILING OF DESTRO AS A LIMITED LIABILITY

12:24PM    8   CORPORATION, WHICH THE ATTORNEY WHO PUT IT TOGETHER WAS LIKE,

12:24PM    9   HUH-UH, THAT'S NOT WHAT HE WAS, AND WE KNOW HE WASN'T THAT

12:24PM   10   BECAUSE WE HAVE AN OPERATING AGREEMENT WHICH ALL OF THE

12:24PM   11   WITNESSES SAID IS THE BIBLE OR IS THE ROADMAP FOR DESTRO.

12:24PM   12        AND I ASK YOU TO CONSIDER GOVERNMENT'S EXHIBIT 55, WHICH

12:24PM   13   IS THIS OPERATING AGREEMENT, WHICH IS 18 PAGES, AND VERY

12:25PM   14   DETAILED, AND INVOLVED.    AND IN IT, IT ALLOWS ONLY ONE PERSON

12:25PM   15   TO BE THE MANAGING MEMBER, AND THAT'S KRISTEL KUBUROVICH.    THIS

12:25PM   16   DOESN'T GET FILED WITH THE SECRETARY OF STATE.     EXHIBIT 53 GETS

12:25PM   17   FILED WITH THE SECRETARY OF STATE.

12:25PM   18        SO THIS MAN WHO IS TRYING DESPERATELY TO HIDE HIS ASSETS,

12:25PM   19   THE ONLY DOCUMENT FILED WITH THE SECRETARY OF STATE HAS HIS

12:25PM   20   NAME ON IT, EVEN THOUGH HE DOESN'T HAVE ANY CONTROLLING -- HE'S

12:25PM   21   NOT A MEMBER, AND HE HAS NO MANAGEMENT CONTROL OVER DESTRO.

12:25PM   22   AGAIN, THESE ARE NOT ACTS OF A PERSON WHO WAS TRYING TO HIDE

12:25PM   23   THEIR ASSETS.

12:25PM   24        AND BE CLEAR, THE SCHEME IS NOT A SCHEME WHICH -- TO

12:26PM   25   CONTROL YOUR DAUGHTER, TO CONTROL YOUR 19-YEAR-OLD DAUGHTER.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                           916


12:26PM    1   THAT IS NOT A CRIME.   BEING A CONTROLLING FATHER IS NOT

12:26PM    2   ILLEGAL.

12:26PM    3        SO THEN WE HAVE THE NEXT ELEMENT WHICH IS AN INTENT TO

12:26PM    4   DEFRAUD.    NOW, MR. NICK TALKED A BIT ABOUT CIRCUMSTANTIAL

12:26PM    5   EVIDENCE VERY WELL AND EXPLAINED IT WITH THE HOSE AND THE RAIN.

12:26PM    6   SO I WANT YOU TO HAVE THAT IN MIND WHEN WE'RE GOING THROUGH

12:26PM    7   THIS ELEMENT BECAUSE WHEN YOU'RE THINKING ABOUT WHAT IS IN

12:26PM    8   SOMEONE'S MIND, YOU ALMOST ALWAYS HAVE TO RELY ON

12:26PM    9   CIRCUMSTANTIAL EVIDENCE.

12:26PM   10        SO IT'S RARE THAT YOU ACTUALLY HAVE A STATEMENT OF SOMEONE

12:27PM   11   THAT IS STATING THEIR INTENT AT A GIVEN TIME.

12:27PM   12        NOW, SOMETIMES YOU DO.    YOU MAY HAVE A CONFESSION, YOU MAY

12:27PM   13   HAVE AN ADMISSION, BUT FOR THE PURPOSES OF DETERMINING WHAT

12:27PM   14   SOMEONE IS THINKING, YOU HAVE TO RELY ON CIRCUMSTANTIAL

12:27PM   15   EVIDENCE.

12:27PM   16        NOW, WHAT MR. NICK WAS SAYING, AND I'D LIKE TO JUST

12:27PM   17   REITERATE BRIEFLY, IS THAT IF, WHEN YOU'RE CONSIDERING

12:27PM   18   CIRCUMSTANTIAL EVIDENCE, YOU CAN THINK OF MORE THAN ONE

12:27PM   19   REASONABLE EXPLANATION, AND ONE OF THOSE REASONABLE

12:27PM   20   EXPLANATIONS LEADS TO FINDING OF NOT GUILTY, AND EVEN THOUGH

12:27PM   21   THERE'S ONE THAT LEADS TO A FINDING OF GUILTY, THE FACT THAT

12:27PM   22   THERE'S A REASONABLE EXPLANATION THAT LEADS TO NOT GUILTY, THAT

12:27PM   23   IS REASONABLE DOUBT.

12:27PM   24        SO LET'S LOOK AT THE EVIDENCE THAT WE HAVE IN THE PRESENT

12:27PM   25   CASE, CIRCUMSTANTIAL EVIDENCE, WHAT THE INTENT WAS WHEN THE



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                            917


12:28PM    1   MONEY WAS GIVEN TO HIS DAUGHTER.

12:28PM    2        WHAT WE HAVE IS WE HAVE EXHIBITS -- DEFENDANTS' EXHIBITS G

12:28PM    3   AND H.   AND WHAT WE KNOW ABOUT G AND H IS THAT THEY'RE TWO

12:28PM    4   DOCUMENTS THAT WERE LOCATED AT THE EAGLE RIDGE PROPERTY.

12:28PM    5        NOW, THIS IS THE 2004 -- AND I'M NOT GOING TO PUT THEM UP

12:28PM    6   THERE BECAUSE THEY'RE BIG THICK DOCUMENTS.     IT'S THE 2004

12:28PM    7   LIVING TRUST OF MR. KUBUROVICH AND HIS WIFE, AND THEN IT IS

12:28PM    8   ALSO A TRUST AND A WILL DOCUMENT PREPARED FOR MR. KUBUROVICH'S

12:28PM    9   FATHER, WHO IS ALSO CALLED GOYKO KUBUROVICH, SENIOR.

12:28PM   10        AND SO THOSE TWO DOCUMENTS, WHEN YOU LOOK AT THOSE TWO

12:28PM   11   DOCUMENTS, WHAT YOU SEE IS THAT YOU SEE A FAMILY WHO IS VERY

12:28PM   12   COMPLEX IN THEIR ESTATE PLANNING.      YOU'VE GOT THE GRANDFATHER,

12:29PM   13   WHO HAS A TRUST WHICH HAS MR. KUBUROVICH AS THE BENEFICIARY AND

12:29PM   14   IS ISSUED AS THE RESIDUAL BENEFICIARIES, AND THEN YOU HAVE THE

12:29PM   15   WILL AND YOU HAVE CERTAIN BEQUESTS.

12:29PM   16        SO IT'S A COMPLEX DOCUMENT, BUT IF YOU READ THE WHOLE WILL

12:29PM   17   AND THE TRUST TOGETHER, WHAT IS EVIDENCED IS THAT

12:29PM   18   GOYKO KUBUROVICH, SENIOR, HAD A LARGE ESTATE AND THAT ESTATE HE

12:29PM   19   INTENDED TO PASS TO MR. KUBUROVICH AND HIS CHILDREN FOR THE --

12:29PM   20   THE MAJORITY OF IT.

12:29PM   21        THERE ARE SOME PROVISIONS FOR THE TWO SISTERS,

12:29PM   22   MR. KUBUROVICH'S TWO SISTERS, BUT THE BULK OF THE ESTATE GOES

12:29PM   23   TO MR. KUBUROVICH AND HIS ISSUE, HIS CHILDREN.

12:29PM   24        SO WHEN YOU ASK, OKAY, WHAT IS THE INTENT OF THIS MAN WHO

12:29PM   25   IS RECEIVING A MILLION DOLLAR PAYMENT FROM THE SALE OF A



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                             918


12:30PM    1   PROPERTY, WHAT IS THE INTENT OF HIM GIVING THAT MONEY TO HIS

12:30PM    2   CHILDREN?   IS IT REASONABLE TO BELIEVE THAT HIS ACTIONS WERE

12:30PM    3   INTENDED TO CARRY OUT THE WILL OF HIS FATHER?       IT'S A

12:30PM    4   REASONABLE CONCLUSION BASED ON THOSE TWO DOCUMENTS.      IT'S NOT

12:30PM    5   TO EMBARK ON A SCHEME TO DEFRAUD THE GOVERNMENT OR THE

12:30PM    6   BANKRUPTCY COURT.

12:30PM    7        NOW, WE HAVE THESE DOCUMENTS THAT WERE FOUND IN THEIR --

12:30PM    8   WE DON'T KNOW WHETHER THESE DOCUMENTS WERE IN EFFECT IN 2008

12:30PM    9   BECAUSE THEY ARE WHAT THEY ARE.     YOU CAN READ THEM.

12:30PM   10        BUT WHAT WE DO KNOW IS WHAT THEY STATE IS THE DESIRE OF

12:31PM   11   THE GRANDFATHER TO HAVE THE CHILDREN TAKEN CARE OF.

12:31PM   12        AND IF THAT IS CIRCUMSTANTIAL EVIDENCE OF THE INTENT OF

12:31PM   13   THIS FATHER AND IT'S REASONABLE, WHICH I THINK IT'S FAR MORE

12:31PM   14   REASONABLE THAN THE 18 MONTHS PRIOR OR ACTUALLY ALMOST 2 MONTHS

12:31PM   15   PRIOR TO FILING FOR BANKRUPTCY HE INTENDED TO HIDE THESE

12:31PM   16   ASSETS, WHICH HE DIDN'T DO A VERY GOOD JOB OF DOING, I THINK

12:31PM   17   IT'S, I THINK IT'S -- PROOF BEYOND A REASONABLE DOUBT IS NOT

12:31PM   18   EVIDENT IN THOSE FACTS.

12:31PM   19        NOW, WE ALSO HAVE EVIDENCE OF INTENT, CIRCUMSTANTIAL

12:31PM   20   EVIDENCE OF INTENT FROM THE EVIDENCE THAT MR. PARR PRESENTED.

12:31PM   21   HE WAS THE ATTORNEY THAT SET UP THESE, AND THE RECOLLECTION WAS

12:32PM   22   THAT IT WAS FOR THE INHERITANCE OF THESE CHILDREN.       HE COULDN'T

12:32PM   23   REMEMBER WHO IT WAS FROM, BUT HE RECALLED IT WAS SOME KIND OF

12:32PM   24   AN INHERITANCE.

12:32PM   25        WE ALSO HAVE NEIL FORREST WHO TESTIFIED THAT THE MONEY



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                             919


12:32PM    1   THAT WENT TO SECURE THE LOAN OR THE LOAN PAYMENT WAS COMING

12:32PM    2   FROM AN INHERITANCE OF SOME TYPE.

12:32PM    3        AND REMEMBER, THESE STATEMENTS ARE ALL MADE PRIOR TO

12:32PM    4   FILING FOR BANKRUPTCY.    MR. PARR HAD THIS CONVERSATION WITH

12:32PM    5   MR. KUBUROVICH IN 2008.    MR. FORREST HAD THIS CONVERSATION WITH

12:32PM    6   THE KUBUROVICHES IN 2009.

12:32PM    7        SO THIS IS NOT LIKE, OH, I'M GOING TO FILE -- I FILED FOR

12:32PM    8   BANKRUPTCY, AND I HAVE TO HAVE A REASON WHY I GAVE THIS MONEY

12:32PM    9   TO MY CHILDREN.

12:32PM   10        THIS IS STATEMENTS OF INTENT MADE BACK BEFORE -- LONG

12:32PM   11   BEFORE THE BANKRUPTCY.

12:33PM   12        AND, IN FACT, WE ACTUALLY -- THE GOVERNMENT HAS PROVIDED

12:33PM   13   US WITH AN EXHIBIT WHICH IS ACTUALLY DIRECT EVIDENCE OF THE

12:33PM   14   INTENT OF MR. KUBUROVICH IN NOVEMBER OF 2009.      IF YOU LOOK AT,

12:33PM   15   WHEN YOU'RE IN DELIBERATIONS, THERE'S AN EXHIBIT 44.     AND WHAT

12:33PM   16   THAT IS, IS AN APPLICATION TO REFINANCE THE CASTLE LAKE HOME.

12:33PM   17        AND IN NOVEMBER OF 2009 MR. KUBUROVICH AND HIS WIFE WERE

12:33PM   18   ATTEMPTING TO REFINANCE THAT CASTLE LAKE HOME, AND IN THAT

12:33PM   19   APPLICATION THEY WRITE, "OUR INCOME HAS BEEN REDUCED

12:33PM   20   SIGNIFICANTLY.    A DECLINE IN MY REAL ESTATE COMMISSIONS

12:33PM   21   RESULTED IN MINIMAL INCOME/EARNINGS.     A REAL ESTATE DEVELOPMENT

12:34PM   22   INVESTED LLC PARTNERSHIP IS AT ODDS AND UPSIDE-DOWN RESULTING

12:34PM   23   IN MULTIPLE LAWSUITS FOR US.    FROM FEBRUARY 2008 UNTIL

12:34PM   24   JULY 2008, I HAVE A MEDICAL EMERGENCY, STOMACH PROBLEMS

12:34PM   25   RESULTING IN HOSPITALIZATION FOUR TIMES.     OUR MONTHLY BILLS



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                             920


12:34PM    1   HAVE INCREASED BEYOND OUR MONTHLY INCOME."

12:34PM    2        REMEMBER, THIS IS NOVEMBER 2009.

12:34PM    3        "WE HAVE NO ADDITIONAL RESERVES THAT ARE AVAILABLE AT THIS

12:34PM    4   TIME TO MAINTAIN THE PAYMENT ON OUR MORTGAGE LOAN AND COVER

12:34PM    5   BASIC LIVING EXPENSES AT THE SAME TIME.     OUR MONTHLY DEBTS ARE

12:34PM    6   EXCESSIVE, AND WE ARE OVEREXTENDED WITH OUR CREDITORS.      WE OWE

12:34PM    7   275,000 ON CREDIT CARDS AND 250,000 ON A LINE OF CREDIT AND

12:34PM    8   500,000 EQUITY LOAN.   THERE ARE ADDITIONAL REASONS, INCLUDING

12:34PM    9   DEFENDING LAWSUITS, THAT MAKE IT DIFFICULT TO PAY THE MONTHLY

12:35PM   10   PAYMENTS."

12:35PM   11        DO YOU REMEMBER WHAT MR. FORREST SAID ABOUT PAYING

12:35PM   12   ATTORNEYS FOR MEDILEAF?

12:35PM   13        "WE HOPE TO MODIFY OUR LOAN, HOMESTEAD OUR PROPERTY, AND

12:35PM   14   NEGOTIATE OUR DEBTS AND LIABILITIES."

12:35PM   15        THIS IS A STATEMENT OF MR. KUBUROVICH'S INTENT IN NOVEMBER

12:35PM   16   OF 2009.    THAT'S A YEAR AFTER HE GAVE THAT MONEY TO HIS

12:35PM   17   DAUGHTERS.   HE GAVE MONEY THAT HE RIGHTFULLY BELIEVED WAS HIS

12:35PM   18   FATHER'S MONEY TO GIVE TO THE DAUGHTERS, NOT HIS.

12:35PM   19        LET'S GO TO THE THIRD ELEMENT.    THE ACT IS MATERIAL AND

12:36PM   20   HAS NATURAL TENDENCY TO INFLUENCE OR WAS CAPABLE OF INFLUENCING

12:36PM   21   THE ACTS.

12:36PM   22        SO HERE I THINK THE GOVERNMENT SENDS OUT A FEW RED

12:36PM   23   HERRINGS, AND I'M JUST GOING TO GO THROUGH THESE PRETTY

12:36PM   24   QUICKLY.

12:36PM   25        ONE IS THAT THE ADDRESS ON THE FIRST PETITION THAT IT HAS



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                           921


12:36PM    1   THE CASTLE LAKE ADDRESS ON THE INITIAL PETITION FILED IN MAY OF

12:36PM    2   2010, THEY MAKE THAT SEEM LIKE THAT WAS KIND OF -- SOME

12:36PM    3   NEFARIOUS ACTIVITY.

12:36PM    4        WELL, IF YOU LOOK AGAIN AT THEIR OWN GOVERNMENT'S

12:36PM    5   EXHIBIT 44, IT'S CLEAR THAT ALTHOUGH THERE WAS FORECLOSURE

12:36PM    6   PROCEEDINGS, ALTHOUGH THERE HAD BEEN DEFICIENCY NOTICES, AND

12:36PM    7   ALTHOUGH THERE CERTAINLY APPEARS TO BE AN EFFORT TO REMOVE THE

12:36PM    8   KUBUROVICHES FROM THAT HOUSE, THEY WERE FIGHTING TO KEEP IT,

12:36PM    9   AND THEY WERE FIGHTING TO KEEP IT BY TRYING TO REFINANCE WHICH

12:37PM   10   A LOT OF PEOPLE DID IN 2009, AND THAT'S EXHIBIT 44.

12:37PM   11        SO WHAT YOU WANT TO LOOK AT -- AND ALSO MR. GREENE WHEN HE

12:37PM   12   TESTIFIED HE SAID, A LOT OF PEOPLE FILED FOR BANKRUPTCY JUST TO

12:37PM   13   GET A STAY SO THAT THEY WOULDN'T BE REMOVED FROM THEIR HOUSE.

12:37PM   14        SO AGAIN, THAT'S JUST -- THAT'S THROWN IN THERE JUST TO

12:37PM   15   SORT OF MAKE IT SEEM LIKE THEY'RE DOING SOMETHING NEFARIOUS.

12:37PM   16        ALSO, IF YOU LOOK AT THE BANK RECORDS THAT HAVE BEEN PUT

12:37PM   17   INTO THE SCHEDULES, YOU'LL SEE THAT WHEN THE RENT CHECKS

12:37PM   18   STARTED TO BE PAID TO NATA WERE NOT DURING THIS TIME PERIOD

12:37PM   19   BEFORE THEY LOST THE CASTLE LAKE HOUSE FOR GOOD.

12:37PM   20        THEN THE GOVERNMENT -- THEY TALK ABOUT THIS $2,000 IN THE

12:37PM   21   VP BANK FOR MR. KUBUROVICH.    FIRST OF ALL, I THINK, ONCE AGAIN,

12:38PM   22   YOU'VE GOT THE FACT THAT MR. KUBUROVICH IS TRYING TO HIDE THE

12:38PM   23   FACT THAT THERE'S MONEY IN THE VP BANK FOR HIS DAUGHTER YET

12:38PM   24   HE'S OPENING HIS OWN ACCOUNT.

12:38PM   25        IF YOU LOOK AT THE PEOPLE'S EXHIBIT 58-207, AND YOU LOOK



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                            922


12:38PM    1   AT THE VP ACCOUNT FOR MR. KUBUROVICH, WHICH IS -- I'M SORRY.

12:38PM    2        (PAUSE IN PROCEEDINGS.)

12:38PM    3              MS. GILG:   I'M SORRY, I'VE GOT THE WRONG EXHIBIT.

12:39PM    4        BUT YOU'LL SEE ON THE MASTER EXHIBIT OF ALL OF THE

12:39PM    5   ACCOUNTS THAT LIST ALL OF THEM, YOU'LL SEE THE VP ACCOUNT, IT

12:39PM    6   STARTED WITH $2,000, AND THE WHOLE TIME PERIOD THERE WAS $160

12:39PM    7   CHARGE AND IT WAS $2,000 IN 2010.

12:39PM    8        SO THERE WAS JUST NO ACTIVITY IN THAT ACCOUNT.   AND TO SAY

12:39PM    9   THAT HIDING THE FACT THAT THERE WAS ONE ACCOUNT IS MATERIAL AND

12:39PM   10   THAT IT WAS DONE INTENTIONALLY TO INFLUENCE THE BANKRUPTCY

12:39PM   11   COURT IS JUST A REAL STRETCH.

12:39PM   12        AND THE REASON I POINT OUT THAT ACCOUNT IS BECAUSE THAT'S

12:40PM   13   THE ONLY ACCOUNT THAT WAS IN MR. KUBUROVICH'S NAME.

12:40PM   14        NOW, I WOULD -- I WONDER WHAT WOULD HAPPEN IF HE HAD PUT

12:40PM   15   ON HIS BANKRUPTCY PETITION, I ALSO HAVE THE BANK ACCOUNT OF MY

12:40PM   16   DAUGHTER, I ALSO HAVE THE BANK ACCOUNT OF A BUSINESS CALLED

12:40PM   17   MEDILEAF, WHICH I'M JUST A MEMBER OF, I'M A BOARD MEMBER OF, I

12:40PM   18   WONDER WHAT WOULD HAVE HAPPENED IF HE PUT THAT INFORMATION ON

12:40PM   19   HIS CREDIT APPLICATION?

12:40PM   20        IF HE HAD PUT ON HIS CREDIT -- ASK YOURSELF, IF HE PUT ON

12:40PM   21   HIS CREDIT APPLICATION THESE ARE MY BANK ACCOUNTS AND INCLUDED

12:40PM   22   MEDILEAF AND HIS DAUGHTER, THAT WOULD HAVE BEEN CONSIDERED

12:40PM   23   FRAUD BECAUSE THEY AREN'T HIS ACCOUNTS.

12:41PM   24        AND THEN WHEN MR. GREENE WAS ASKED ABOUT THIS VP BANK

12:41PM   25   CHECK, I DON'T KNOW IF YOU NOTICED BUT THE GOVERNMENT PUTS IT



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                            923


12:41PM    1   UP THERE AND THEY KIND OF HIDE THIS PART OF IT.      THEY HIDE WHAT

12:41PM    2   THE AMOUNT WAS.   BECAUSE YOU KNOW, IT'S BEEN A LONG TIME AND

12:41PM    3   THERE HAVE BEEN A LOT OF BANKRUPTCIES SO MR. GREENE COULDN'T

12:41PM    4   HAVE REMEMBERED THE SPECIFICS ABOUT THIS CASE.

12:41PM    5        SO THEY SAID LOOK AT THIS.    LOOK AT THIS, IN 2014 HE JUST

12:41PM    6   SUDDENLY REMEMBERED THIS CHECK THAT HE HAD OR THIS ACCOUNT THAT

12:41PM    7   HE HAD IN LIECHTENSTEIN IN 2010.

12:41PM    8        AND THEN HE GIVES IT TO HIM.      THAT SOUNDS HORRIBLE.

12:41PM    9        AND MR. GREENE WAS LIKE, NO, THAT HAPPENS ALL OF THE TIME.

12:41PM   10   AND THAT WAS BEFORE HE SAW THAT IT WAS A THOUSAND DOLLARS.

12:41PM   11   THAT'S WHY THEY HAVE AMENDMENTS.       PEOPLE DON'T REMEMBER

12:41PM   12   EVERYTHING.

12:41PM   13        LIKE MR. NICK SAID, IN THE SCHEME OF THINGS, THIS THOUSAND

12:41PM   14   DOLLARS IN LIECHTENSTEIN WAS REALLY KIND OF MINIMAL AS FAR AS

12:42PM   15   WHAT YOU REMEMBER AND AS FAR AS YOUR DEBTS GO.

12:42PM   16        SO AGAIN, THAT ASPECT OF THIS CASE IS A RED HERRING.

12:42PM   17   THAT'S NOT A MATERIAL MATTER WHICH INFLUENCED THE BANKRUPTCY

12:42PM   18   COURT.

12:42PM   19        THEN YOU HAVE THE MEDILEAF ACCOUNTS.      THE THIRD RED

12:42PM   20   HERRING IS ALL OF THE MEDILEAF ACCOUNTS.      AND MR. NICK TALKED

12:42PM   21   ABOUT THE GRAPH, AND I'M NOT GOING TO GO INTO IT, BUT IT SEEMS

12:42PM   22   TO ME THAT THE GOVERNMENT IS TRYING TO INFER THAT

12:42PM   23   MR. KUBUROVICH HAD THOSE MEDILEAF ACCOUNTS FOR HIS OWN

12:42PM   24   PURPOSES.   LOOK AT THOSE RECORDS.     THIS WAS -- AGAIN, IF HE HAD

12:43PM   25   PUT THAT THOSE ACCOUNTS WERE HIS UNDER HIS APPLICATION FOR



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                              924


12:43PM    1   REFINANCING, HE WOULD HAVE BEEN CHARGED WITH FRAUD.     ASK

12:43PM    2   YOURSELF THAT EVERY TIME THE GOVERNMENT TELLS YOU THIS WAS HIS

12:43PM    3   ACCOUNT, ASK YOURSELF, WOULD HE HAVE USED THAT TO GET CREDIT?

12:43PM    4          SO WHAT IS THE ACT?   SO LET'S GET TO WHAT REALLY IS THE

12:43PM    5   ACT.    THE ACT IS GIVING THE GIFT TO HIS DAUGHTER IN 2008 WHICH

12:43PM    6   RESULTED IN IT BEING EXCLUDED FROM THE ASSETS IN THE BANKRUPTCY

12:43PM    7   COURT.

12:43PM    8          SO WHAT THAT MEANS IS THAT YOU HAVE TO FIND, NUMBER ONE,

12:43PM    9   THAT IT SHOULD HAVE BEEN REPORTED IN SOME FASHION; AND, NUMBER

12:43PM   10   TWO, THAT ITS FAILURE TO REPORT INFLUENCED THE BANKRUPTCY

12:43PM   11   COURT.

12:44PM   12          NOW, WHAT THAT HAS TO MEAN IS THAT THE BANKRUPTCY COURT

12:44PM   13   DIDN'T KNOW ABOUT IT, AND THIS IS WHERE THE GOVERNMENT HAS

12:44PM   14   REALLY BEEN ATTEMPTING TO PULL THE WOOL OVER YOUR EYES.       THIS

12:44PM   15   IS WHERE IT IS SO APPARENT THAT THESE ASSETS WERE KNOWN TO THE

12:44PM   16   BANKRUPTCY COURT.    HOW DO WE KNOW THAT?    WE KNOW THAT BECAUSE

12:44PM   17   MR. PARR, DEFENDANT'S EXHIBIT O, IN 2012 RECEIVED A SUBPOENA

12:44PM   18   FROM THE ATTORNEY REPRESENTING THE TRUSTEE.

12:44PM   19          AND WHAT DOES THAT SUBPOENA ASK FOR?    IT ASKS FOR ALL

12:44PM   20   INFORMATION, DOCUMENTS, INCLUDING BUT NOT LIMITED TO BYLAWS,

12:44PM   21   ARTICLES, PARTNERSHIP AGREEMENTS, GENERAL AND LIMITED PARTNERS,

12:44PM   22   CONTRIBUTIONS, CAPITAL ACCOUNTS, FUNDING, MEMBERS, INVESTORS,

12:45PM   23   ET CETERA, FOR DESTRO LLC, CASE NUMBER FILED 11-13-2008.

12:45PM   24          WE KNOW THAT THEY KNEW ABOUT DESTRO.

12:45PM   25          WELL, WHAT ABOUT NATA?   WE KNOW THEY KNEW ABOUT NATA



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                               925


12:45PM    1   BECAUSE THEY GOT THE SAME TYPE OF SUBPOENA FOR NATA, MR. PARR

12:45PM    2   DID.

12:45PM    3          NOW, HE CAN'T RECALL WHETHER OR NOT THEY EVER PICKED UP

12:45PM    4   THE MATERIALS OR WHAT, BUT THEY KNEW ABOUT IT, THAT'S WHAT IS

12:45PM    5   IMPORTANT.    THEY KNEW ABOUT IT.

12:45PM    6          WELL, THE GOVERNMENT MAY ARGUE, WELL, YEAH, THEY KNEW

12:45PM    7   ABOUT IT, BUT THEY DIDN'T KNOW WHAT HAD HAPPENED TO IT BECAUSE,

12:45PM    8   I DON'T KNOW WHY, THEY DIDN'T KNOW -- THEY DECIDED NOT TO

12:45PM    9   FOLLOW UP ON THE SUBPOENAS OR THEY DIDN'T KNOW WHAT THE BANK

12:45PM   10   ACCOUNTS WERE, I DON'T KNOW.

12:45PM   11          BUT THEN WE HAVE AGENT KIKUGAWA.    AND WHAT DID SHE SAY?

12:45PM   12   SHE SAID IN 2014 THEY KNEW ABOUT EAGLE RIDGE.       SO WHAT WE KNOW

12:46PM   13   IS THAT THE GOVERNMENT, OR THE TRUSTEES, I'M SORRY, THE

12:46PM   14   BANKRUPTCY TRUSTEE -- WELL, JUST THE BANKRUPTCY TRUSTEE KNEW

12:46PM   15   ABOUT THIS AS EARLY AS 2012 AND NO LATER THAN 2014 THEY KNEW

12:46PM   16   ABOUT EVERYTHING.

12:46PM   17          AND REMEMBER WHAT MR. LAFFREDI SAID.    MR. LAFFREDI SAID

12:46PM   18   THAT THE BANKRUPTCY TRUSTEE GETS THE BANK STATEMENTS.      SO

12:46PM   19   AGAIN, THIS SECRET TRANSFERRING, IT DOESN'T TAKE A GENIUS TO

12:46PM   20   FIGURE IT OUT WHEN IT GOES TO GOYKO KUBUROVICH TO

12:46PM   21   KRISTEL KUBUROVICH WITH A NOTE ON THE DEPOSIT SLIP WHERE THAT

12:46PM   22   MONEY IS COMING FROM, THEY KNEW ABOUT IT.      SO HOW COULD IT

12:46PM   23   INFLUENCE THE BANKRUPTCY COURT IF THEY KNEW ABOUT IT?      THAT'S

12:46PM   24   WHAT YOU HAVE TO ASK YOURSELF, AND THAT'S THE BIG ISSUE HERE.

12:46PM   25   THEY'RE CHARGED WITH THIS CONCEALING.      WELL, IT CONTINUED UNTIL



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                               926


12:46PM    1   THE END OF THE DISCHARGE.    NO, IT DIDN'T.    THE BANKRUPTCY COURT

12:46PM    2   KNEW ABOUT THESE ASSETS.    PLEASE DON'T FORGET THAT.

12:47PM    3        AND MR. SIMEON GETS THE LAST SHOT HERE.       SO I KNOW I'M

12:47PM    4   GETTING OVERLY ANXIOUS, BUT I JUST, I ASK YOU IF YOU DON'T

12:47PM    5   REMEMBER ANYTHING ABOUT WHAT I SAY, REMEMBER THAT.

12:47PM    6        THEN THE FOURTH ELEMENT IS THAT THE PETITION HAS TO BE

12:47PM    7   FILED WITH THE INTENT TO CARRY OUT THE SCHEME, WHICH IS THE

12:47PM    8   SCHEME, ACCORDING TO THE GOVERNMENT, IS TO PILE UP DEBT, GET

12:47PM    9   RID OF ASSETS.

12:47PM   10        ONCE AGAIN, I KEEP COMING BACK TO HOW IS IT THAT IN 2008

12:48PM   11   MR. KUBUROVICH PLANNED TO FILE FOR BANKRUPTCY 18 MONTHS LATER?

12:48PM   12        BUT MORE IMPORTANTLY, HOW IS IT THAT HE COULD POSSIBLY

12:48PM   13   FIND THAT MY CLIENT KNEW ABOUT THIS?      THERE WAS HARDLY ANY

12:48PM   14   EVIDENCE THAT SHE KNEW THAT THERE WAS A BANKRUPTCY PETITION LET

12:48PM   15   ALONE WHAT WAS IN THE DOCUMENTS.       THERE'S BEEN NO EVIDENCE THAT

12:48PM   16   SHE HAD -- SHE SIGNED NOTHING RELATED TO THE BANKRUPTCY

12:48PM   17   PETITION.   NOBODY CONTACTED HER RELATED TO THE BANKRUPTCY.

12:48PM   18   THERE WAS NO EVIDENCE THAT SHE WAS CONTACTED ABOUT THE

12:48PM   19   BANKRUPTCY PETITION.

12:48PM   20        EVEN MR. PARR COULDN'T REMEMBER IF HE TALKED TO HER AFTER

12:48PM   21   HE RECEIVED THE SUBPOENAS.

12:48PM   22        SO TO SAY THAT NOT ONLY DID MR. KUBUROVICH FILE WITH THE

12:49PM   23   INTENT, BUT THAT SHE HELPED HIM TO DO THAT WITH NO EVIDENCE,

12:49PM   24   WITH ZERO EVIDENCE.

12:49PM   25        IF IT WERE OUR BURDEN, WE WOULD WIN THAT ONE.      AND JUST



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                               927


12:49PM    1   BECAUSE YOU REPEAT THE TIMELINE OF THESE TRANSFERS, AS

12:49PM    2   MR. SCHENK DID USING A SINISTER VOICE, DOESN'T MAKE IT

12:49PM    3   SINISTER.

12:49PM    4          WELL, IN DECEMBER OF 2008 THEY OPENED THIS BANK ACCOUNT,

12:49PM    5   AND THEN THEY OPENED THIS BANK ACCOUNT AND THEN THEY

12:49PM    6   TRANSFERRED THE FUNDS HERE.     AND THERE -- AND, YES, OVER THE

12:49PM    7   COURSE OF 18 MONTHS THERE WERE SEVERAL BANK TRANSFERS ALL

12:49PM    8   DOCUMENTED VERY, VERY CAREFULLY TO BE TRACED BACK PRECISELY TO

12:49PM    9   THE SOURCE.

12:49PM   10          WHY?   BECAUSE NO ONE WAS TRYING TO HIDE ANYTHING.     IT

12:49PM   11   WASN'T A SCHEME TO HIDE ANYTHING.      SO YOU CAN SAY IT ONE WAY

12:50PM   12   AND YOU CAN SAY IT ANOTHER WAY, BUT IT'S ALL THE SAME THING.

12:50PM   13   THE PROPERTY WAS EASILY TRACED.

12:50PM   14          NOW, THE OTHER, THE OTHER ASPECT OF THE GOVERNMENT'S CASE

12:50PM   15   THAT THEY TALK ABOUT THIS EXHIBIT 8, THESE CHECKS THAT WERE

12:50PM   16   SIGNED, THERE'S -- I THINK THERE'S FOUR CHECKS IN THE PACKET OF

12:50PM   17   SEVERAL CHECKS THAT WERE SIGNED BY MY CLIENT BUT WEREN'T FILLED

12:50PM   18   OUT.    AND I JUST ASK YOU TO LOOK AT THAT EXHIBIT BECAUSE

12:50PM   19   THERE'S ALSO THIS CHECK, AND THAT'S THE CHECK THAT IS WRITTEN

12:50PM   20   BY MY CLIENT TO HER MOTHER, PATTY KUBUROVICH, AND IT'S

12:51PM   21   DECEMBER 29TH, 2008, AND IT'S A CHECK YOU'LL NOTICE THAT WAS

12:51PM   22   NEVER CASHED.     IT WAS JUST A CHECK THAT THEY FOUND AT THE

12:51PM   23   HOUSE.    AND ASK YOURSELF WHAT DOES THIS MEAN?

12:51PM   24          WELL, REMEMBER, FATHER AND DAUGHTER WENT ON A TRIP TO

12:51PM   25   EUROPE AT THE BEGINNING OF JANUARY IN 2009.         THAT WAS WHEN THEY



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                               928


12:51PM    1   WENT TO HIDE THE MONEY IN LIECHTENSTEIN, WHICH BY THE WAY, IF

12:51PM    2   YOU REALLY WANT TO HIDE MONEY IN LIECHTENSTEIN, DO YOU REALLY

12:51PM    3   HAVE TO WIRE IT WHEN YOU'RE ACTUALLY FLYING THERE TO BE THERE?

12:51PM    4   I MEAN, YOU'RE ACTUALLY PHYSICALLY GOING THERE AND YOU WANT TO

12:51PM    5   WIRE IT SO YOU CAN HIDE IT?    AGAIN, IT JUST DOESN'T MAKE SENSE.

12:51PM    6        BUT AT ANY RATE, THIS CHECK IS LEFT AT THE HOUSE.       AND YOU

12:51PM    7   CAN ASK YOURSELF, WHY DID YOU LEAVE A CHECK LIKE THAT AT THE

12:51PM    8   HOUSE?   AGAIN, GO BACK TO THE DOCUMENTS G AND H, THE ESTATE

12:51PM    9   PLANNING DOCUMENTS OF THESE PEOPLE.     THEY ARE VERY METICULOUS

12:52PM   10   IN THE MANNER IN WHICH THEY PLANNED THEIR ESTATE.

12:52PM   11        AND WHEN PEOPLE ARE TRAVELLING OUT OF THE COUNTRY, PERHAPS

12:52PM   12   THEY FEEL A REASONABLE INTERPRETATION, THEY FEEL THAT THEY WANT

12:52PM   13   TO MAKE SURE THAT IF SOMETHING, HEAVEN FORBID, HAPPENS TO

12:52PM   14   KRISTEL, THAT SOMEBODY WILL BE ABLE TO ACCESS THE ACCOUNT.

12:52PM   15        AND REMEMBER, THIS ACCOUNT FOR NATA WAS FOR HER SISTER AND

12:52PM   16   HERSELF.   HER SISTER HAD NO SIGNING AUTHORITY ON ANY OF THE

12:52PM   17   ACCOUNTS BECAUSE SHE WAS A MINOR, AND MR. PARR TESTIFIED TO

12:52PM   18   THAT.

12:52PM   19        SO AGAIN, THEY MADE THIS THING, YOU KNOW, IF YOU SAY IT'S

12:52PM   20   SINISTER AND YOU HOLD IT UP AND SAY SIGNED CHECKS.       I THINK

12:52PM   21   THERE'S A REASONABLE EXPLANATION FOR THAT.

12:53PM   22        NOW WITH REGARD TO COUNT TWO.     IT'S KIND OF A LONG

12:53PM   23   INSTRUCTION, AND I'M NOT GOING TO READ IT ALL TO YOU BECAUSE

12:53PM   24   ESSENTIALLY IT BREAKS DOWN INTO TWO THINGS.        SOMETHING WAS

12:53PM   25   CONCEALED AND THAT SOMETHING THAT WAS CONCEALED IS PART OF THE



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                             929


12:53PM    1   DEBTOR'S ESTATE.

12:53PM    2        I'M NOT GOING TO KEEP GOING ABOUT WHAT WAS CONCEALED OR

12:53PM    3   WHAT WAS NOT CONCEALED, BUT REMEMBER WHAT WE KNOW IS AGENT

12:53PM    4   KIKUGAWA KNEW ABOUT -- SHE HAD ALL OF THE BANK RECORDS IN 2014

12:53PM    5   AND KNEW ABOUT THE EAGLE RIDGE PROPERTY AND THE TRUSTEE KNEW

12:54PM    6   ABOUT NATA AND DESTRO IN 2012.

12:54PM    7        NOW, WHAT IS A DEBTOR'S ESTATE?     THIS IS WHERE I THINK THE

12:54PM    8   GOVERNMENT'S POSITION IS STRETCHING THE ANALYSIS AS FAR AS WHAT

12:54PM    9   COULD BE CONSIDERED THE DEBTOR'S ESTATE.     THEY SEEMED TO BE

12:54PM   10   IMPLYING -- AND AGAIN, YOU'LL HAVE ALL OF THE INSTRUCTIONS.

12:54PM   11   THESE ARE NOT THE INSTRUCTIONS.    THIS IS JUST MY CHART.   YOU'LL

12:54PM   12   HAVE THE INSTRUCTIONS THAT BASICALLY TELL YOU THE DEBTOR'S

12:54PM   13   ESTATE IS BASICALLY THE LEGAL OR EQUITABLE INTEREST.    LEGAL

12:54PM   14   INTEREST IS TITLE.

12:54PM   15        I DON'T THINK ANYONE HERE IS ASSERTING THAT MR. KUBUROVICH

12:54PM   16   HAD TITLE TO THE HOUSE OR HAD A LEGAL INTEREST IN ANY OF THE

12:55PM   17   PROPERTY.   SO I BELIEVE THAT THEY WILL BE ARGUING THAT HE HAD

12:55PM   18   AN EQUITABLE INTEREST.

12:55PM   19        WELL, WHAT IS AN EQUITABLE INTEREST?     SOME WOULD SAY THAT

12:55PM   20   THAT'S AN INTEREST THAT YOU HAVE AGAINST ONE PERSON.    FOR

12:55PM   21   INSTANCE, IF YOU'RE THE BENEFICIARY OF A TRUST, YOU HAVE AN

12:55PM   22   EQUITABLE INTEREST IN THE ASSETS OF THAT TRUST BUT YOU HAVE --

12:55PM   23   YOU HAVE A RECOURSE OVER THE TRUSTEE.     IF THEY WERE TO DO

12:55PM   24   SOMETHING AGAINST -- THAT IS TO YOUR DETRIMENT AS THE

12:55PM   25   BENEFICIARY, YOU HAVE AN ACTION AGAINST THE TRUSTEE.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                             930


12:55PM    1         BUT IF SOMEBODY ELSE, A THIRD PARTY COMES AND DOES

12:55PM    2   SOMETHING TO THE TRUST, YOU HAVE NO ACTION AGAINST THAT THIRD

12:55PM    3   PARTY.   IT'S A LITTLE CONCEPT OF WHAT EQUITABLE AND LEGAL

12:55PM    4   INTEREST IS, AND I THINK MR. LAFFREDI, KIND OF -- HE DIDN'T

12:56PM    5   GIVE A VERY SATISFACTORY ANSWER.       MR. GREENE, HE DIDN'T GIVE A

12:56PM    6   VERY SATISFACTORY ANSWER.

12:56PM    7         MY POINT IS THAT I DON'T THINK YOU HAVE TO DECIDE WHAT IT

12:56PM    8   IS.   THE BOTTOM LINE IS THAT WHEN MR. GREENE, THE GOVERNMENT'S

12:56PM    9   OWN WITNESS, TESTIFIED, HE SAID I WOULD NOT HAVE ADVISED MY

12:56PM   10   CLIENT TO PUT THAT IN, IN HIS ESTATE OR IN ANY OF THE SECTIONS

12:56PM   11   THAT ASKS ABOUT TRANSFERS.

12:56PM   12         SO HIS ATTORNEY WOULD NOT HAVE PUT THAT THERE.     THAT'S ALL

12:56PM   13   YOU REALLY NEED TO KNOW, WHAT WOULD HIS ATTORNEY ADVISE HIM

12:56PM   14   BECAUSE THAT'S WHY YOU GO TO AN ATTORNEY.

12:56PM   15         AND THIS ATTORNEY, HE SAID RIGHT THERE, HE SAID, NO, I

12:56PM   16   WOULDN'T HAVE HAD HIM PUT THAT ON THERE.

12:56PM   17         SO WHETHER IT'S A LEGAL OR EQUITABLE INTEREST, I DON'T

12:57PM   18   THINK YOU HAVE TO SPEND ALL THAT MUCH TIME FIGURING IT OUT.

12:57PM   19   ASK YOURSELF, IF MY ATTORNEY TOLD ME NOT TO PUT IT ON THERE,

12:57PM   20   I'M NOT GOING TO PUT IT ON THERE.

12:57PM   21         AND ALSO ASK YOURSELF WHAT WOULD HAVE HAPPENED IF

12:57PM   22   MR. KUBUROVICH WENT AND HE WIPED OUT MS. KUBUROVICH'S CHECKING

12:57PM   23   ACCOUNT AND HE TOOK ALL OF THAT MONEY?      WOULD HE BE ENTITLED TO

12:57PM   24   IT?   NO.   THAT WOULD BE THEFT, AND SHE COULD GO AFTER HIM.

12:57PM   25         NOW, WOULD SHE?   I DON'T KNOW, I DON'T KNOW IF SHE WOULD



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                           931


12:57PM    1   BECAUSE, YOU KNOW, HE'S HER FATHER.    HAVING A RELATIONSHIP, A

12:57PM    2   CLOSE RELATIONSHIP, A CONTROLLING RELATIONSHIP IS NOT ILLEGAL.

12:57PM    3        SO HAVING THESE SIGNED CHECKS, BEING ABLE TO NEGOTIATE A

12:58PM    4   LOAN, ALL OF THESE THINGS DO NOT MEAN THAT HE CONTROLS THE

12:58PM    5   ASSETS.   IT MEANS HE CONTROLS HIS DAUGHTER.

12:58PM    6        SO LET'S JUST TALK A BIT ABOUT AIDING AND ABETTING BECAUSE

12:58PM    7   THAT'S WHAT MY CLIENT -- FIRST YOU HAVE TO FIND THAT

12:58PM    8   MR. KUBUROVICH COMMITTED BANKRUPTCY FRAUD.     AND YOU'RE PROBABLY

12:58PM    9   WONDERING WHY AM I GOING THROUGH ALL OF THAT PART OF THE

12:58PM   10   EVIDENCE?   BUT THAT'S IMPORTANT BECAUSE IF YOU FIND HIM NOT

12:58PM   11   GUILTY, THEN YOU DON'T EVEN HAVE TO CONSIDER MY CLIENT.

12:58PM   12        SO LET'S LOOK AT WHAT THIS AIDING AND BETTING NOTION IS

12:59PM   13   AND WHAT THE EVIDENCE IS OF SUCH AIDING AND ABETTING.    AGAIN,

12:59PM   14   YOU WILL HAVE THE INSTRUCTION, AND IT PROVIDES SOME ASSISTANCE

12:59PM   15   THAT SHE AIDED IN THIS SCHEME, BUT MORE IMPORTANTLY, THAT SHE

12:59PM   16   HAD THE SPECIFIC INTENT AND KNEW OF WHAT WAS GOING ON.

12:59PM   17        NOW, THE GOVERNMENT PRODUCED EVIDENCE AND SAID THAT WE

12:59PM   18   HAVE THE CLIPS OF THE VIDEO OF THE INTERVIEW WITH MY CLIENT

12:59PM   19   WHERE THE OFFICER, SHE LOOKS VERY DISTRAUGHT AND VERY CONFUSED

12:59PM   20   AND VERY UPSET, HER DEMEANOR IS ONE OF EXHAUSTION.

12:59PM   21        AND THE -- AND REMEMBER THE STIPULATION SAYS THAT IF THIS

12:59PM   22   WAS AN UNRELATED QUESTIONING ON A SEPARATE INVESTIGATION.

12:59PM   23        AND THEN HE STARTS ASKING HER ABOUT FOUR BANK ACCOUNTS,

12:59PM   24   AND SHE'S JUST SHAKING HER HEAD.

12:59PM   25        AND THEN HE ASKS HER, WELL, WHAT ABOUT THE HOUSE YOU LIVE



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                            932


01:00PM    1   IN, WHOSE NAME IS IT IN?

01:00PM    2        AND SHE HAS HER HANDS ON HER HEAD, AND SHE'S LEANING, AND

01:00PM    3   SHE SAYS I DON'T KNOW.

01:00PM    4        NOW, TO ME THAT SOUNDS LIKE SOMEBODY WHO IS NOT FOLLOWING

01:00PM    5   THE SCHEME TO DEFRAUD BECAUSE IF SHE WAS TRYING TO DEFRAUD

01:00PM    6   ANYONE, THEN SHE WOULD SAY, WELL, IT'S MY HOUSE, AND IT'S

01:00PM    7   ALWAYS BEEN MY HOUSE, AND I'M THE SOLE OWNER.      AND THAT WOULD

01:00PM    8   BE CONSISTENT WITH HER HAVING KNOWLEDGE AND PARTICIPATING IN

01:00PM    9   THIS SCHEME, NOT I DON'T KNOW.    SO, IN FACT, THAT EVIDENCE CUTS

01:00PM   10   THE OTHER WAY.

01:00PM   11        THEN YOU HAVE THE WARDA LOAN WHICH THE GOVERNMENT BROUGHT

01:00PM   12   THIS WITNESS IN AND HE TESTIFIED THAT THERE'S THIS DEAL AND HE

01:00PM   13   HAD HIS ATTORNEY DO SOME RESEARCH INTO IT.

01:00PM   14        MR. NICK SHOWED HIM THE E-MAIL WHICH CLEARLY HE WAS

01:01PM   15   ADVISED WHOSE PROPERTY THIS WAS.

01:01PM   16        AND THE GOVERNMENT WANTS YOU TO BELIEVE, WELL, THIS WAS

01:01PM   17   JUST A LOAN FOR MR. KUBUROVICH'S BUSINESS, FOR HIS BUSINESS,

01:01PM   18   MEDILEAF.   AND SO YOU HAVE NEIL FORREST WHO TESTIFIED, YOU

01:01PM   19   KNOW, THIS WAS A BUSINESS THAT WE WERE ALL INVOLVED IN.

01:01PM   20        AND HE TESTIFIED ABOUT MY CLIENT'S INVOLVEMENT.     HE

01:01PM   21   TESTIFIED ABOUT THE FINANCIAL DIFFICULTIES THAT THEY WERE GOING

01:01PM   22   THROUGH AND THEIR ATTEMPTS TO GET THE PERMIT AND LEGAL FEES AND

01:01PM   23   ALL OF THE ANTICIPATED EXPENSES INVOLVED IN THAT.

01:01PM   24        AND HE TALKED ABOUT -- HE WAS EMOTIONALLY INVESTED IN THAT

01:01PM   25   ENTITY.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                              933


01:01PM    1        AND WHEN HE TALKED ABOUT IT IN CLOSING HE WAS IN TEARS.

01:01PM    2   THIS WAS SOMETHING THAT PEOPLE DID TOGETHER.       AND YOU MAY NOT

01:01PM    3   THINK THAT THE FATHER SHOULD HAVE THE DAUGHTER INVOLVED IN HIS

01:01PM    4   BUSINESS, BUT SHE WAS.    AND WHETHER YOU AGREE WITH THAT, HE'S

01:02PM    5   NOT BEING CHARGED WITH HAVING HIS DAUGHTER INVOLVED IN HIS

01:02PM    6   BUSINESS.   SHE WAS INVOLVED.

01:02PM    7        AND YOU'LL READ DEFENSE EXHIBIT, THE ONE WITH EXHIBIT E,

01:02PM    8   AND THAT'S THE ONE WITH THE LOAN, THE PROMISSORY NOTE WITH

01:02PM    9   KRISTEL AND MEDILEAF, AND YOU'LL SEE THAT IT'S PREFACED WITH

01:02PM   10   THIS LIST OF EVERYTHING.    NOT ONLY IS IT JUST THE LOAN, BUT IT

01:02PM   11   ENCOMPASSES EVERYTHING THAT THE LOAN IS GOING TO BE USED FOR IN

01:02PM   12   INCREMENTS, AND IT'S A VERY DETAILED LIST OF WHAT IS GOING TO

01:02PM   13   HAPPEN WITH THAT MONEY, AND ALL OF IT GOES TO MEDILEAF.

01:02PM   14        SO THE NOTION THAT MR. KUBUROVICH -- AND REMEMBER, THIS IS

01:02PM   15   IN 2009.    MEDILEAF WAS INCORPORATED IN I THINK IT WAS, THE

01:02PM   16   WITNESS TESTIFIED, IN MARCH OR MAY OF 2009.        AND THIS IS WHEN

01:03PM   17   THE LOANS WERE EXTENDED IN 2009 AND 2010.     AND WHAT YOU WON'T

01:03PM   18   FIND IS THE WARDA LOAN OR THE FONT LOAN.     ALL YOU HAVE IS THE

01:03PM   19   DOCUMENTED EVIDENCE.   YOU WON'T FIND THAT THOSE LOANS ARE

01:03PM   20   DECLARED ON THE BANKRUPTCY PAPERS BECAUSE THEY WEREN'T HIS

01:03PM   21   LOANS.   THEY WERE SECURED BY THE EAGLE RIDGE PROPERTY.      THEY'RE

01:03PM   22   COMPLETELY SEPARATE FROM WHAT WE'RE TALKING ABOUT HERE.

01:03PM   23        AND YOU ALSO -- IN DEFENDANT'S EXHIBIT F YOU'LL SEE THAT

01:03PM   24   THERE ARE CHECKS THAT WERE PAID TO MEDILEAF FROM THE NATA --

01:03PM   25   FROM KRISTEL'S ACCOUNT, KRISTEL KUBUROVICH'S ACCOUNT.       AND IF



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                               934


01:04PM    1   YOU LOOK AT THE SPREADSHEETS OF MS. KIKUGAWA YOU'LL ALSO SEE

01:04PM    2   WHERE THE MONEY WENT FROM THE LOANS TO -- SOME WENT TO MEDILEAF

01:04PM    3   AND SOME WENT TO PURCHASE A CAR FOR MS. KUBUROVICH AND FOR HER

01:04PM    4   SISTER.   YOU'RE NOT GOING TO SEE MONEY GOING OUT OF THE NATA OR

01:04PM    5   KRISTEL'S ACCOUNT GOING TO PAY FOR MR. KUBUROVICH'S DEBTS.

01:04PM    6   YOU'RE NOT GOING TO SEE THAT.    IF YOU TAKE THE TIME TO LOOK,

01:04PM    7   YOU'RE NOT GOING TO FIND THAT.

01:04PM    8        SO WHERE DO WE GET ANY KIND OF EVIDENCE OF

01:04PM    9   MS. KUBUROVICH'S INTENT?    AND I WOULD ASK YOU TO READ THE BLOG

01:04PM   10   THAT MR. SCHENK REFERRED TO.    THAT'S EXHIBIT 47.     IT'S WRITTEN

01:05PM   11   BACKWARDS SO I'M JUST GOING TO TAKE SOME CHOICE PHRASES FROM

01:05PM   12   HERE.

01:05PM   13        THE FIRST IS JANUARY 12TH WHEN SHE FIRST GETS BACK.       "I'M

01:05PM   14   HOME AND IT'S SPLENDID.    MY PARENTS TOOK OFF TO HAWAII TILL

01:05PM   15   FRIDAY, AND MY SISTER IS AT A FRIEND'S TILL TUESDAY.       SO LUCKY

01:05PM   16   ME, I GET THE HOUSE TO MYSELF FOR TWO DAYS.        IT'S NICE TO GET

01:05PM   17   SOME PEACE AND QUIET."

01:05PM   18        THIS IS THE GIRL WHO HAS JUST COME BACK FROM ENGAGING IN A

01:05PM   19   SCHEME TO DEFRAUD THE BANKRUPTCY COURT IN ABOUT 18 MONTHS.

01:05PM   20        THEN SHE SAYS -- THIS IS WHILE THEY'RE IN EUROPE.       SHE

01:05PM   21   SAYS, "MY DAD AND I ARGUED ALL DAY.    NOTHING BESIDES THAT AND

01:05PM   22   EXCEPT FOR MEETING A REALLY NICE BOY WHO SPOKE ABSOLUTELY NO

01:06PM   23   ENGLISH WHO HELPED US WITH OUR BAGS AT TWO STOPS AND STARED AT

01:06PM   24   ME FOR HALF AN HOUR ON OUR FIRST BUS, HA, HA, IT WAS SWEET.

01:06PM   25   ANYWAYS, I'M EXHAUSTED FOR LUGGING AROUND A 55-POUND BAG FOR 2



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                              935


01:06PM    1   AND A HALF HOURS AND MENTALLY DRAINED FROM, WELL, DISAGREEING

01:06PM    2   WITH MY DAD ALL DAY."

01:06PM    3        THAT'S THE RELATIONSHIP THAT THESE TWO HAVE.

01:06PM    4        AND THEN SHE SAYS -- ABOUT WHEN THEY CHECK INTO A SWISS

01:06PM    5   COTTAGE SHE SAYS, "WHERE WE CHECKED IN TO OUR VERY QUAINT

01:06PM    6   TRADITIONAL SWISS COTTAGE LIKE HOTEL WHICH IS ABSOLUTELY

01:06PM    7   ADORABLE.   AS SOON AS WE CHECKED IN I HEADED OVER TO THE HR

01:06PM    8   GIGER BAR MUSEUM.    IT WAS ABSOLUTELY INCREDIBLE.      I DON'T THINK

01:06PM    9   I'VE EVER BEEN SO INSPIRED.     IT WAS EVERYTHING I HOPED FOR AND

01:07PM   10   MORE."

01:07PM   11        SO SHE TALKS ABOUT A MUSEUM INSTEAD OF A BANK IN

01:07PM   12   LIECHTENSTEIN IN HER BLOG, AND THAT MAKES HER GUILTY OF A

01:07PM   13   SCHEME TO DEFRAUD?

01:07PM   14        AND THEN LATER ON SHE SAYS, "I'M KIND OF SAD BECAUSE I

01:07PM   15   MISS EVERYONE BACK HOME, ESPECIALLY MY MOM AND MY BEST FRIEND.

01:07PM   16   HOPEFULLY THE NEXT DAY AND A HALF WILL FLY BY.        I'M READY TO GO

01:07PM   17   HOME, KIND OF."

01:07PM   18        THIS IS THE DAY BEFORE.     "I'M IN LOVE.      SO MONDAY

01:07PM   19   CONSISTED OF A LOT OF SIGHTSEEING AND ATTEMPTING TO GET REST.

01:07PM   20   I LOVE THE ARCHITECTURAL DESIGN AND A LOT OF THE BUILDINGS OUT

01:07PM   21   HERE, THEY HAVE SO MUCH MORE CHARACTER AND TELL ME SO MUCH MORE

01:07PM   22   STORIES THAN THE VERY BLAND BUILDINGS WE HAVE IN THE STATES,

01:07PM   23   EXCEPT FOR SOLVANG, WHICH IS A RIP OFF OF A BUILDING HERE ANY

01:07PM   24   WAYS."

01:07PM   25        AND THIS IS THE KIND OF THINGS SHE'S TALKING ABOUT.



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                                  936


01:08PM    1        SHE TALKS ABOUT HER DINNER LAST NIGHT.         SHE TALKS ABOUT

01:08PM    2   AMSTERDAM.

01:08PM    3        "THE CITY, FROM WHAT I'VE SEEN, REMINDS ME OF A FOREIGN

01:08PM    4   MIX OF SAN FRANCISCO AND MY BELOVED SAN JOSE.        I THINK I WANT

01:08PM    5   TO MOVE HERE."

01:08PM    6        AND THIS IS THE FIRST DAY THAT THEY LAND.        "THE FIRST

01:08PM    7   THING I NOTICED HAPPENS TO BE A BONDAGE SEX STORE IN THE

01:08PM    8   AIRPORT.   MY DAD AND I TOOK A MOMENT AND JUST STARED AT IT

01:08PM    9   BEFORE REALIZING WE HAD TO RUSH TO OUR GATE TO BOARD OUR SECOND

01:08PM   10   FLIGHT."

01:08PM   11        THIS IS WHAT SHE'S WRITING.       SHE'S NOT WRITING ABOUT A

01:08PM   12   BANK IN LIECHTENSTEIN.

01:09PM   13        AND THEN FIRST NIGHT THERE AND SHE WRITES, "IT COMES TIME

01:09PM   14   WHERE I'M LAYING IN A FOREIGN BED, PRETTY STOKED OF MY

01:09PM   15   SURROUNDINGS WHEN I REALIZE I MISS MY KITTY."

01:09PM   16        THIS IS THE GIRL WHO PLANNED A SCHEME TO GO TO EUROPE WITH

01:09PM   17   HER FATHER SO SHE COULD HIDE HIS MONEY BUT FORGOT TO BRING THE

01:09PM   18   MONEY SO THEY HAD TO WIRE IT.

01:09PM   19        SO AS I CONCLUDE, I WANT TO GO BACK TO OUR RAFT.        THREE

01:09PM   20   RAFTS ARE GOING TO TAKE YOU TO THE ISLAND OF PROOF BEYOND A

01:09PM   21   REASONABLE DOUBT.    WHAT WERE THE COMPONENTS THAT THE GOVERNMENT

01:10PM   22   PRESENTED TO YOU TO BUILD THIS RAFT?

01:10PM   23        WE HAD MR. LAFFREDI.     AND ONE THING I WANT TO SAY ABOUT

01:10PM   24   THIS CASE IS THAT I DON'T THINK ANYONE IS HERE SAYING THAT A

01:10PM   25   WITNESS LIED.    YOU KNOW, THIS IS NOT -- YOU KNOW, THERE'S A



                                   UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                                937


01:10PM    1   WHOLE JURY INSTRUCTION ABOUT CREDIBILITY OF A WITNESS.       AND I

01:10PM    2   DON'T THINK WE'RE SAYING THAT A WITNESS LIED.       YOU DON'T HAVE

01:10PM    3   TO FIND ANYONE LIED TO FIND THAT THE PROOF IS LACKING.

01:10PM    4        SO WE HAD MR. LAFFREDI, AND I'D LIKE TO THINK OF

01:10PM    5   MR. LAFFREDI AS HE COMES TO THE DOCK, HE COMES TO THE PIER, AND

01:10PM    6   HE HAS GOT THE TWINE.    HE HAS THIS TWINE, AND ALL OF THESE

01:10PM    7   THEORIES, AND ALL OF THESE -- UNDERSTANDING OF THESE FORMS

01:10PM    8   WHICH NEEDS TO BE EXPLAINED BY THE WAY BECAUSE WHY?       BECAUSE

01:10PM    9   THE AVERAGE PERSON DOESN'T HAVE FORMS.      SO HE'S SAYING I HAVE

01:10PM   10   GOT MY TWINE HERE, AND I'M JUST COMING WITH A LOSS.

01:11PM   11        AND THEN WE HAVE AGENT KIKUGAWA WHO COMES AND SHE SAYS,

01:11PM   12   WELL, I'VE GOT A PLAN.    I'VE GOT THE LAW.    I'VE GOT A PLAN.

01:11PM   13   AND SO I'VE GOT A PLAN, AND THIS PLAN WILL TELL US EXACTLY

01:11PM   14   WHERE EACH PIECE GOES, BUT WE KIND OF NEED, WE KIND OF NEED TO

01:11PM   15   HAVE SOMETHING LIKE TO WORK WITH.       I'VE PUT IT ALL TOGETHER.     I

01:11PM   16   SPENT HOURS TO CREATE THESE 200 PAGES WORTH OF DOCUMENTS WHICH

01:11PM   17   ARE MEANINGLESS TO BUILD A RAFT BECAUSE THEY'RE PLANS TO BUILD

01:11PM   18   AN AIRPLANE.

01:11PM   19        BUT THEN WE HAVE MR. WARDA.       MR. WARDA COMES AND HE STRUTS

01:11PM   20   IN AND HE'S LIKE, I'VE GOT SOME HANDLEBARS.        AND MR. LAFFREDI

01:11PM   21   AND MS. KIKUGAWA ARE KIND OF, LIKE, I'M NOT REALLY SURE WHAT WE

01:11PM   22   DO WITH HANDLEBARS.

01:11PM   23        SO THEY BRING IN CHARLES GREENE.      AND CHARLES GREENE COMES

01:12PM   24   AND HE'S LIKE, LOOK AT WHAT I GOT.       I GOT A LOUNGE CHAIR.   I'VE

01:12PM   25   GOT A LOUNGE CHAIR SO THAT WE CAN LAY IT RIGHT DOWN ON THAT



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL'S CLOSING ARGUMENT                           938


01:12PM    1   DOCK OF PRESUMED INNOCENCE AND MAKE IT MUCH MORE COMFORTABLE

01:12PM    2   FOR YOU TO STAY RIGHT WHERE YOU ARE BECAUSE EVERYTHING THAT

01:12PM    3   MR. GREENE SAID SUPPORTED THE POSITION THAT MR. KUBUROVICH

01:12PM    4   FOLLOWED HIS ADVICE AND DID EVERYTHING THAT HE WAS SUPPOSED TO

01:12PM    5   DO WHEN ENGAGING IN THE BANKRUPTCY COURT, AND THERE WAS NO

01:12PM    6   EVIDENCE THAT HE DID ANYTHING CONTRARY TO WHAT HIS OWN ATTORNEY

01:12PM    7   TESTIFIED HE SHOULD DO.

01:12PM    8              MR. SCHENK:    YOUR HONOR, I'M GOING TO OBJECT TO

01:12PM    9   THAT.   MISSTATING THE TESTIMONY OF MR. GREENE.

01:12PM   10              THE COURT:    LADIES AND GENTLEMEN, YOU RECALL, YOU'RE

01:12PM   11   THE JUDGES OF WHAT WAS SAID, AND YOU CAN RECALL THE EVIDENCE AS

01:12PM   12   YOU HEARD IT.

01:12PM   13        COUNSEL.

01:12PM   14              MS. GILG:    MR. GREENE MADE IT CLEAR THAT THERE WAS

01:12PM   15   NOTHING WRONG WITH EXHIBIT 40, THE LETTER FROM LIECHTENSTEIN;

01:13PM   16   MR. GREENE HAS MADE IT CLEAR THAT HE WOULD NOT HAVE ADVISED HIS

01:13PM   17   CLIENT TO INCLUDE THE GIFT IN EITHER SEVEN OR TEN, THE GIFT OR

01:13PM   18   THE OTHER TRANSFERS, WITHIN TWO YEARS.       THAT'S WHAT HE

01:13PM   19   TESTIFIED TO.   THAT'S THE LOUNGE.

01:13PM   20        THANK YOU, LADIES AND GENTLEMEN OF THE JURY.

01:13PM   21              THE COURT:    THANK YOU, COUNSEL.

01:13PM   22        DOES THE GOVERNMENT HAVE A FINAL REBUTTAL ARGUMENT?

01:13PM   23              MR. SIMEON:    YES, YOUR HONOR.

01:13PM   24              MR. NICK:    YOUR HONOR, COULD I PLEASE HAVE A THREE

01:13PM   25   MINUTE BREAK?



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                    939


01:13PM    1              THE COURT:    ALL RIGHT.   LET'S TAKE A BREAK, LADIES

01:13PM    2   AND GENTLEMEN.   LET'S TAKE FIVE MINUTES, FIVE MINUTES.

01:13PM    3              MR. NICK:    THANK YOU, YOUR HONOR.

01:13PM    4        (RECESS FROM 1:13 P.M. UNTIL 1:21 P.M.)

01:21PM    5              THE COURT:    WE'RE BACK ON THE RECORD.   ALL COUNSEL

01:21PM    6   ARE PRESENT, AND THE JURY AND ALTERNATES ARE PRESENT.

01:21PM    7        DOES THE GOVERNMENT HAVE A REBUTTAL ARGUMENT?

01:21PM    8              MR. SIMEON:    YES, YOUR HONOR, THANK YOU.

01:21PM    9        (GOVERNMENT'S COUNSEL GAVE THEIR REBUTTAL ARGUMENT.)

01:21PM   10              MR. SIMEON:    SO WHAT IS REASONABLE?   MR. NICK GOT UP

01:21PM   11   HERE AND SAID THAT THE GOVERNMENT IS GOING TO TALK TO YOU ABOUT

01:21PM   12   REASON AND COMMON SENSE.    AND THAT'S RIGHT, BUT IT'S NOT THE

01:22PM   13   GOVERNMENT'S IDEA.     IT'S IN THE INSTRUCTIONS THAT YOU WILL

01:22PM   14   RECEIVE IN JUST A MOMENT FROM HIS HONOR, JUDGE DAVILA.     IT'S

01:22PM   15   THE STANDARD TO APPLY WHEN DETERMINING WHETHER THERE WAS GUILT

01:22PM   16   BEYOND A REASONABLE DOUBT.

01:22PM   17        NOW, AFTER DISCUSSING REASON AND COMMON SENSE, MR. NICK

01:22PM   18   WAVED AROUND SOME BLANK CHECKS AND SAID THERE'S A REASONABLE

01:22PM   19   JUSTIFICATION FOR HAVING BLANK CHECKS LYING AROUND THE HOUSE

01:22PM   20   FOR SOMEONE WHO HOLDS AN ACCOUNT WITH HUNDREDS OF THOUSANDS OF

01:22PM   21   DOLLARS IN IT, BUT I'M NOT SURE I'VE HEARD HIM SAY WHAT THAT

01:22PM   22   REASONABLE COMMON SENSE JUSTIFICATION IS.

01:22PM   23        THE REASON WE ALREADY KNOW.      IT'S BECAUSE THE ACCOUNT IS

01:22PM   24   IN HER NAME AND SO SHE HAS TO SIGN THE CHECKS, BUT SHE'S NOT

01:22PM   25   THE ONE WHO IS CONTROLLING THE ACCOUNT.



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                     940


01:23PM    1        NOW, HE THEN TALKED ABOUT INTENT, AND INTENT IS PART OF

01:23PM    2   THE EVENTS ELEMENTS.    INTENT IS IMPORTANT IN THIS CASE.

01:23PM    3        BUT HE THEN PROCEEDED TO CRITICIZE MS. KIKUGAWA FOR NOT

01:23PM    4   DISCUSSING INTENT IN HER ANALYSIS.

01:23PM    5        AS YOU MAY RECALL, THAT WASN'T HER JOB.        SHE'S NOT HERE TO

01:23PM    6   OFFER AN OPINION ON INTENT.

01:23PM    7        IN FACT, MR. NICK HAD JUST GOT THROUGH SAYING HOW

01:23PM    8   IMPORTANT YOUR JOB AS JURORS IS, AND THAT IS TO FIND THE FACTS

01:23PM    9   IN THIS CASE AND DECIDE THE EVIDENCE AND THE EVENTS.

01:23PM   10        DETERMINING INTENT IS YOUR JOB.      IT'S NOT ONE OF THE

01:23PM   11   WITNESS'S JOB.   IT'S YOUR JOB, AND IT'S FROM THE EVIDENCE

01:23PM   12   APPLYING THE COMMON SENSE AND REASON THAT YOU FIGURE THAT OUT.

01:23PM   13        HE MENTIONED THERE'S NO CONFESSION IN WRITING.        THAT

01:24PM   14   MR. KUBUROVICH DIDN'T WRITE ANY E-MAILS AND SAY I AM COMMITTING

01:24PM   15   BANKRUPTCY FRAUD.    OF COURSE NOT.   OF COURSE NOT.

01:24PM   16        WHY WOULD HE DO THAT?

01:24PM   17        THE INDIVIDUAL AIDING AND ABETTING HIM LIVES IN HIS HOUSE.

01:24PM   18   WHY IS HE GOING TO E-MAIL SOMEONE A CONFESSION?        THAT DOESN'T

01:24PM   19   MAKE SENSE.   THAT'S NOT REASONABLE.    THAT'S WHY YOU HAVE TO

01:24PM   20   FOLLOW THE MONEY AND FIGURE OUT INTENT FROM PEOPLE'S ACTIONS,

01:24PM   21   AND I'LL TALK MORE ABOUT HOW YOU CAN FIGURE THAT OUT LATER.

01:24PM   22        HE THEN TALKED ABOUT THE TRUSTEE AND HOW THE TRUSTEE DID

01:24PM   23   EVERYTHING THAT THE TRUSTEE POSSIBLY COULD.         WHERE IS THE

01:24PM   24   EVIDENCE OF THAT?    THERE'S NO EVIDENCE OF WHAT THE TRUSTEE DID

01:24PM   25   BEYOND SENDING A SUBPOENA TO MR. PARR ASKING ABOUT NATA AND



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                    941


01:24PM    1   DESTRO.

01:24PM    2        AND MR. PARR TESTIFIED TO THE BEST OF HIS RECOLLECTION THE

01:24PM    3   TRUSTEE NEVER SAW THOSE RECORDS.      WHY WAS THE TRUSTEE

01:25PM    4   INTERESTED?   BECAUSE THEY WERE MATERIAL TO THE DECISION OF THE

01:25PM    5   BANKRUPTCY COURT.

01:25PM    6        THE TRUSTEE NEVER SAW THOSE RECORDS, AND THE COURT NEVER

01:25PM    7   SAW THOSE RECORDS.    THIS HAS NOT BEEN DECIDED IS WHAT MR. NICK

01:25PM    8   HAS SAID.   THAT'S WHY YOU'RE HERE.     YOU'RE HERE TO DECIDE THIS

01:25PM    9   ISSUE BECAUSE NOW YOU HAVE THOSE RECORDS, AND YOU HAVE THE

01:25PM   10   EVIDENCE BEFORE YOU, UNLIKE THE TRUSTEE AND UNLIKE THE

01:25PM   11   BANKRUPTCY COURT.

01:25PM   12        YOU HAD ASKED WHY NOT DISCLOSE THE $1,000 OR $2,000 IN

01:25PM   13   LIECHTENSTEIN?   WHAT IS THE BENEFIT OF HIDING THAT?

01:25PM   14        WELL, IT'S THE SAME BENEFIT OF NOT PUTTING THE CORRECT

01:25PM   15   ADDRESS ON YOUR BANKRUPTCY PETITION.      IT'S THE SAME REASON THAT

01:25PM   16   YOU DON'T LIST NATA OR DESTRO IN SECTION 18 OF YOUR STATEMENT

01:25PM   17   OF FINANCIAL AFFAIRS WHICH ASKS FOR ALL OF THE BUSINESSES THAT

01:26PM   18   YOU'VE BEEN A MANAGER OR OFFICER OF IN THE PAST SIX YEARS.

01:26PM   19   LOOK AT ALL OF THE BUSINESSES THAT HE LISTS.

01:26PM   20        HE DOESN'T LIST NATA.       HE DOESN'T LIST DESTRO.   HE DOESN'T

01:26PM   21   LIST HIS CORRECT ADDRESS AT 7170 EAGLE RIDGE DRIVE.        HE DOESN'T

01:26PM   22   LIST THE LIECHTENSTEIN ACCOUNTS BECAUSE THOSE ARE ALL OF THE

01:26PM   23   CLUES THAT LEAD BACK TO HIM.

01:26PM   24        HE'S DELIBERATELY OMITTING THIS INFORMATION FROM THE

01:26PM   25   BANKRUPTCY PETITION.



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                  942


01:26PM    1        HE SAYS, WHAT IS THE BENEFIT OF DECLARING BANKRUPTCY?     HE

01:26PM    2   COULD HAVE HAD THE HOMESTEAD EXCEPTION FOR HIS HOME.     HIS HOME

01:26PM    3   WAS UNDER WATER.    SO, NO, THAT IS NOT CORRECT.    HE OWED MORE ON

01:26PM    4   THE HOME THAN IT WAS WORTH.

01:26PM    5        AND I ASKED WHAT WAS THE MOTIVE?      THE $880,000 THAT HE WAS

01:27PM    6   CONCEALING.    DOES THAT QUESTION REALLY NEED TO BE ASKED?

01:27PM    7   THAT'S $880,000 THAT THE DEFENDANT DIDN'T WANT TO PAY HIS

01:27PM    8   CREDITORS, AND THAT IS THE SCHEME.     HE HID THAT MONEY SO THAT

01:27PM    9   THEY COULD NOT REACH IT.

01:27PM   10        AND THEN HE ALSO POINTS OUT THAT, WELL, TECHNICALLY

01:27PM   11   EVERYTHING WAS DONE UNDER HIS DAUGHTER'S NAME.      AGAIN, EXACTLY.

01:27PM   12   THAT'S THE FRAUD.    IT'S HIS MONEY THAT HE'S PUT UNDER THE NAME

01:27PM   13   OF OTHER PEOPLE.

01:27PM   14        IF HE HAD KEPT IT UNDER HIS NAME, HE STILL WOULD HAVE HAD

01:27PM   15   TO DECLARE IT, BUT IT WOULD HAVE BEEN EASIER TO FIND.

01:27PM   16        MR. LAFFREDI TESTIFIED THAT THE TRUSTEES ARE PRIVATE

01:27PM   17   INDIVIDUALS.    THEY'RE NOT EMPLOYEES OF THE U.S. TRUSTEE'S

01:27PM   18   OFFICE.

01:27PM   19        AND TO DO SEARCHES, THEY HAVE TO PAY FOR COMMERCIAL

01:27PM   20   SEARCHES.   THEY PAY OUT OF POCKET.    MAYBE THEY DO THEM, MAYBE

01:27PM   21   THEY DON'T, AND MAYBE IT DEPENDS ON THE NUMBER OF ASSETS THAT

01:28PM   22   THEY CAN IDENTIFY AT THE BEGINNING.

01:28PM   23        THERE'S NO EVIDENCE OF WHAT THE TRUSTEE DID OR DIDN'T DO

01:28PM   24   IN THIS CASE.   AND BESIDES, IT'S IRRELEVANT BECAUSE AT ISSUE

01:28PM   25   HERE IS NOT WHETHER THE BANKRUPTCY TRUSTEE DID A GOOD JOB, IT'S



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                 943


01:28PM    1   WHETHER MR. KUBUROVICH DEFRAUDED THE TRUSTEE AND THE BANKRUPTCY

01:28PM    2   COURT.

01:28PM    3        HE THEN DISCUSSED THE WARDA LOAN AND COMPARED

01:28PM    4   KRISTEL KUBUROVICH TO THE CEO OF GOOGLE, IF I UNDERSTOOD HIS

01:28PM    5   ANALOGY CORRECTLY.

01:28PM    6        BUT THEN HE LAUGHED AT THE IDEA OF HER NEGOTIATING WITH

01:28PM    7   DAVID WARDA.    HE SAID IT WASN'T RATIONAL FOR HER TO DISCUSS A

01:28PM    8   LOAN WITH HIM BECAUSE HE WAS SUCH A SEASONED VETERAN OF REAL

01:28PM    9   ESTATE DEALS.

01:28PM   10        BUT AT THE SAME TIME, HE WANTS YOU TO BELIEVE THAT SHE'S

01:28PM   11   THE SOLE MANAGER OF A COMPANY WITH $750,000 OF ASSETS.

01:29PM   12        WHY IS THAT NOT EQUALLY IRRATIONAL?     HE CAN'T HAVE IT BOTH

01:29PM   13   WAYS.

01:29PM   14        AND AGAIN, YOUR MEMORY OF THE EVIDENCE CONTROLS, BUT

01:29PM   15   MR. NICK SAID THAT MR. WARDA HAD ASKED FOR 20 PERCENT LOAN.    I

01:29PM   16   DON'T THINK THAT WAS HIS TESTIMONY.    I THINK HIS TESTIMONY WAS

01:29PM   17   THAT'S WHAT BATZI OFFERED.

01:29PM   18        AND THEN MS. GILG SAID, WELL, MR. WARDA JUST THOUGHT IT

01:29PM   19   WAS GOYKO KUBUROVICH'S BUSINESS, BUT THAT'S NOT TRUE.    HE WAS

01:29PM   20   JUST A MEMBER.

01:29PM   21        IF YOU LOOK AT THE DOCUMENTS, THE DEFENSE EXHIBITS, HE'S

01:29PM   22   ON THE BOARD OF DIRECTORS ALONG WITH HIS WIFE OF AN

01:29PM   23   ORGANIZATION THAT HAS 15 OR SO MEMBERS ACCORDING TO THE

01:30PM   24   NEIL FORREST.

01:30PM   25        TWO OF THE MEMBERS OF A BOARD BEING A MEMBER OF AN



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                   944


01:30PM    1   ORGANIZATION ARE TWO OF THE FILERS FOR BANKRUPTCY, MR. AND

01:30PM    2   MRS. KUBUROVICH, AND YET NOW HE'S SAYING IT'S NOT THEIR

01:30PM    3   BUSINESS.    IT'S LISTED AS ONE OF THEIR BUSINESSES ON HIS

01:30PM    4   BANKRUPTCY FORWARD.

01:30PM    5         AND THE REASON THAT MR. WARDA THOUGHT IT WAS

01:30PM    6   MR. GOYKO KUBUROVICH'S BUSINESS, IS THAT THAT'S WHAT

01:30PM    7   MR. GOYKO KUBUROVICH TOLD HIM.    THAT'S WHAT MR. WARDA TESTIFIED

01:30PM    8   TO.

01:30PM    9         NOW, MS. GILG SAID THAT INDIVIDUALS CAN'T PREDICT

01:30PM   10   18 MONTHS IN ADVANCE THAT THEY'RE GOING TO FILE FOR BANKRUPTCY.

01:30PM   11   I'M NOT SURE WHY THEY CAN'T, BUT ONE THING THEY CAN CERTAINLY

01:30PM   12   CAN DO IS THAT THEY CAN DECIDE 18 MONTHS IN ADVANCE TO FILE FOR

01:30PM   13   BANKRUPTCY, AND THEN TAKE STEPS ALONG THE WAY TO TRY TO CONCEAL

01:30PM   14   ASSETS SO THAT WHEN THEY DO FILE FOR BANKRUPTCY, THEY DON'T

01:31PM   15   HAVE TO GIVE THEM UP.

01:31PM   16         AND THEN SHE SAID, WELL, YOU CAN'T CONCEAL -- IT'S CLEARLY

01:31PM   17   NOT CONCEALING THE ASSETS BECAUSE THEY WERE EASY TO FIND.    ALL

01:31PM   18   YOU HAVE TO DO IS TRACE THE MONEY.

01:31PM   19         WELL, MS. KIKUGAWA IS A FORENSIC ACCOUNTANT WHO HAD TO

01:31PM   20   ISSUE SUBPOENAS TO GET THOUSANDS OF PAGES OF BANK RECORDS AND

01:31PM   21   THEN SPEND MORE THAN JUST HOURS, WEEKS OF TAKING THOSE

01:31PM   22   THOUSANDS OF PAGES OF BANK RECORDS AND SUMMARIZING THEM.     AND

01:31PM   23   YOU HAVE THE SUMMARIES.    THE SUMMARIES THEMSELVES CONSIST OF

01:31PM   24   200 PAGES.   SUMMARIES OF THE BANK RECORDS CONSIST OF 200 PAGES.

01:31PM   25         SHE HAD TO TRACE THE MONEY THROUGH THOSE ACCOUNTS TO FIND



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                     945


01:31PM    1   THAT MONEY TRAIL.    DOES THAT SOUND EASY?

01:31PM    2        AND THEN SHE ADDS, WELL, WHAT'S THE BIG DEAL ABOUT GOING

01:32PM    3   TO LIECHTENSTEIN TO OPEN A BANK ACCOUNT?      I MEAN, OTHER THAN

01:32PM    4   THE FACT THAT IT'S NOT DISCLOSED ON THE BANKRUPTCY PETITION,

01:32PM    5   SHE SAID THEY COULD HAVE JUST OPENED A BANK ACCOUNT IN

01:32PM    6   SUNNYVALE.   WHICH BEGS THE QUESTION, WHY NOT OPEN A BANK

01:32PM    7   ACCOUNT IN SUNNYVALE?    WHY WOULD SOMEONE TAKE A TRIP TO

01:32PM    8   LIECHTENSTEIN TO OPEN BANK ACCOUNTS?

01:32PM    9        AND IF YOU WENT THROUGH THE TROUBLE OF DOING THAT,

01:32PM   10   WOULDN'T YOU REMEMBER THAT YOU HAD A BANK ACCOUNT THERE?        WHY

01:32PM   11   WOULD YOU FORGET UNTIL 2014 THAT YOU HAD A BANK ACCOUNT THERE?

01:32PM   12        AND BY THE WAY, THE STIPULATION THAT WAS READ SAYS THAT

01:32PM   13   MONEY FROM THE ACCOUNTS THERE WAS USED TO PAY OFF

01:32PM   14   MR. KUBUROVICH'S DEBTS.    HE HAD E-MAIL CORRESPONDENCE WITH THE

01:32PM   15   BANK.   HE USED OVER $100,000 WITH THE BANK TO PAY OFF HIS

01:32PM   16   DEBTS, BUT HE DIDN'T REMEMBER IT UNTIL MAY OF 2014?      THAT

01:33PM   17   DOESN'T MAKE SENSE.    THAT'S COMPLETELY UNREASONABLE.

01:33PM   18        AND BY THE WAY, ABOUT THE ISSUE OF MATERIALITY, WHY WOULD

01:33PM   19   THE BANKRUPTCY TRUSTEE SUBPOENA THOSE DOCUMENTS?     AS YOU KNOW

01:33PM   20   FROM WHAT MR. LAFFREDI SAID, THE TWO CRITICAL ASPECTS,

01:33PM   21   MR. GREENE SAID THIS AS WELL, ARE THE DEBTOR'S ASSETS AND

01:33PM   22   LIABILITIES.   IF THERE'S INFORMATION ABOUT THE DEBTOR'S ASSETS

01:33PM   23   THAT THE BANKRUPTCY TRUSTEE DOESN'T HAVE, THEN THE TRUSTEE

01:33PM   24   CAN'T MAKE THE CORRECT DECISION.     THAT'S WHY IT'S MATERIAL.

01:33PM   25        AND THEN MS. GILG SAID, WELL, HOW CAN THESE ASSETS HAVE



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                   946


01:33PM    1   BEEN CONCEALED.   SEE, THE SUBPOENA SHOWS THAT THEY WERE FOUND

01:33PM    2   IN 2012, AND MS. KIKUGAWA SAID THAT SHE KNEW ABOUT IT IN 2014.

01:34PM    3   WELL, IF THE ASSETS WEREN'T CONCEALED, THEN WHY DO THEY HAVE TO

01:34PM    4   BE FOUND BY THE FBI?

01:34PM    5        AND WHAT HAPPENED IN 2012 AND 2014, WHY DOES THAT MATTER?

01:34PM    6   THE BANKRUPTCY PETITION WAS FILED ON MAY 25TH, 2010.    THE

01:34PM    7   PETITION DID NOT HAVE THE NECESSARY INFORMATION AND NEITHER DID

01:34PM    8   ANY OF THE AMENDMENTS, INCLUDING THE AMENDMENTS IN 2014 THAT

01:34PM    9   SAID A THOUSAND DOLLARS IN LIECHTENSTEIN, AS YOU KNOW FROM

01:34PM   10   MR. LAFFREDI'S TESTIMONY AND FROM MR. GREENE'S, THE CORRECT

01:34PM   11   INFORMATION EVEN ON AN AMENDMENT WAS NOT THE DATE OF THE

01:34PM   12   AMENDMENT BUT THE DATE OF THE FILING OF THE BANKRUPTCY

01:34PM   13   PETITION.

01:34PM   14        SO EVEN WHEN MR. KUBUROVICH REMEMBERED HE HAD AN ACCOUNT,

01:35PM   15   HE PUT THE WRONG AMOUNT.    HE SHORT CHANGED IT AND CUT A CHECK

01:35PM   16   FOR A THOUSAND DOLLARS, SAVING HIMSELF A THOUSAND IN THE

01:35PM   17   PROCESS.

01:35PM   18        SO HOW DO YOU FIGURE OUT INTENT?     WELL, THE ESSENCE OF

01:35PM   19   FRAUD IS THAT THE INDIVIDUAL COMMITTING FRAUD SAYS SOMETHING,

01:35PM   20   PRETENDS TO DO SOMETHING ON ONE HAND, BUT IN REALITY THERE'S

01:35PM   21   SOMETHING ELSE GOING ON.

01:35PM   22        AND YOU'VE HEARD FROM DEFENSE COUNSEL, WELL, THERE'S NO

01:35PM   23   WAY THAT HE COULD HAVE PREDICTED HE WAS GOING TO FILE FOR

01:35PM   24   BANKRUPTCY BECAUSE HE WAS DOING SO WELL IN REAL ESTATE, HE WAS

01:35PM   25   SO SUCCESSFUL.    AND IT WASN'T UNTIL HIS BUSINESS, MEDILEAF,



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                   947


01:35PM    1   STARTED FAILING THAT HE REALIZED THAT HE WAS IN TROUBLE.

01:35PM    2        BUT RECALL WHEN MR. FORREST WAS ON THE STAND AND MR. NICK

01:35PM    3   WAS QUESTIONING HIM.   MR. FORREST SAID THAT HE HAD BEEN

01:35PM    4   INVOLVED IN REAL ESTATE AS WELL, INCLUDING WITH MR. KUBUROVICH.

01:36PM    5        AND MR. NICK ASKED HIM, HOW WAS THE BUSINESS IN 2006?      AND

01:36PM    6   MR. FORREST SAID IT WAS GOOD.    I DON'T REMEMBER THE EXACT WORD,

01:36PM    7   BUT IT WAS GOOD.

01:36PM    8        AND MR. NICK ASKED HIM, HOW ABOUT 2007?       AND MR. FORREST

01:36PM    9   SAID VERY BAD.

01:36PM   10        SO WE KNOW THINGS WERE SOUR AS EARLY AS 2007.

01:36PM   11        NOW, MR. NICK SKIPPED 2008 BECAUSE THAT'S NOT THE ANSWER

01:36PM   12   THAT HE WAS HOPING FOR.    SO HE JUST WENT STRAIGHT TO 2009.    AND

01:36PM   13   THEN HE WRAPPED UP AND SAID, WELL, BUT IT'S FAIR TO SAY 2006

01:36PM   14   THINGS WERE GOOD, BUT BY THE END OF 2009 THINGS WERE BAD;

01:36PM   15   RIGHT?   AND MR. FORREST AGREED WITH THAT.

01:36PM   16        BUT OMITTING 2007 IS KIND OF IMPORTANT.       AND EVEN TODAY HE

01:36PM   17   TALKED AND HE SAID 2008 IS WHEN THINGS WENT BAD.      2007, 2008,

01:36PM   18   BY THE END OF 2008 IS WHEN HIS SCHEME TO DEFRAUD WAS ALREADY IN

01:37PM   19   PLACE.

01:37PM   20        NOW, AS FAR AS THE ECONOMY IS CONCERNED, YES, YES, THE

01:37PM   21   RECESSION OF THAT ECONOMY IS NOT A LEGITIMATE REASON FOR FILING

01:37PM   22   FOR BANKRUPTCY.    THAT'S NOT THE ISSUE.

01:37PM   23        MR. LAFFREDI TALKED ABOUT THE BENEFITS OF BANKRUPTCY.      THE

01:37PM   24   BANKRUPTCY SYSTEM EXISTS FOR A REASON, BUT THE RECESSION OF

01:37PM   25   THAT ECONOMY IS NOT A LEGITIMATE REASON FOR BANKRUPTCY FRAUD.



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                    948


01:37PM    1   THIS IS NOT ABOUT BANKRUPTCY.     THIS IS ABOUT BANKRUPTCY FRAUD.

01:37PM    2        AND WHEN THEY COMMITTED THEIR FRAUD, THEY WENT TO WHAT

01:37PM    3   THEY DESCRIBE AS AN ESTATE LAWYER, BUT AS YOU KNOW FROM

01:37PM    4   MR. PARR'S TESTIMONY, HE'S DONE MUCH MORE THAN ESTATE PLANNING.

01:37PM    5   HE'S A BANKRUPTCY ATTORNEY HIMSELF.     HE'S A REAL ESTATE

01:37PM    6   INVESTOR AND ATTORNEY HIMSELF.     THAT'S BEEN HIS BUSINESS FOR

01:38PM    7   OVER 30 YEARS, AND HE'S BEEN FRIENDS WITH THE DEFENDANTS AND

01:38PM    8   KNOWN THEM FOR OVER 20 YEARS AND HIS RECOLLECTION, LIKE

01:38PM    9   MR. GREENE'S, WAS VERY VAGUE.     HE HAD VERY FEW SPECIFIC

01:38PM   10   RECOLLECTIONS.

01:38PM   11        IN FACT, UNLIKE WHAT MS. GILG JUST SAID, MR. GREENE HAD NO

01:38PM   12   SPECIFIC RECOLLECTION OF THIS DISCUSSION.      HE DID NOT SAY THAT

01:38PM   13   HE GAVE ANY PARTICULAR ADVICE TO THE DEFENDANT.     THAT'S SIMPLY

01:38PM   14   NOT WHAT HE SAID.

01:38PM   15        SO THE TIMELINE.    THE TIMELINE IS IMPORTANT.   2007 WE KNOW

01:38PM   16   THE DEFENDANT WAS ALREADY SUFFERING FINANCIAL LOSSES.     AS I

01:38PM   17   SAID, WITH FRAUD YOU HAVE TO FIGURE OUT BY WHAT PEOPLE INTEND

01:38PM   18   AND BY WHAT THEY ACTUALLY DO AND COMPARE IT WITH WHAT THEY SAY

01:38PM   19   THEY'RE DOING, WHAT THEY PRETEND THEY'RE DOING.

01:38PM   20        SO I WANT TO GO BACK TO THE BLOG FOR A MOMENT.     IF WE

01:39PM   21   COULD LOOK AT EXHIBIT 47, PLEASE.

01:39PM   22        IF YOU COULD HIGHLIGHT THE TOP FEW LINES.

01:39PM   23        SO WE KNOW THAT GOYKO AND KRISTEL KUBUROVICH FLEW FROM

01:39PM   24   SAN FRANCISCO TO MUNICH TO ZURICH.     THEY LEFT ON JANUARY 3RD,

01:39PM   25   ARRIVED ON JANUARY 4TH.    AND THERE'S A BLOG ENTRY ABOUT THAT,



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                    949


01:39PM    1   AND IT'S IN REVERSE CHRONOLOGICAL ORDER.     AND THERE'S A BLOG

01:39PM    2   ENTRY FOR JANUARY 4TH WHEN THEY ARRIVE, AND THERE'S A BLOG

01:39PM    3   ENTRY FOR JANUARY 6TH, 2009, AND IT'S TUESDAY.     THEN THIS BLOG

01:39PM    4   THAT SAYS, "SO MONDAY CONSISTED OF LOTS OF SIGHTSEEING AND

01:39PM    5   ATTEMPTING TO GET REST."     THAT'S WHAT SHE DESCRIBED HAPPENED ON

01:39PM    6   MONDAY, JANUARY 5TH, 2009.

01:39PM    7        EXHIBIT 51-5, PLEASE.

01:40PM    8        IF YOU COULD ZOOM TO THE BOTTOM, PLEASE.

01:40PM    9        AND WHAT REALLY HAPPENED ON JANUARY 5TH, 2009?    SHE AND

01:40PM   10   HER DAD WERE AT A VP BANK IN LIECHTENSTEIN OPENING BANK

01:40PM   11   ACCOUNTS.   READ THE BLOG.   THERE'S TONS OF DETAIL ABOUT EVERY

01:40PM   12   DAY OF THEIR TRIP IN ZURICH, IN AMSTERDAM.

01:40PM   13        WHY IS THE REASON FOR THEIR TRIP OMITTED?     IT IS VERY

01:40PM   14   CONSPICUOUS.   AND NOT ONLY IS IT OMITTED, BUT SHE SAID THEY

01:40PM   15   SPENT THE DAY RESTING AND SIGHTSEEING.     SIGHTSEEING AT A BANK

01:40PM   16   TO OPEN AN ACCOUNT WHERE THEY WERE FUNDED WITH $500,000 JUST A

01:40PM   17   COUPLE WEEKS LATER?   SHE'S NOT AN INNOCENT PAWN.   SHE KNOWS

01:41PM   18   SHE'S NOT SUPPOSED TO PUT THAT IN THE BLOG BECAUSE SHE KNOWS,

01:41PM   19   LIKE HER DAD KNOWS, THAT WHAT THEY'RE DOING IS WRONG.    IT'S

01:41PM   20   INTENTIONAL, AND IT'S FRAUDULENT.    AND THE FACT THAT THEY DID

01:41PM   21   IT AND INTENTIONALLY OMIT IT FROM THE BANKRUPTCY PETITIONS,

01:41PM   22   THEY OMIT IT FROM BLOGS TELLS YOU THAT THEY KNOW SHE SHOULD

01:41PM   23   HIDE IT.

01:41PM   24        NOW, MR. NICK TALKED ABOUT THE CIRCUMSTANTIAL ANALOGY, THE

01:41PM   25   RAIN AND THE WATER HOSE.     AND I KEPT WAITING FOR HIM TO TELL US



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                     950


01:41PM    1   WHAT THE WATER HOSE IS.    WHAT IS THE WATER HOSE?      WHAT ARE THEY

01:41PM    2   SAYING IS GOING ON?    HE SAID YOU GO BACK THERE AND MAKE A LIST

01:41PM    3   OF, I THINK, 24 REASONABLE EXPLANATIONS FOR WHY THIS IS NOT

01:41PM    4   FRAUD.    DID HE GIVE AN EXAMPLE OF ONE?    I DIDN'T HEAR IT.

01:41PM    5        IN OPENING STATEMENT, MS. GILG SAID, NATA LP WAS NOTHING

01:42PM    6   SECRET.   IT WAS SUPPOSED TO HOLD THE LEGACY FROM

01:42PM    7   KRISTEL KUBUROVICH'S GRANDFATHER.

01:42PM    8        AND SHE SAID THAT GOYKO KUBUROVICH WAS SIMPLY ASKING HOW

01:42PM    9   DO YOU PROTECT PROPERTY?     NOW, THAT'S TRUE.      THE SECOND PART IS

01:42PM   10   TRUE.    MR. KUBUROVICH WAS ASKING HOW DO YOU PROTECT PROPERTY,

01:42PM   11   BUT NOT THE GRANDFATHER'S PROPERTY.     HOW DO YOU PROTECT HIS

01:42PM   12   PROPERTY FROM HIS CREDITORS AND THE BANKRUPTCY TRUSTEE AND THE

01:42PM   13   BANKRUPTCY COURT?    AND THAT'S HIDE IT IN KRISTEL'S NAME.

01:42PM   14   THAT'S THE PLAN.

01:42PM   15        AND YET MS. GILG CAME UP HERE AND TOLD YOU IT WAS AN

01:42PM   16   INHERITANCE FROM GRANDFATHER KUBUROVICH.      THAT'S WHAT MR. PARR

01:42PM   17   SAID HE UNDERSTOOD IT WAS AN INHERITANCE AND NEIL FORREST

01:42PM   18   TESTIFIED TO THE SAME THING.     HE SAID AROUND THE TIME OF THE

01:42PM   19   $160,000 LOAN FROM KRISTEL KUBUROVICH TO MEDILEAF.

01:43PM   20        KRISTEL KUBUROVICH WAS A PART-TIME EMPLOYEE WITH AN HOURLY

01:43PM   21   WAGE, AND SO THE EXPLANATION FOR THE LOAN CAME FROM

01:43PM   22   GOYKO KUBUROVICH.    HE SAID IT'S AN INHERITANCE FROM HER

01:43PM   23   GRANDFATHER.

01:43PM   24        WELL, YOU DON'T HAVE TO TAKE THE WORD OF WHAT

01:43PM   25   GOYKO KUBUROVICH THROUGH MR. FORREST, YOU DON'T HAVE TO TAKE



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                    951


01:43PM    1   THE WORD OF KRISTEL KUBUROVICH THROUGH THE WORD OF MR. PARR.

01:43PM    2   YOU CAN ACTUALLY TAKE A LOOK AT THE WILL.     IT'S IN EVIDENCE AS

01:43PM    3   DEFENSE EXHIBIT H.   ORIGINAL WILL OF GOYKO KUBUROVICH,

01:43PM    4   FEBRUARY 21ST, 1995.   ZOOM IN ON SECTION 3.

01:43PM    5        SECTION 3.   "I GIVE ALL OF MY ASSETS, BOTH REAL AND

01:43PM    6   PERSONAL, TO GOYKO G. KUBUROVICH."

01:44PM    7        AND HE REFERS TO A CERTAIN TRUST AGREEMENT.

01:44PM    8        CAN YOU GO TO PAGE 1.

01:44PM    9        "ON THE SETTLOR'S DEATH, THE THEN ACTING TRUSTEE SHALL

01:44PM   10   DISTRIBUTE THE RESIDENCE, DESCRIBED IN SCHEDULE A AS 1842

01:44PM   11   CAVALIER COURT, SAN JOSE, CALIFORNIA, TO GOYKO G. KUBUROVICH,

01:44PM   12   ALSO KNOWN AS BATZI KUBUROVICH, SON OF SETTLOR ON THE CONDITION

01:45PM   13   THAT GOYKO G. KUBUROVICH PAYS TO THE OTHER CHILDREN OF SETTLOR,

01:45PM   14   MILEVA MARCY AND SONJA TORRALVA EACH $50,000."

01:45PM   15        WHAT INHERITANCE FROM THE GRANDFATHER?        THAT'S THE WATER

01:45PM   16   HOSE THAT THEY'RE REFERRING TO.

01:45PM   17        KRISTEL KUBUROVICH WAS 19 YEARS OLD WHEN THIS FRAUD BEGAN,

01:45PM   18   BUT AS YOU KNOW, BANKRUPTCY FRAUD AND CONCEALMENT OF ASSETS,

01:46PM   19   THEY'RE A CONTINUING OFFENSE.    SHE WAS 19 WHEN THIS STARTED IN

01:46PM   20   2008 AND THEN SHE TURNED 20, AND THEN SHE WAS 21 ABOUT THE TIME

01:46PM   21   THE BANKRUPTCY WAS FILED, AND THEN SHE TURNED 22, 23, 24, 25,

01:46PM   22   AND WAS 26 YEARS OLD BY THE TIME OF THE DISCHARGE.

01:46PM   23        AND THE DEFENSE WANTS YOU TO BELIEVE THAT SHE HAD NO IDEA

01:46PM   24   WHAT WAS GOING ON.   SHE WENT TO SHAWN PARR AND SAID I HAVE AN

01:46PM   25   INHERITANCE FROM MY GRANDFATHER, SET UP THIS ESTATE PLAN



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                  952


01:46PM    1   VEHICLE FOR ME.   SHE DIDN'T KNOW THE REAL REASON?   SHE WENT ON

01:46PM    2   A TRIP TO LIECHTENSTEIN WITH HER DAD, AND SHE DIDN'T KNOW THE

01:46PM    3   REAL REASON?   SHE KEPT IT OUT OF HER BLOG.

01:46PM    4          SHE SIGNED BLANK CHECKS FOR HER DAD, AND SHE DIDN'T KNOW

01:46PM    5   WHY?    SHE WAS AT THE SAME ADDRESS AS HER DAD WHEN THAT HOME WAS

01:47PM    6   FORECLOSED AND THEN SHE BOUGHT 7170 EAGLE RIDGE UNDER THE NAME

01:47PM    7   OF NATA LP UNDER HER FATHER'S DIRECTION AND SHE DIDN'T KNOW

01:47PM    8   WHY?    SHE DIDN'T KNOW THAT HER FATHER WAS $2.5 MILLION IN DEBT?

01:47PM    9   SHE DIDN'T KNOW FROM 2010 TO 2015 THAT HE HAD A BANKRUPTCY

01:47PM   10   PETITION ONGOING?

01:47PM   11          ONE LAST EXHIBIT I WANT TO SHOW YOU, THIS IS GOVERNMENT'S

01:47PM   12   EXHIBIT 57.    THIS CAME IN THROUGH STIPULATION, AND NO ONE HAS

01:47PM   13   TALKED ABOUT IT, BUT I WANT TO SHOW IT TO YOU NOW.    THIS IS THE

01:47PM   14   CUSTOMS AND BORDER PROTECTION RECORD SHOWING THE TRIPS.      THIS

01:47PM   15   FIRST PAGE OF THIS FORM IS FOR KRISTEL KUBUROVICH.    THE TOP OF

01:47PM   16   THE PAGE, PLEASE.

01:47PM   17          THE RECORDS SHOW HERE IF YOU LOOK IN THE MIDDLE DATE AND

01:48PM   18   TIME AND COLUMN IT SHOWS THE TRIP, JANUARY 3RD, 2009, RETURNING

01:48PM   19   JANUARY 9TH, 2009, FROM MUNICH AND FROM SAN FRANCISCO TO

01:48PM   20   MUNICH, AND THEN MUNICH BACK.

01:48PM   21          AND THEN IT ALSO SHOWS LEAVING FEBRUARY 15TH, 2009,

01:48PM   22   RETURNING FEBRUARY 22ND ON A CRUISE SHIP.

01:48PM   23          THE BOTTOM FOUR, PLEASE.   SAME FLIGHT TO LIECHTENSTEIN AND

01:48PM   24   THEN A CRUISE IN FEBRUARY OF 2009.

01:48PM   25          NOW, MR. KUBUROVICH STOPS PAYING HIS CREDIT CARD BILLS



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                     953


01:48PM    1   RIGHT ABOUT THIS TIME.    HE STOPPED MAKING HIS MORTGAGE

01:48PM    2   PAYMENTS IN DECEMBER, AND YET HE'S FLYING TO LIECHTENSTEIN.

01:48PM    3        AND THEN IF YOU READ THE BLOG, THEY TAKE AN UNPLANNED SIDE

01:49PM    4   TRIP ONE DAY TO AMSTERDAM.       AND THEN HE TAKES A CRUISE IN

01:49PM    5   FEBRUARY.

01:49PM    6        WHERE IS THIS MONEY COMING FROM?      THE DEFENSE WANTS YOU TO

01:49PM    7   BELIEVE THAT HE HAS NOTHING, HE HAS NOTHING TO HIDE, YET HE'S

01:49PM    8   FLYING TO LIECHTENSTEIN, TO AMSTERDAM ON THE SIDE.        HE'S TAKING

01:49PM    9   A CRUISE.   WHERE IS THIS MONEY COMING FROM?        HE SAID THERE'S NO

01:49PM   10   EVIDENCE OF MR. KUBUROVICH'S INCOME.      WELL, ACTUALLY, IT'S ON

01:49PM   11   HIS BANKRUPTCY PETITION.     SO I'M NOT SURE WHAT HE'S IMPLYING.

01:49PM   12   EITHER THE INFORMATION ON THE BANKRUPTCY PETITION IS ACCURATE

01:49PM   13   OR HE'S NOT DISCLOSING ALL OF IT.      I'M NOT SURE WHAT DEFENSE

01:49PM   14   COUNSEL IS SAYING, BUT HE HAS ENOUGH INCOME APPARENTLY TO TAKE

01:49PM   15   TRIPS RIGHT ABOUT THE TIME THAT HE'S NOT PAYING ON HIS HOME AND

01:49PM   16   HE'S NOT PAYING HIS CREDIT CARDS.

01:49PM   17        WHY IS THAT?    BECAUSE HE'S ALREADY DECIDED THAT HE'S GOING

01:49PM   18   TO DECLARE BANKRUPTCY, AND IF YOU'RE GOING TO HAVE YOUR DEBTS

01:49PM   19   WIPED AWAY IN BANKRUPTCY, IT DOESN'T MATTER IF IT'S $10,000 IN

01:50PM   20   DEBTS OR $2.5 MILLION IN DEBTS, IF YOU GET IT DISCHARGED, IT

01:50PM   21   ALL GETS WIPED AWAY, THAT'S WHY IF YOU'RE PLANNING TO DO IT,

01:50PM   22   YOU MAY AS WELL GO TRAVEL.       YOU MAY AS WELL GO ON A CRUISE.

01:50PM   23   THERE'S NO REASON NOT TO SPEND BECAUSE YOU KNOW YOUR DEBTS ARE

01:50PM   24   GOING TO BE DISCHARGED AS LONG AS YOU CAN SUCCESSFULLY CONCEAL

01:50PM   25   YOUR ASSETS.



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                     954


01:50PM    1        SO IN A MOMENT HIS HONOR, JUDGE DAVILA, IS GOING TO READ

01:50PM    2   TO YOU THE INSTRUCTIONS, AND YOU'LL HAVE THE ELEMENTS OF THE

01:50PM    3   OFFENSE.   YOU DO NEED TO FIND PROOF BEYOND A REASONABLE DOUBT

01:50PM    4   FOR EACH ELEMENT.

01:50PM    5        BUT AS YOU GO THROUGH THEM, YOU WILL SEE THAT THERE'S

01:50PM    6   REALLY NOT MUCH -- WE KNOW A PETITION WAS FILED.     A LOT OF THAT

01:50PM    7   IS NOT IN DISPUTE.

01:50PM    8        REALLY, AFTER YOU REVIEW THE EVIDENCE, YOU'LL SEE WHAT

01:50PM    9   THIS CASE BOILS DOWN TO IS A PRETTY SIMPLE QUESTION.     WAS IT

01:50PM   10   REALLY MR. KUBUROVICH'S MONEY?     AND DID KRISTEL KUBUROVICH HELP

01:50PM   11   HIM HIDE IT?   WAS IT REALLY HIS MONEY?     OF COURSE IT IS.

01:51PM   12   THAT'S WHAT THE EVIDENCE SHOWS AND THE MONEY TRAIL.      AND DID

01:51PM   13   KRISTEL KUBUROVICH HELP HIM OUT?     AND THE ANSWER SHOWS, THE

01:51PM   14   EVIDENCE SHOWS THAT THE ANSWER TO THAT WAS, YES, ABSOLUTELY.

01:51PM   15        SO EVALUATE THE EVIDENCE USING YOUR REASON AND COMMON

01:51PM   16   SENSE AND AFTER YOU HAVE REVIEWED ALL OF THE EVIDENCE, WHICH

01:51PM   17   YOU HAVE AND NO ONE ELSE HAS HAD BEFORE, YOU WILL SEE THAT

01:51PM   18   THERE IS PROOF BEYOND A REASONABLE DOUBT THAT THE DEFENDANTS

01:51PM   19   ARE GUILTY OF BANKRUPTCY FRAUD AND CONCEALMENT OF ASSETS, AND

01:51PM   20   DEFENDANT GOYKO KUBUROVICH IS GUILTY OF MAKING A FALSE

01:51PM   21   STATEMENT IN A BANKRUPTCY PROCEEDING.

01:51PM   22        THANK YOU.

01:51PM   23              THE COURT:    THANK YOU, COUNSEL.

01:51PM   24        LADIES AND GENTLEMEN, THE ONLY THING REMAINING IS FOR ME

01:51PM   25   TO INSTRUCT YOU.    THAT TAKES ABOUT 20 MINUTES OR SO.   WE'VE



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S REBUTTAL ARGUMENT                                955


01:52PM    1   BEEN GOING LONG.   I'VE ASKED YOU TO FORTIFY YOURSELVES.   LET'S

01:52PM    2   DO THIS, WE'LL TAKE A BREAK, AND I'LL RECONVENE AT 2:35.    I'LL

01:52PM    3   BEGIN READING INSTRUCTIONS -- I THINK THIS AFFORDS YOU AN

01:52PM    4   OPPORTUNITY TO GET SOME FOOD, AND I THINK WE HAVE SOME FOOD

01:52PM    5   HERE FOR YOU.   BUT WE'LL TAKE A BREAK AND WE'LL COME BACK, AND

01:52PM    6   THEN YOU'LL BE ASKED TO BEGIN YOUR DELIBERATIONS.   AND I THINK

01:52PM    7   WE CAN MAKE THIS HAPPEN FOR MS. ALLEN TO GET AWAY AS WELL.

01:52PM    8        THANK YOU.    WE'LL BE IN RECESS.

02:37PM    9        (LUNCH RECESS TAKEN AT 1:52 P.M.)

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                  UNITED STATES COURT REPORTERS
                                                                                  956


02:37PM    1                           AFTERNOON SESSION

02:37PM    2       (JURY IN AT 2:37 P.M.)

02:37PM    3              THE COURT:   WE'RE BACK ON THE RECORD.    ALL COUNSEL

02:37PM    4   ARE PRESENT, AND THE DEFENDANTS ARE PRESENT, AND OUR JURY AND

02:37PM    5   ALTERNATES ARE PRESENT.

02:37PM    6       MEMBERS OF THE JURY, NOW THAT YOU HAVE HEARD ALL OF THE

02:37PM    7   EVIDENCE, IT IS MY DUTY TO INSTRUCT YOU ON THE LAW THAT APPLIES

02:37PM    8   TO THIS CASE.   A COPY OF THESE INSTRUCTIONS WILL BE AVAILABLE

02:37PM    9   IN THE JURY ROOM FOR YOU TO CONSULT.

02:37PM   10       EACH MEMBER OF -- WE'LL HAVE A COPY FOR EACH MEMBER OF THE

02:37PM   11   JURY.

02:37PM   12       IT IS YOUR DUTY TO WEIGH AND TO EVALUATE ALL OF THE

02:37PM   13   EVIDENCE RECEIVED IN THE CASE AND IN THAT PROCESS TO DECIDE THE

02:37PM   14   FACTS.   IT IS ALSO YOUR DUTY TO APPLY THE LAW AS I GIVE IT TO

02:38PM   15   YOU TO THE FACTS AS YOU FIND THEM, WHETHER YOU AGREE WITH THE

02:38PM   16   LAW OR NOT.    YOU MUST DECIDE THE CASE SOLELY ON THE EVIDENCE

02:38PM   17   AND THE LAW.    DO NOT ALLOW PERSONAL LIKES OR DISLIKES,

02:38PM   18   SYMPATHY, PREJUDICE, FEAR, OR PUBLIC OPINION TO INFLUENCE YOU.

02:38PM   19   YOU SHOULD ALSO NOT BE INFLUENCED BY ANY PERSON'S RACE, COLOR,

02:38PM   20   RELIGION, NATIONAL ANCESTRY OR GENDER.      YOU WILL RECALL THAT

02:38PM   21   YOU TOOK AN OATH PROMISING TO DO SO AT THE BEGINNING OF THE

02:38PM   22   CASE.

02:38PM   23       YOU MUST FOLLOW ALL OF THESE INSTRUCTIONS AND NOT SINGLE

02:38PM   24   OUT SOME AND IGNORE OTHERS, THEY ARE ALL IMPORTANT.     PLEASE DO

02:38PM   25   NOT READ INTO THESE INSTRUCTIONS OR INTO ANYTHING I MAY HAVE



                                  UNITED STATES COURT REPORTERS
                                                                                  957


02:38PM    1   SAID OR DONE ANY SUGGESTION AS TO WHAT YOUR VERDICT SHOULD --

02:38PM    2   WHAT VERDICT YOU SHOULD RETURN.     THAT IS A MATTER ENTIRELY UP

02:38PM    3   TO YOU.

02:39PM    4       THE INDICTMENT IS NOT EVIDENCE.       THE DEFENDANTS HAVE

02:39PM    5   PLEADED NOT GUILTY TO THE CHARGES.     THE DEFENDANTS ARE PRESUMED

02:39PM    6   TO BE INNOCENT UNLESS AND UNTIL THE GOVERNMENT PROVES THE

02:39PM    7   DEFENDANTS GUILTY BEYOND A REASONABLE DOUBT.        IN ADDITION, THE

02:39PM    8   DEFENDANTS DO NOT HAVE TO TESTIFY OR PRESENT ANY EVIDENCE.         THE

02:39PM    9   DEFENDANTS DO NOT HAVE TO PROVE INNOCENCE; THE GOVERNMENT HAS

02:39PM   10   THE BURDEN OF PROVING EVERY ELEMENT OF THE CHARGES BEYOND A

02:39PM   11   REASONABLE DOUBT.

02:39PM   12       A DEFENDANT IN A CRIMINAL CASE HAS A CONSTITUTIONAL RIGHT

02:39PM   13   NOT TO TESTIFY.   IN ARRIVING AT YOUR VERDICT, THE LAW PROHIBITS

02:39PM   14   YOU FROM CONSIDERING IN ANY MANNER THAT THE DEFENDANTS DID NOT

02:39PM   15   TESTIFY.

02:39PM   16       PROOF BEYOND A REASONABLE DOUBT IS PROOF THAT LEAVES YOU

02:39PM   17   FIRMLY CONVINCED THAT THE DEFENDANT IS GUILTY.       IT IS NOT

02:39PM   18   REQUIRED THAT THE GOVERNMENT PROVE GUILT BEYOND ALL POSSIBLE

02:40PM   19   DOUBT.

02:40PM   20       A REASONABLE DOUBT IS A DOUBT BASED UPON REASON AND COMMON

02:40PM   21   SENSE AND IS NOT BASED PURELY ON SPECULATION.       IT MAY ARISE

02:40PM   22   FROM A CAREFUL AND IMPARTIAL CONSIDERATION OF ALL OF THE

02:40PM   23   EVIDENCE OR FROM LACK OF EVIDENCE.

02:40PM   24       IF AFTER A CAREFUL AND IMPARTIAL CONSIDERATION OF ALL OF

02:40PM   25   THE EVIDENCE YOU ARE NOT CONVINCED BEYOND A REASONABLE DOUBT



                                   UNITED STATES COURT REPORTERS
                                                                                 958


02:40PM    1   THAT THE DEFENDANT IS GUILTY, IT IS YOUR DUTY TO FIND THE

02:40PM    2   DEFENDANT NOT GUILTY.    ON THE OTHER HAND, IF AFTER A CAREFUL

02:40PM    3   AND IMPARTIAL CONSIDERATION OF ALL OF THE EVIDENCE, YOU ARE

02:40PM    4   CONVINCED BEYOND A REASONABLE DOUBT THAT THE DEFENDANT IS

02:40PM    5   GUILTY, IT IS YOUR DUTY TO FIND THE DEFENDANT GUILTY.

02:40PM    6       THE EVIDENCE YOU ARE TO CONSIDER IN DECIDING WHAT THE

02:40PM    7   FACTS ARE CONSISTS OF:

02:40PM    8       THE SWORN TESTIMONY OF ANY WITNESS;

02:40PM    9       THE EXHIBITS RECEIVED IN EVIDENCE; AND,

02:41PM   10       ANY FACTS TO WHICH THE PARTIES HAVE AGREED.

02:41PM   11       IN REACHING YOUR VERDICT, YOU MAY CONSIDER ONLY THE

02:41PM   12   TESTIMONY AND EXHIBITS RECEIVED IN EVIDENCE.      THE FOLLOWING

02:41PM   13   THINGS ARE NOT EVIDENCE, AND YOU MAY NOT CONSIDER THEM IN

02:41PM   14   DECIDING WHAT THE FACTS ARE:

02:41PM   15       1.   QUESTIONS, STATEMENTS, OBJECTIONS, AND ARGUMENTS BY

02:41PM   16   THE LAWYERS ARE NOT EVIDENCE.   THE LAWYERS ARE NOT WITNESSES.

02:41PM   17   ALTHOUGH YOU MUST CONSIDER A LAWYER'S QUESTIONS TO UNDERSTAND

02:41PM   18   THE ANSWERS OF A WITNESS, THE LAWYER'S QUESTIONS ARE NOT

02:41PM   19   EVIDENCE.   SIMILARLY, WHAT THE LAWYERS HAVE SAID IN THEIR

02:41PM   20   OPENING STATEMENTS, CLOSING ARGUMENTS, AND AT OTHER TIMES IS

02:41PM   21   INTENDED TO HELP YOU INTERPRET THE EVIDENCE, BUT IT IS NOT

02:41PM   22   EVIDENCE.   IF THE FACTS AS YOU REMEMBER THEM DIFFER FROM THE

02:41PM   23   WAY THE LAWYERS STATE THEM, YOUR MEMORY OF THEM CONTROLS.

02:42PM   24       ANY TESTIMONY THAT I HAVE EXCLUDED, STRICKEN, OR

02:42PM   25   INSTRUCTED YOU TO DISREGARD IS NOT EVIDENCE.



                                 UNITED STATES COURT REPORTERS
                                                                                959


02:42PM    1       ANYTHING YOU MAY HAVE SEEN OR HEARD WHEN THE COURT WAS NOT

02:42PM    2   IN SESSION IS NOT EVIDENCE.    YOU ARE TO DECIDE THE CASE SOLELY

02:42PM    3   ON THE EVIDENCE RECEIVED AT THE TRIAL.

02:42PM    4       EVIDENCE MAY BE DIRECT OR CIRCUMSTANTIAL.      DIRECT EVIDENCE

02:42PM    5   IS DIRECT PROOF OF A FACT SUCH AS TESTIMONY BY A WITNESS ABOUT

02:42PM    6   WHAT THAT WITNESS PERSONALLY SAW OR HEARD OR DID.

02:42PM    7       CIRCUMSTANTIAL EVIDENCE IS INDIRECT, THAT IS, IT IS PROOF

02:42PM    8   OF ONE OR MORE FACTS FROM WHICH YOU CAN FIND ANOTHER FACT.

02:42PM    9       YOU ARE TO CONSIDER BOTH DIRECT AND CIRCUMSTANTIAL

02:42PM   10   EVIDENCE.   EITHER CAN BE USED TO PROVE ANY FACT.   THE LAW MAKES

02:42PM   11   NO DISTINCTION BETWEEN THE WEIGHT TO BE GIVEN TO EITHER DIRECT

02:43PM   12   OR CIRCUMSTANTIAL EVIDENCE.    IT IS FOR YOU TO DECIDE HOW MUCH

02:43PM   13   WEIGHT TO GIVE TO ANY EVIDENCE.

02:43PM   14       BY WAY OF EXAMPLE, IF YOU WAKE UP IN THE MORNING AND SEE

02:43PM   15   THAT THE SIDEWALK IS WET, YOU MAY FIND FROM THAT FACT THAT IT

02:43PM   16   RAINED DURING THE NIGHT.    HOWEVER, OTHER EVIDENCE, SUCH AS A

02:43PM   17   TURNED-ON GARDEN HOSE, MAY PROVIDE AN EXPLANATION FOR THE WATER

02:43PM   18   ON THE SIDEWALK.   THEREFORE, BEFORE YOU DECIDE THAT A FACT HAS

02:43PM   19   BEEN PROVED BY CIRCUMSTANTIAL, YOU MUST CONSIDER ALL OF THE

02:43PM   20   EVIDENCE IN LIGHT OF REASON, EXPERIENCE, AND COMMON SENSE.

02:43PM   21       IN DECIDING THE FACTS IN THIS CASE, YOU MAY HAVE TO DECIDE

02:43PM   22   WHICH TESTIMONY TO BELIEVE AND WHICH TESTIMONY NOT TO BELIEVE.

02:43PM   23   YOU MAY BELIEVE EVERYTHING A WITNESS SAYS, OR PART OF IT, OR

02:43PM   24   NONE OF IT.

02:43PM   25       IN CONSIDERING THE TESTIMONY OF ANY WITNESS, YOU MAY TAKE



                                  UNITED STATES COURT REPORTERS
                                                                              960


02:43PM    1   INTO ACCOUNT:

02:43PM    2       THE OPPORTUNITY AND ABILITY OF THE WITNESS TO SEE OR HEAR

02:44PM    3   OR KNOW THE THINGS TESTIFIED TO;

02:44PM    4       THE WITNESS'S MEMORY;

02:44PM    5       THE WITNESS'S MANNER WHILE TESTIFYING;

02:44PM    6       THE WITNESS'S INTEREST IN THE OUTCOME OF THE CASE, IF ANY;

02:44PM    7       THE WITNESS'S BIAS OR PREJUDICE, IF ANY;

02:44PM    8       WHETHER OTHER EVIDENCE CONTRADICTED THE WITNESS'S

02:44PM    9   TESTIMONY;

02:44PM   10       THE REASONABLENESS OF THE WITNESS'S TESTIMONY IN LIGHT OF

02:44PM   11   ALL OF THE EVIDENCE; AND,

02:44PM   12       ANY OTHER FACTORS THAT BEAR ON BELIEVABILITY.

02:44PM   13       SOMETIMES A WITNESS MAY SAY SOMETHING THAT IS NOT

02:44PM   14   CONSISTENT WITH SOMETHING ELSE HE OR SHE SAID.     SOMETIMES

02:44PM   15   DIFFERENT WITNESSES WILL GIVE DIFFERENT VERSIONS OF WHAT

02:44PM   16   HAPPENED.    PEOPLE OFTEN FORGET THINGS OR MAKE MISTAKES IN WHAT

02:44PM   17   THEY REMEMBER.   ALSO, TWO PEOPLE MAY SEE THE SAME EVENT BUT

02:44PM   18   REMEMBER IT DIFFERENTLY.    YOU MAY CONSIDER THESE DIFFERENCES,

02:45PM   19   BUT DO NOT DECIDE THAT TESTIMONY IS UNTRUE JUST BECAUSE IT

02:45PM   20   DIFFERS FROM OTHER TESTIMONY.

02:45PM   21       HOWEVER, IF YOU DECIDE THAT A WITNESS HAS DELIBERATELY

02:45PM   22   TESTIFIED UNTRUTHFULLY ABOUT SOMETHING IMPORTANT, YOU MAY

02:45PM   23   CHOOSE NOT TO BELIEVE ANYTHING THAT WITNESS SAID.    ON THE OTHER

02:45PM   24   HAND, IF YOU THINK THAT THE WITNESS TESTIFIED UNTRUTHFULLY

02:45PM   25   ABOUT SOME THINGS BUT TOLD THE TRUTH ABOUT OTHERS, YOU MAY



                                  UNITED STATES COURT REPORTERS
                                                                                   961


02:45PM    1   ACCEPT THE PART THAT YOU THINK IS TRUE AND IGNORE THE REST.

02:45PM    2       THE WEIGHT OF THE EVIDENCE AS TO A FACT DOES NOT

02:45PM    3   NECESSARILY DEPEND ON THE NUMBER OF WITNESSES WHO TESTIFY.

02:45PM    4   WHAT IS IMPORTANT IS HOW BELIEVABLE THE WITNESSES WERE AND HOW

02:45PM    5   MUCH WEIGHT YOU THINK THAT TESTIMONY DESERVES.

02:45PM    6       YOU ARE HERE ONLY TO DETERMINE WHETHER THE DEFENDANTS ARE

02:45PM    7   GUILTY OR NOT GUILTY OF THE CHARGES IN THE INDICTMENT.        THE

02:46PM    8   DEFENDANTS ARE NOT ON TRIAL FOR ANY CONDUCT OR OFFENSE NOT

02:46PM    9   CHARGED IN THE INDICTMENT.

02:46PM   10       A SEPARATE CRIME IS CHARGED AGAINST ONE OR MORE OF THE

02:46PM   11   DEFENDANTS IN EACH COUNT.     THE CHARGES HAVE BEEN JOINED FOR

02:46PM   12   TRIAL.   YOU MUST DECIDE THE CASE OF EACH DEFENDANT ON EACH

02:46PM   13   CRIME CHARGED AGAINST THAT DEFENDANT SEPARATELY.     YOUR VERDICT

02:46PM   14   ON ANY COUNT AS TO ANY DEFENDANT SHOULD NOT CONTROL YOUR

02:46PM   15   VERDICT ON ANY COUNT OR AS TO ANY OTHER DEFENDANT.     ALL THE

02:46PM   16   INSTRUCTIONS APPLY TO EACH DEFENDANT AS TO EACH COUNT.

02:46PM   17       THE INDICTMENT CHARGES THAT THE OFFENSES ALLEGED WERE

02:46PM   18   COMMITTED "ON OR ABOUT" A CERTAIN DATE.      ALTHOUGH IT IS

02:46PM   19   NECESSARY FOR THE DEFENDANT TO PROVE BEYOND A REASONABLE DOUBT

02:46PM   20   THAT THE OFFENSE WAS COMMITTED ON A DATE REASONABLY NEAR THE

02:47PM   21   DATE ALLEGED IN THE INDICTMENT, IT IS NOT NECESSARY FOR THE

02:47PM   22   GOVERNMENT TO PROVE THAT THE OFFENSE WAS COMMITTED PRECISELY ON

02:47PM   23   THE DATE CHARGED.

02:47PM   24       YOU HAVE HEARD TESTIMONY THAT THE DEFENDANT MADE A

02:47PM   25   STATEMENT.   IT IS FOR YOU TO DECIDE WHETHER THE DEFENDANT MADE



                                   UNITED STATES COURT REPORTERS
                                                                                 962


02:47PM    1   THE STATEMENT, AND IF SO, HOW MUCH WEIGHT TO GIVE TO IT.    IN

02:47PM    2   MAKING THOSE DECISIONS, YOU SHOULD CONSIDER ALL OF THE EVIDENCE

02:47PM    3   ABOUT THE STATEMENT, INCLUDING THE CIRCUMSTANCES UNDER WHICH

02:47PM    4   THE DEFENDANT MAY HAVE MADE IT.

02:47PM    5       YOU HAVE HEARD TESTIMONY FROM WITNESSES WHO TESTIFIED TO

02:47PM    6   OPINIONS AND THE REASONS FOR HIS OR HER OPINIONS.    THIS OPINION

02:47PM    7   TESTIMONY IS ALLOWED BECAUSE OF THE EDUCATION OR EXPERIENCE OF

02:47PM    8   THIS WITNESS.

02:47PM    9       SUCH OPINION TESTIMONY SHOULD BE JUDGED LIKE ANY OTHER

02:48PM   10   TESTIMONY.   YOU MAY ACCEPT IT OR REJECT IT AND GIVE IT AS MUCH

02:48PM   11   WEIGHT AS YOU THINK IT DESERVES, CONSIDERING THE WITNESS'S

02:48PM   12   EDUCATION AND EXPERIENCE, THE REASONS GIVEN FOR THE OPINION,

02:48PM   13   AND ALL OF THE OTHER EVIDENCE IN THE CASE.

02:48PM   14       CERTAIN CHARTS AND SUMMARIES HAVE BEEN ADMITTED INTO

02:48PM   15   EVIDENCE.    CHARTS AND SUMMARIES ARE ONLY AS GOOD AS THE

02:48PM   16   UNDERLYING SUPPORTING MATERIAL.    YOU SHOULD, THEREFORE, GIVE

02:48PM   17   THEM ONLY SUCH WEIGHT AS YOU THINK THE UNDERLYING MATERIAL

02:48PM   18   DESERVES.

02:48PM   19       SOME OF YOU HAVE TAKEN NOTES DURING THE TRIAL.     WHETHER OR

02:48PM   20   NOT YOU TOOK NOTES, YOU SHOULD RELY ON YOUR OWN MEMORY OF WHAT

02:48PM   21   WAS SAID.    NOTES ARE ONLY TO ASSIST YOUR MEMORY.   YOU SHOULD

02:48PM   22   NOT BE OVERLY INFLUENCED BY YOUR NOTES OR THOSE OF YOUR FELLOW

02:48PM   23   JURORS.

02:49PM   24       I WILL NOW READ TO YOU THE OFFENSES WITH WHICH THE

02:49PM   25   DEFENDANTS HAVE BEEN CHARGED AND THE ELEMENTS OF THOSE



                                  UNITED STATES COURT REPORTERS
                                                                              963


02:49PM    1   OFFENSES.

02:49PM    2       THE DEFENDANTS ARE EACH CHARGED IN COUNT ONE OF THE

02:49PM    3   INDICTMENT WITH BANKRUPTCY FRAUD IN VIOLATION OF SECTION 157 OF

02:49PM    4   TITLE 18 OF THE UNITED STATES CODE.   IN ORDER FOR THE DEFENDANT

02:49PM    5   TO BE FOUND GUILTY OF THAT CHARGE, THE GOVERNMENT MUST PROVE

02:49PM    6   EACH OF THE FOLLOWING ELEMENTS BEYOND A REASONABLE DOUBT:

02:49PM    7       FIRST, THE DEFENDANT DEVISED OR INTENDED TO DEVISE A

02:49PM    8   SCHEME OR PLAN TO DEFRAUD;

02:49PM    9       SECOND, THE DEFENDANT ACTED WITH THE INTENT TO DEFRAUD;

02:49PM   10       THIRD, THE DEFENDANT'S ACT WAS MATERIAL; THAT IS, IT HAD A

02:49PM   11   NATURAL TENDENCY TO INFLUENCE OR WAS CAPABLE OF INFLUENCING THE

02:49PM   12   ACTS OF AN IDENTIFIABLE PERSON, ENTITY OR GROUP; AND,

02:50PM   13       FOURTH, THE DEFENDANT FILED A PETITION, FILED A DOCUMENT

02:50PM   14   IN A PROCEEDING, OR MADE A FALSE OR FRAUDULENT REPRESENTATION,

02:50PM   15   CLAIM, OR PROMISE CONCERNING OR IN RELATION TO A PROCEEDING

02:50PM   16   UNDER A TITLE 11 BANKRUPTCY PROCEEDING TO CARRY OUT OR ATTEMPT

02:50PM   17   TO CARRY OUT AN ESSENTIAL PART OF THE SCHEME.

02:50PM   18       IT DOES NOT MATTER WHETHER THE DOCUMENT, PRESENTATION,

02:50PM   19   CLAIM, OR PROMISE WAS ITSELF FALSE OR DECEPTIVE SO LONG AS THE

02:50PM   20   BANKRUPTCY PROCEEDING WAS USED AS A PART OF THE SCHEME OR PLAN

02:50PM   21   TO DEFRAUD, NOR DOES IT MATTER WHETHER THE SCHEME OR PLAN WAS

02:50PM   22   SUCCESSFUL OR THAT ANY MONEY OR PROPERTY WAS OBTAINED.

02:50PM   23       A DEFENDANT MAY BE FOUND GUILTY OF BANKRUPTCY FRAUD EVEN

02:51PM   24   IF THE DEFENDANT PERSONALLY DID NOT COMMIT THE ACT OR ACTS

02:51PM   25   CONSTITUTING THE CRIME BUT AIDED AND ABETTED IN ITS COMMISSION.



                                UNITED STATES COURT REPORTERS
                                                                               964


02:51PM    1   TO "AID AND ABET" MEANS INTENTIONALLY TO HELP SOMEONE ELSE

02:51PM    2   COMMIT A CRIME.   TO PROVE A DEFENDANT GUILTY OF BANKRUPTCY

02:51PM    3   FRAUD BY AIDING AND ABETTING, THE GOVERNMENT MUST PROVE EACH OF

02:51PM    4   THE FOLLOWING BEYOND A REASONABLE DOUBT:

02:51PM    5       FIRST, SOMEONE ELSE COMMITTED BANKRUPTCY FRAUD;

02:51PM    6       SECOND, THE DEFENDANT AIDED, COUNSELLED, COMMANDED,

02:51PM    7   INDUCED, OR PROCURED THAT PERSON WITH RESPECT TO AT LEAST ONE

02:51PM    8   ELEMENT OF BANKRUPTCY FRAUD;

02:51PM    9       THIRD, THE DEFENDANT ACTED WITH THE INTENT TO FACILITATE

02:51PM   10   BANKRUPTCY FRAUD; AND,

02:51PM   11       FOURTH, THE DEFENDANT ACTED BEFORE THE CRIME WAS

02:52PM   12   COMPLETED.

02:52PM   13       IT IS NOT ENOUGH THAT THE DEFENDANT MERELY ASSOCIATED WITH

02:52PM   14   THE PERSON COMMITTING THE CRIME OR UNKNOWINGLY OR

02:52PM   15   UNINTENTIONALLY DID THINGS THAT WERE HELPFUL TO THAT PERSON OR

02:52PM   16   WAS PRESENT AT THE SCENE OF THE CRIME.      THE EVIDENCE MUST SHOW

02:52PM   17   BEYOND A REASONABLE DOUBT THAT THE DEFENDANT ACTED WITH THE

02:52PM   18   KNOWLEDGE AND INTENTION OF HELPING THAT PERSON COMMIT

02:52PM   19   BANKRUPTCY FRAUD.

02:52PM   20       A DEFENDANT ACTS WITH THE INTENT TO FACILITATE THE CRIME

02:52PM   21   WHEN THE DEFENDANT ACTIVELY PARTICIPATES IN A CRIMINAL VENTURE

02:52PM   22   WITH ADVANCE KNOWLEDGE OF THE CRIME.

02:52PM   23       THE GOVERNMENT IS NOT REQUIRED TO PROVE PRECISELY WHICH

02:52PM   24   DEFENDANT ACTUALLY COMMITTED THE CRIME AND WHICH DEFENDANT

02:52PM   25   AIDED AND ABETTED.



                                   UNITED STATES COURT REPORTERS
                                                                                965


02:52PM    1       THE DEFENDANTS ARE EACH CHARGED IN COUNT TWO OF THE

02:53PM    2   INDICTMENT WITH CONCEALMENT OF ASSETS IN BANKRUPTCY PROCEEDING

02:53PM    3   IN VIOLATION OF SECTION 152(1) OF TITLE 18 OF THE UNITED STATES

02:53PM    4   CODE.   IN ORDER FOR THE DEFENDANT TO BE FOUND GUILTY OF THAT

02:53PM    5   CHARGE, THE GOVERNMENT MUST PROVE EACH OF THE FOLLOWING

02:53PM    6   ELEMENTS BEYOND A REASONABLE DOUBT:

02:53PM    7       FIRST, ON OR ABOUT THE DATE ALLEGED IN THE INDICTMENT, THE

02:53PM    8   PROCEEDING IN BANKRUPTCY WAS IN EXISTENCE;

02:53PM    9       SECOND, THE DEFENDANT KNOWINGLY AND FRAUDULENTLY CONCEALED

02:53PM   10   THE PROPERTY DESCRIBED IN THE INDICTMENT FROM THE CUSTODIAN OF

02:53PM   11   THE BANKRUPTCY COURT OR THE BANKRUPTCY TRUSTEE; AND,

02:53PM   12       THIRD, THE PROPERTY CONCEALED BELONGED TO THE ESTATE OF

02:53PM   13   THE DEBTOR.

02:53PM   14       A PERSON "FRAUDULENTLY CONCEALS" PROPERTY OF THE ESTATE OF

02:53PM   15   A DEBTOR WHEN THAT PERSON KNOWINGLY WITHHOLDS INFORMATION OR

02:54PM   16   PROPERTY OR KNOWINGLY ACTS FOR THE PURPOSE OF PREVENTING THE

02:54PM   17   DISCOVERY OF SUCH PROPERTY INTENDING TO DECEIVE OR TO CHEAT A

02:54PM   18   CREDITOR, A TRUSTEE, OR A BANKRUPTCY JUDGE.       FRAUDULENTLY

02:54PM   19   CONCEALING PROPERTY OF THE ESTATE OF THE DEBTOR MAY INCLUDE

02:54PM   20   TRANSFERRING PROPERTY TO A THIRD PARTY OR ENTITY, DESTROYING

02:54PM   21   THE PROPERTY, WITHHOLDING KNOWLEDGE CONCERNING THE EXISTENCE OR

02:54PM   22   WHEREABOUTS OF THE PROPERTY, OR KNOWINGLY DOING ANYTHING ELSE

02:54PM   23   BY WHICH THAT PERSON ACTS TO HINDER, DELAY OR DEFRAUD ANY OF

02:54PM   24   HIS CREDITORS.

02:54PM   25       THE ACTS OF CONCEALMENT MAY HAVE BEGUN BEFORE AS WELL AS



                                 UNITED STATES COURT REPORTERS
                                                                               966


02:54PM    1   AFTER THE BANKRUPTCY PROCEEDINGS BEGAN.

02:54PM    2       THE TERM "DEBTOR" MEANS A PERSON OR COMPANY FOR WHOM A

02:54PM    3   BANKRUPTCY CASE HAS BEEN COMMENCED.

02:55PM    4       THE TERM "CREDITOR" MEANS A PERSON OR COMPANY THAT HAS A

02:55PM    5   CLAIM OR RIGHT TO PAYMENT FROM THE DEBTOR THAT AROSE AT THE

02:55PM    6   TIME OF OR BEFORE THE BANKRUPTCY COURT ISSUED ITS ORDER FOR

02:55PM    7   RELIEF CONCERNING THE DEBTOR.

02:55PM    8       THE TERM "ESTATE OF A DEBTOR" MEANS ALL RIGHTS, TITLE,

02:55PM    9   SHARE, OR INTERESTS, WHETHER LEGAL OR EQUITABLE, IN PROPERTY OF

02:55PM   10   A DEBTOR AT THE TIME A BANKRUPTCY PETITION IS FILED, WHEREVER

02:55PM   11   LOCATED AND BY WHOMEVER HELD.   THE TERM "ESTATE OF A DEBTOR"

02:55PM   12   MAY ALSO BE USED TO MEAN PROPERTY ACQUIRED AFTER THE

02:55PM   13   COMMENCEMENT OF THE PROCEEDING AND UNDER SOME CIRCUMSTANCES MAY

02:55PM   14   INCLUDE INTERESTS IN PROPERTY OF A DEBTOR WITHIN ONE YEAR

02:55PM   15   BEFORE THE DATE OF THE FILING OF THE PETITION.

02:55PM   16       CONCEALMENT, FOR THE PURPOSES OF TITLE 18, UNITED STATES

02:56PM   17   CODE SECTION 152(1) NEED NOT CONSIST OF SECRETLY APPROPRIATING

02:56PM   18   FUNDS FOR ONE'S OWN USE.   IT IS SUFFICIENT IF ONE WITHHOLDS

02:56PM   19   KNOWLEDGE OF ASSETS ABOUT WHICH THE TRUSTEE SHOULD BE TOLD.

02:56PM   20   THE FACT THAT A PERSON WHO CONCEALS THE ASSETS DOES NOT

02:56PM   21   DIRECTLY PROFIT FROM THEM DOES NOT CHANGE THIS RESULT.

02:56PM   22       A DEFENDANT MAY BE FOUND GUILTY OF CONCEALMENT OF ASSETS

02:56PM   23   EVEN IF THE DEFENDANT PERSONALLY DID NOT COMMIT THE ACT OR ACTS

02:56PM   24   CONSTITUTING THE CRIME BUT AIDED AND ABETTED IN ITS COMMISSION.

02:56PM   25   TO AID AND ABET MEANS INTENTIONALLY TO HELP SOMEONE ELSE COMMIT



                                UNITED STATES COURT REPORTERS
                                                                               967


02:56PM    1   A CRIME.   TO PROVE A DEFENDANT GUILTY OF CONCEALMENT OF ASSETS

02:57PM    2   BY AIDING AND ABETTING, THE GOVERNMENT MUST PROVE EACH OF THE

02:57PM    3   FOLLOWING BEYOND A REASONABLE DOUBT:

02:57PM    4       FIRST, SOMEONE ELSE COMMITTED CONCEALMENT OF ASSETS;

02:57PM    5       SECOND, THE DEFENDANT AIDED, COUNSELLED, COMMANDED,

02:57PM    6   INDUCED, OR PROCURED THAT PERSON WITH RESPECT TO AT LEAST ONE

02:57PM    7   ELEMENT OF CONCEALMENT OF ASSETS;

02:57PM    8       THIRD, THE DEFENDANT ACTED WITH THE INTENT TO FACILITATE

02:57PM    9   CONCEALMENT OF ASSETS; AND,

02:57PM   10       FOURTH, THE DEFENDANT ACTED BEFORE THE CRIME WAS

02:57PM   11   COMPLETED.

02:57PM   12       IT IS NOT ENOUGH THAT THE DEFENDANT MERELY ASSOCIATED WITH

02:57PM   13   THE PERSON COMMITTING THE CRIME OR UNKNOWINGLY OR

02:57PM   14   UNINTENTIONALLY DID THINGS THAT WERE HELPFUL TO THAT PERSON OR

02:57PM   15   WAS PRESENT AT THE SCENE OF THE CRIME.    THE EVIDENCE MUST SHOW

02:57PM   16   BEYOND A REASONABLE DOUBT THAT THE DEFENDANT ACTED WITH THE

02:57PM   17   KNOWLEDGE AND INTENTION OF HELPING THAT PERSON COMMIT

02:58PM   18   CONCEALMENT OF ASSETS.

02:58PM   19       A DEFENDANT ACTS WITH THE INTENT TO FACILITATE THE CRIME

02:58PM   20   WHEN THE DEFENDANT ACTIVELY PARTICIPATES IN A CRIMINAL VENTURE

02:58PM   21   WITH ADVANCE KNOWLEDGE OF THE CRIME.    THE GOVERNMENT IS NOT

02:58PM   22   REQUIRED TO PROVE PRECISELY WHICH DEFENDANT ACTUALLY COMMITTED

02:58PM   23   THE CRIME AND WHICH DEFENDANT AIDED AND ABETTED.

02:58PM   24       COUNT THREE OF THE INDICTMENT CHARGES THE DEFENDANT WITH

02:58PM   25   MAKING A FALSE STATEMENT IN A BANKRUPTCY PROCEEDING.    IN ORDER



                                 UNITED STATES COURT REPORTERS
                                                                              968


02:58PM    1   FOR YOU TO FIND THE DEFENDANT GUILTY OF THAT CHARGE, THE

02:58PM    2   GOVERNMENT MUST PROVE EACH OF THE FOLLOWING ELEMENTS BEYOND A

02:58PM    3   REASONABLE DOUBT:

02:58PM    4       FIRST, THERE WAS A BANKRUPTCY PROCEEDING;

02:58PM    5       SECOND, THE DEFENDANT MADE A DECLARATION UNDER PENALTY OF

02:58PM    6   PERJURY IN RELATION TO THE BANKRUPTCY PROCEEDING;

02:59PM    7       THIRD, THE DECLARATION RELATED TO SOME MATERIAL MATTER;

02:59PM    8       FOURTH, THE DECLARATION WAS FALSE; AND,

02:59PM    9       FIFTH, THE DEFENDANT MADE THE DECLARATION KNOWINGLY AND

02:59PM   10   WITH THE INTENT TO DECEIVE ANY CREDITOR, THE TRUSTEE, OR THE

02:59PM   11   BANKRUPTCY JUDGE.

02:59PM   12       A MATERIAL MATTER IS ONE THAT IS CAPABLE OF INFLUENCING

02:59PM   13   THE COURT, THE TRUSTEE, AND ANY CREDITOR.

02:59PM   14       AN INTENT TO DEFRAUD IS AN INTENT TO DECEIVE OR CHEAT.

02:59PM   15       AN ACT IS DONE KNOWINGLY IF THE DEFENDANT IS AWARE OF THE

02:59PM   16   ACT AND DOES NOT ACT OR FAIL TO ACT THROUGH IGNORANCE, MISTAKE,

02:59PM   17   OR ACCIDENT.   THE GOVERNMENT IS NOT REQUIRED TO PROVE THAT THE

03:00PM   18   DEFENDANT KNEW THAT HIS OR HER ACTS OR OMISSIONS WERE UNLAWFUL.

03:00PM   19   YOU MAY CONSIDER EVIDENCE OF THE DEFENDANT'S WORDS, ACTS, OR

03:00PM   20   OMISSIONS ALONG WITH ALL OF THE OTHER EVIDENCE IN DECIDING

03:00PM   21   WHETHER THE DEFENDANT ACTED KNOWINGLY.

03:00PM   22       WHEN YOU BEGIN YOUR DELIBERATIONS, ELECT ONE MEMBER OF THE

03:00PM   23   JURY AS YOUR FOREPERSON WHO WILL PRESIDE OVER YOUR

03:00PM   24   DELIBERATIONS AND SPEAK FOR YOU HERE IN COURT.

03:00PM   25       YOU WILL THEN DISCUSS THE CASE WITH YOUR FELLOW JURORS TO



                                   UNITED STATES COURT REPORTERS
                                                                              969


03:00PM    1   REACH AGREEMENT IF YOU CAN DO SO.   YOUR VERDICT, WHETHER GUILTY

03:00PM    2   OR NOT GUILTY, MUST BE UNANIMOUS.

03:00PM    3       EACH OF YOU MUST DECIDE THE CASE FOR YOURSELF, BUT YOU

03:00PM    4   SHOULD DO SO ONLY AFTER YOU HAVE CONSIDERED ALL OF THE

03:00PM    5   EVIDENCE, DISCUSSED IT FULLY WITH THE OTHER JURORS, AND

03:00PM    6   LISTENED TO THE VIEWS OF YOUR FELLOW JURORS.

03:00PM    7       DO NOT BE AFRAID TO CHANGE YOUR OPINION IF THE DISCUSSION

03:01PM    8   PERSUADES THAT YOU THAT YOU SHOULD.   BUT DO NOT COME TO A

03:01PM    9   DECISION SIMPLY BECAUSE OTHER JURORS THINK IT IS RIGHT.

03:01PM   10       IT IS IMPORTANT THAT YOU ATTEMPT TO REACH A UNANIMOUS

03:01PM   11   VERDICT, BUT, OF COURSE, ONLY IF EACH OF YOU CAN DO SO AFTER

03:01PM   12   HAVING MADE YOUR OWN CONSCIENTIOUS DECISION.     DO NOT CHANGE AN

03:01PM   13   HONEST BELIEF ABOUT THE WEIGHT AND EFFECT OF THE EVIDENCE

03:01PM   14   SIMPLY TO REACH A VERDICT.

03:01PM   15       PERFORM THESE DUTIES FAIRLY AND IMPARTIALLY.     DO NOT ALLOW

03:01PM   16   PERSONAL LIKES OR DISLIKES, SYMPATHY, PREJUDICE, FEAR, OR

03:01PM   17   PUBLIC OPINION TO INFLUENCE YOU.    YOU SHOULD ALSO NOT BE

03:01PM   18   INFLUENCED BY ANY PERSON'S RACE, COLOR, RELIGION, NATIONAL

03:01PM   19   ANCESTRY, OR GENDER.

03:01PM   20       IT IS YOUR DUTY AS JURORS TO CONSULT WITH ONE ANOTHER AND

03:01PM   21   TO DELIBERATE WITH ONE ANOTHER WITH A VIEW TOWARDS REACHING AN

03:02PM   22   AGREEMENT IF YOU CAN DO SO.   DURING YOUR DELIBERATIONS, YOU

03:02PM   23   SHOULD NOT HESITATE TO REEXAMINE YOUR OWN VIEWS AND CHANGE YOUR

03:02PM   24   OPINION IF YOU BECOME PERSUADED THAT IT IS WRONG.

03:02PM   25       BECAUSE YOU MUST BASE YOUR VERDICT ONLY ON THE EVIDENCE



                                UNITED STATES COURT REPORTERS
                                                                              970


03:02PM    1   RECEIVED IN THE CASE AND ON THESE INSTRUCTIONS, I REMIND YOU

03:02PM    2   THAT YOU MUST NOT BE EXPOSED TO ANY OTHER INFORMATION ABOUT THE

03:02PM    3   CASE OR TO THE ISSUES IT INVOLVES.

03:02PM    4       EXCEPT FOR DISCUSSING THE CASE WITH YOUR FELLOW JURORS

03:02PM    5   DURING YOUR DELIBERATIONS:

03:02PM    6       DO NOT COMMUNICATE WITH ANYONE IN ANY WAY AND DO NOT LET

03:02PM    7   ANYONE ELSE COMMUNICATE WITH YOU IN ANY WAY ABOUT THE MERITS OF

03:02PM    8   THE CASE OR ANYTHING TO DO WITH IT.   THIS INCLUDES DISCUSSING

03:02PM    9   THE CASE IN PERSON, IN WRITING, BY PHONE OR ELECTRONIC MEANS,

03:02PM   10   VIA E-MAIL, TEXT MESSAGING, OR ANY INTERNET CHAT ROOM, BLOG,

03:02PM   11   WEBSITE OR OTHER FEATURE.    THIS APPLIES TO COMMUNICATING WITH

03:03PM   12   YOUR FAMILY MEMBERS, YOUR EMPLOYER, THE MEDIA OR PRESS, AND THE

03:03PM   13   PEOPLE INVOLVED IN THE TRIAL.   IF YOU ARE ASKED OR APPROACHED

03:03PM   14   IN ANY WAY ABOUT YOUR JURY SERVICE OR ANYTHING ABOUT THIS CASE,

03:03PM   15   YOU MUST RESPOND THAT YOU HAVE BEEN ORDERED NOT TO DISCUSS THE

03:03PM   16   MATTER AND TO REPORT THE CONTACT TO THE COURT.

03:03PM   17       DO NOT READ, WATCH, OR LISTEN TO ANY NEWS OR MEDIA

03:03PM   18   ACCOUNTS OR COMMENTARY ABOUT THE CASE OR ANYTHING TO DO WITH

03:03PM   19   IT; DO NOT DO ANY RESEARCH SUCH AS CONSULTING DICTIONARIES,

03:03PM   20   SEARCHING THE INTERNET, OR USING OTHER REFERENCE MATERIALS, AND

03:03PM   21   DO NOT MAKE ANY INVESTIGATION OR IN ANY OTHER WAY TRY TO LEARN

03:03PM   22   ABOUT THE CASE ON YOUR OWN.

03:03PM   23       THE LAW REQUIRES THESE RESTRICTIONS TO ENSURE THE PARTIES

03:03PM   24   HAVE A FAIR TRIAL BASED ON THE SAME EVIDENCE THAT EACH PARTY

03:03PM   25   HAS HAD AN OPPORTUNITY TO ADDRESS.    A JUROR WHO VIOLATES THESE



                                UNITED STATES COURT REPORTERS
                                                                              971


03:03PM    1   RESTRICTIONS JEOPARDIZES THE FAIRNESS OF THESE PROCEEDINGS AND

03:04PM    2   A MISTRIAL COULD RESULT THAT WOULD REQUIRE THE ENTIRE TRIAL

03:04PM    3   PROCESS TO START OVER.   IF ANY JUROR IS EXPOSED TO ANY OUTSIDE

03:04PM    4   INFORMATION, PLEASE NOTIFY THE COURT IMMEDIATELY.

03:04PM    5       THE PUNISHMENT PROVIDED BY LAW FOR THIS CRIME IS FOR THE

03:04PM    6   COURT TO DECIDE.   YOU MAY NOT CONSIDER PUNISHMENT IN DECIDING

03:04PM    7   WHETHER THE GOVERNMENT HAS PROVED ITS CASE AGAINST THE

03:04PM    8   DEFENDANT BEYOND A REASONABLE DOUBT.

03:04PM    9       IF IT BECOMES NECESSARY DURING YOUR DELIBERATIONS TO

03:04PM   10   COMMUNICATE WITH ME, YOU MAY SEND A NOTE THROUGH THE CLERK

03:04PM   11   SIGNED BY ANY ONE OR MORE OF YOU.    NO MEMBER OF THE JURY SHOULD

03:04PM   12   EVER ATTEMPT TO COMMUNICATE WITH ME EXCEPT BY A SIGNED WRITING,

03:04PM   13   AND I WILL RESPOND TO THE JURY CONCERNING THE CASE ONLY IN

03:04PM   14   WRITING OR HERE IN OPEN COURT.

03:04PM   15       IF YOU SEND OUT A QUESTION, I WILL CONSULT WITH THE

03:05PM   16   LAWYERS BEFORE ANSWERING IT, WHICH MAY TAKE SOME TIME.    YOU MAY

03:05PM   17   CONTINUE YOUR DELIBERATIONS WHILE WAITING FOR THE ANSWER TO ANY

03:05PM   18   QUESTION.   REMEMBER THAT YOU ARE NOT TO TELL ANYONE, INCLUDING

03:05PM   19   ME, HOW THE JURY STANDS NUMERICALLY OR OTHERWISE ON ANY

03:05PM   20   QUESTION SUBMITTED TO YOU, INCLUDING THE QUESTION OF THE GUILT

03:05PM   21   OF THE DEFENDANT UNTIL AFTER YOU HAVE REACHED A UNANIMOUS

03:05PM   22   VERDICT OR HAVE BEEN DISCHARGED.

03:05PM   23       A VERDICT FORM HAS BEEN PREPARED FOR YOU.      AFTER YOU HAVE

03:05PM   24   REACHED UNANIMOUS AGREEMENT ON A VERDICT, YOUR FOREPERSON

03:05PM   25   SHOULD COMPLETE THE VERDICT FORM ACCORDING TO YOUR



                                  UNITED STATES COURT REPORTERS
                                                                               972


03:05PM    1   DELIBERATIONS, SIGN AND DATE IT AND ADVISE THE CLERK THAT YOU

03:05PM    2   ARE READY TO RETURN TO THE COURTROOM.

03:05PM    3       THAT CONCLUDES THE COURT'S READING OF THE INSTRUCTIONS.

03:05PM    4       ANY OBJECTIONS TO THE COURT'S READING OF THE INSTRUCTIONS

03:05PM    5   FROM THE PROSECUTION, THE GOVERNMENT?

03:05PM    6             MR. SCHENK:   NO, YOUR HONOR.

03:05PM    7             THE COURT:    THE DEFENSE?

03:05PM    8             MR. NICK:    NO, YOUR HONOR.   THANK YOU.

03:05PM    9             MS. GILG:    NO, YOUR HONOR.

03:05PM   10             THE COURT:    ALL RIGHT.   I'LL NOW ASK THAT THE 12

03:06PM   11   MEMBERS OF OUR JURY BE SENT TO THE DELIBERATION ROOM, AND I

03:06PM   12   THINK WE HAVE A CUSTODIAN.

03:06PM   13             THE CLERK:    YES, YOUR HONOR.

03:06PM   14       PLEASE RAISE YOUR RIGHT HAND.

03:06PM   15       (COURT SECURITY OFFICER WAS GIVEN THE OATH.)

03:06PM   16             COURT SECURITY OFFICER:      I DO.

03:06PM   17             THE CLERK:    THANK YOU.

03:06PM   18             THE COURT:    THANK YOU.   OUR 12 SEATED JURORS, IF YOU

03:06PM   19   WOULD PLEASE FOLLOW THE COURT SECURITY OFFICER TO THE

03:06PM   20   DELIBERATION ROOM.

03:06PM   21       MS. ALLEN AND MS. ZHANG, IF YOU WOULD REMAIN, PLEASE.

03:07PM   22       THANK YOU.   THE RECORD SHOULD REFLECT THAT OUR 12 JURORS

03:07PM   23   HAVE LEFT INTO THE DELIBERATION ROOM.      REMAINING ARE MS. ALLEN

03:07PM   24   AND MS. ZHANG, THE LOU GEHRIGS AS I'VE REFERRED TO YOU.

03:07PM   25       AS YOU KNOW, YOU WON'T JOIN THE DELIBERATIONS NOW, BUT IF



                                UNITED STATES COURT REPORTERS
                                                                                973


03:07PM    1   DURING THE COURSE OF THE DELIBERATIONS A SEATED JUROR IS UNABLE

03:07PM    2   TO PROCEED, WE WILL CONTACT YOU TO RETURN TO COURT TO REPLACE

03:07PM    3   ONE OF OUR SEATED JURORS.

03:07PM    4       YOU WILL -- I'M GOING TO RELEASE YOU TODAY FROM BEING IN

03:08PM    5   COURT TODAY.   I KNOW, MS. ALLEN, YOU NEED TO GET ON THE ROAD.

03:08PM    6       SO LET ME SAY THIS, THE ADMONITION THAT I PREVIOUSLY READ

03:08PM    7   TO YOU, THAT'S STILL IN PLACE.   YOU'RE STILL IN JURY SERVICE.

03:08PM    8   SO YOU STILL MAY NOT TALK OR DISCUSS ANYTHING ABOUT THIS CASE.

03:08PM    9       WE WILL ALERT YOU THROUGH MS. KRATZMANN WHETHER OR NOT YOU

03:08PM   10   WILL NEED TO RETURN TO DELIBERATE THE CASE OR WHETHER THERE HAS

03:08PM   11   BEEN A VERDICT IN THE CASE OR THE CASE IS OTHERWISE OVER AND

03:08PM   12   YOU HAVE THEN BEEN RELEASED FROM YOUR JURY SERVICE.

03:08PM   13       SO UNTIL THAT HAPPENS, PLEASE REMEMBER THE ADMONITION.       IT

03:08PM   14   IS IN PLACE.   I THINK MS. KRATZMANN HAS YOUR CONTACT

03:08PM   15   INFORMATION.   SO THAT'S APPROPRIATE.

03:08PM   16       IF I DON'T SEE YOU AGAIN, LET ME EXTEND ON BEHALF OF ALL

03:08PM   17   OF THE JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA OUR GREAT

03:08PM   18   GRATITUDE FOR YOUR SERVICE HERE.   I REALIZE SOMETIMES BEING AN

03:08PM   19   ALTERNATE IS SOMETIMES LOOKING AT THE CAKE BUT NOT REALLY

03:08PM   20   GETTING TO TASTE IT, BUT NONETHELESS IT'S IMPORTANT THAT YOU

03:08PM   21   WERE HERE, AND I KNOW YOU PAID ATTENTION TO THIS CASE.

03:09PM   22       YOU HAVE NOTES, YOU TOOK NOTES, AND YOU CAN LEAVE YOUR

03:09PM   23   NOTE PADS WITH MS.   KRATZMANN AND SO SHE CAN IDENTIFY THEM AND

03:09PM   24   PUT YOUR NUMBER ON THEM.    AT THE CONCLUSION OF THE CASE YOUR

03:09PM   25   NOTES WILL BE DESTROYED, I TELL YOU THAT.



                                 UNITED STATES COURT REPORTERS
                                                                                  974


03:09PM    1       SO LET ME NOW EXCLUDE YOU, BUT PLEASE RECOGNIZE THAT YOU

03:09PM    2   MAY BE CALLED TO COME BACK AND COMPLETE YOUR SERVICE AS SITTING

03:09PM    3   JURORS.    SO THANK YOU VERY MUCH.    THANK YOU.

03:09PM    4       I THANK YOU ALSO ON BEHALF OF ALL OF THE LAWYERS AS WELL.

03:09PM    5   THEY EXTEND THEIR GRATITUDE FOR YOUR PARTICIPATION.

03:09PM    6       MS. ALLEN, SAFE TRAVELS.

03:09PM    7       MS. KRATZMANN WILL COLLECT YOUR BELONGINGS FOR YOU FROM

03:09PM    8   THE ROOM.

03:10PM    9       (JURY OUT AT 3:10 P.M.)

03:10PM   10               THE COURT:   ALL RIGHT.   THANK YOU.   THE ALTERNATE

03:10PM   11   JURORS LEFT THE COURTROOM.     ALL COUNSEL AND THE DEFENDANTS ARE

03:10PM   12   PRESENT.

03:10PM   13       COUNSEL, I'D LIKE TO HAVE YOU AVAILABLE WITHIN 15 MINUTES

03:10PM   14   OF NOTICE OF A QUESTION OR ANY OTHER ACTION TAKEN BY THE JURY.

03:10PM   15       SO IF MS. KRATZMANN HAS YOUR INFORMATION, THAT'S GREAT.

03:10PM   16   BUT PLEASE BE AVAILABLE TO BE BACK HERE WITHIN 15 MINUTES.

03:10PM   17               MR. NICK:    VERY WELL, YOUR HONOR.    YOUR HONOR, I

03:10PM   18   JUST HAD ONE OTHER ISSUE, WHICH IS I JUST WANTED TO REMIND THE

03:10PM   19   COURT THAT -- WELL, I RENEW MY RULE 29 MOTION, BUT I DON'T KNOW

03:10PM   20   IF MS. KRATZMANN NEEDS TO BE BACK IN HERE FOR THAT.       IT HADN'T

03:10PM   21   BEEN RULED ON.

03:10PM   22               THE COURT:   RIGHT.   AND IF YOU RECALL, I ASKED THE

03:10PM   23   GOVERNMENT FOR THEIR TIMING FOR THEIR WRITTEN RESPONSE, AND

03:10PM   24   THAT'S NOON ON FRIDAY.

03:10PM   25               MR. NICK:    YES, YOUR HONOR.   I JUST WANTED TO



                                  UNITED STATES COURT REPORTERS
                                                                                 975


03:10PM    1   PROCEDURALLY MAKE SURE THAT MY MOTION WAS BEING PRESERVED.

03:10PM    2              THE COURT:   IT IS.

03:10PM    3              MR. NICK:    THANK YOU.

03:10PM    4              THE COURT:   IT IS.

03:10PM    5              MS. GILG:    YOUR HONOR, I WOULD MAKE THAT SAME

03:10PM    6   REQUEST BECAUSE I THINK THERE'S A RULE 29 AFTER THE CLOSE OF

03:10PM    7   THE GOVERNMENT'S CASE, AND THERE'S A RULE 29 AFTER THE CASE,

03:10PM    8   AND SO I WOULD LIKE TO PRESERVE ALL OF THOSE RIGHTS.

03:10PM    9              THE COURT:   YOU'VE PRESERVED YOUR RULE 29 MOTIONS,

03:11PM   10   AND THEY'RE PRESERVED HERE, AND WE'LL HEAR THOSE AT THE

03:11PM   11   APPROPRIATE TIME WHEN I RECEIVE THE PLEADINGS BY NOON, IF NOT

03:11PM   12   BEFORE.   THE LATEST IS WE MAY GET THEM BEFORE.   SO WE'LL

03:11PM   13   EAGERLY AWAIT.

03:11PM   14              MS. GILG:    WE MAY NOT NEED THEM.

03:11PM   15              THE COURT:   ALL RIGHT.   ANYTHING FURTHER?

03:11PM   16              MR. NICK:    NOTHING.

03:11PM   17              MS. GILG:    YOUR HONOR, HOW LONG DO YOU KEEP THEM

03:11PM   18   HERE?   LIKE, DO WE COME BACK OR HOW DOES THAT WORK WITH REGARD

03:11PM   19   TO --

03:11PM   20              THE COURT:   WE'LL ALERT YOU.   THEY'LL SET A SCHEDULE

03:11PM   21   FOR THEMSELVES, AND IT'S NOT BEEN MY EXPERIENCE THAT JURORS

03:11PM   22   STAY PAST 6:00 O'CLOCK, I THINK.     WE HAVE HAD SOME THAT STAY

03:11PM   23   UNTIL 6:00 OR A LITTLE AFTER BUT -- THAT'S ABOUT THE LATEST

03:11PM   24   I'VE SEEN IT.

03:11PM   25              MR. NICK:    IS SHOWING UP AT 10:00 A.M. TOMORROW



                                 UNITED STATES COURT REPORTERS
                                                                               976


03:11PM    1   MORNING TO BE HERE IN THE COURTHOUSE WAITING FOR THE 15 MINUTE

03:11PM    2   ANNOUNCEMENT SOON ENOUGH, YOUR HONOR?

03:11PM    3                THE COURT:    I WOULD THINK YOU WOULD BE HERE AT 9:00

03:11PM    4   O'CLOCK.   MY SENSE IS THAT --

03:11PM    5                MR. NICK:    OKAY.

03:11PM    6                THE COURT:    THEY WILL BE HERE AT 9:00, BUT THEY WILL

03:11PM    7   TELL US WHEN THEY WANT TO COME IN.      THEY MAY COME IN AT 8:00 OR

03:12PM    8   8:30.

03:12PM    9       OKAY.     THANK YOU.

03:12PM   10       (RECESS STARTED AT 3:12 P.M. PENDING THE DELIBERATIONS OF

03:12PM   11   THE JURY.)

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                   UNITED STATES COURT REPORTERS
 1

 2

 3                      CERTIFICATE OF REPORTER

 4

 5

 6

 7        I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8   STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9   280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10   CERTIFY:

11        THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12   A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13   ABOVE-ENTITLED MATTER.

14

15
                              ______________________________
16                            IRENE RODRIGUEZ, CSR, RMR, CRR
                              CERTIFICATE NUMBER 8074
17

18
                              DATED:   OCTOBER 22, 2018
19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
